Exhibit 10.88

 

CREDIT AGREEMENT

 

DATED AS OF DECEMBER 11, 2007

 

by and among

 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP,

 

AS BORROWER,

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,

 

AS AGENT,

 

KEYBANC CAPITAL MARKETS,
AS SOLE BOOK MANAGER,

 

KEYBANK CAPITAL MARKETS

 

AND

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

AS CO-LEAD ARRANGERS,

 

AND

 

AAREAL BANK AG

 

AND

 

WESTDEUTSCHE IMMOBILIENBANK AG,

 

AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

 

 

 

§1.

 

DEFINITIONS AND RULES OF INTERPRETATION

 

1

 

 

§1.1

Definitions

 

1

 

 

§1.2

Rules of Interpretation

 

25

§2.

 

THE CREDIT FACILITY

 

26

 

 

§2.1

Revolving Credit Loans

 

26

 

 

§2.2

Commitment to Lend Term Loan

 

27

 

 

§2.3

Facility Unused Fee

 

27

 

 

§2.4

Reduction and Termination of the Revolving Credit Commitments

 

27

 

 

§2.5

Swing Loan Commitment

 

28

 

 

§2.6

Interest on Loans

 

30

 

 

§2.7

Requests for Revolving Credit Loans

 

31

 

 

§2.8

Funds for Loans

 

31

 

 

§2.9

Use of Proceeds

 

32

 

 

§2.10

Letters of Credit

 

32

 

 

§2.11

Increase in Total Revolving Credit Commitment

 

36

 

 

§2.12

Extension of Revolving Credit Maturity Date

 

38

 

 

§2.13

Extension of Term Loan Maturity Date

 

39

§3.

 

REPAYMENT OF THE LOANS

 

40

 

 

§3.1

Stated Maturity

 

40

 

 

§3.2

Mandatory Prepayments

 

40

 

 

§3.3

Optional Prepayments

 

40

 

 

§3.4

Partial Prepayments

 

41

 

 

§3.5

Effect of Prepayments

 

41

§4.

 

CERTAIN GENERAL PROVISIONS

 

41

 

 

§4.1

Conversion Options

 

41

 

 

§4.2

Fees

 

42

 

 

§4.3

Funds for Payments

 

42

 

 

§4.4

Computations

 

44

 

 

§4.5

Suspension of LIBOR Rate Loans

 

44

 

 

§4.6

Illegality

 

44

 

 

§4.7

Additional Interest

 

45

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

§4.8

Additional Costs, Etc.

 

45

 

 

§4.9

Capital Adequacy

 

46

 

 

§4.10

Breakage Costs

 

47

 

 

§4.11

Default Interest; Late Charge

 

47

 

 

§4.12

Certificate

 

47

 

 

§4.13

Limitation on Interest

 

47

 

 

§4.14

Certain Provisions Relating to Increased Costs and Non-Funding Lenders

 

48

§5.

 

COLLATERAL SECURITY; GUARANTORS

 

49

 

 

§5.1

Collateral

 

49

 

 

§5.2

Additional Guarantors

 

49

 

 

§5.3

Additional Collateral

 

49

 

 

§5.4

Release of Collateral; Release of Guarantor

 

50

§6.

 

REPRESENTATIONS AND WARRANTIES

 

51

 

 

§6.1

Corporate Authority, Etc.

 

51

 

 

§6.2

Governmental Approvals

 

52

 

 

§6.3

Title to Properties

 

52

 

 

§6.4

Financial Statements

 

52

 

 

§6.5

No Material Changes

 

52

 

 

§6.6

Franchises, Patents, Copyrights, Etc.

 

53

 

 

§6.7

Litigation

 

53

 

 

§6.8

No Material Adverse Contracts, Etc.

 

53

 

 

§6.9

Compliance with Other Instruments, Laws, Etc.

 

53

 

 

§6.10

Tax Status

 

53

 

 

§6.11

No Event of Default

 

54

 

 

§6.12

Investment Company Act

 

54

 

 

§6.13

Setoff, Etc.

 

54

 

 

§6.14

Certain Transactions

 

54

 

 

§6.15

Employee Benefit Plans

 

54

 

 

§6.16

Disclosure

 

55

 

 

§6.17

Place of Business

 

55

 

 

§6.18

Regulations T, U and X

 

55

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

§6.19

Environmental Compliance

 

55

 

 

§6.20

Subsidiaries; Organizational Structure

 

57

 

 

§6.21

Property

 

57

 

 

§6.22

Brokers

 

58

 

 

§6.23

Other Debt

 

58

 

 

§6.24

Solvency

 

58

 

 

§6.25

No Bankruptcy Filing

 

58

 

 

§6.26

No Fraudulent Intent

 

58

 

 

§6.27

Transaction in Best Interests of Borrower and Guarantors; Consideration

 

59

 

 

§6.28

Contribution Agreement

 

59

 

 

§6.29

OFAC

 

59

§7.

 

AFFIRMATIVE COVENANTS

 

59

 

 

§7.1

Punctual Payment

 

59

 

 

§7.2

Maintenance of Office

 

59

 

 

§7.3

Records and Accounts

 

60

 

 

§7.4

Financial Statements, Certificates and Information

 

60

 

 

§7.5

Notices

 

63

 

 

§7.6

Existence; Maintenance of Properties

 

64

 

 

§7.7

Insurance

 

64

 

 

§7.8

Taxes; Liens

 

64

 

 

§7.9

Inspection of Properties and Books

 

65

 

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits

 

65

 

 

§7.11

Further Assurances

 

66

 

 

§7.12

Business Operations

 

66

 

 

§7.13

Subordination of Advisory Fees

 

66

 

 

§7.14

Ownership of Real Estate

 

66

 

 

§7.15

Distributions of Income to Borrower

 

67

 

 

§7.16

Plan Assets

 

67

§8.

 

NEGATIVE COVENANTS

 

67

 

 

§8.1

Restrictions on Indebtedness

 

67

 

 

§8.2

Restrictions on Liens, Etc.

 

68

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

§8.3

Restrictions on Investments

 

70

 

 

§8.4

Merger, Consolidation

 

71

 

 

§8.5

Sale and Leaseback

 

72

 

 

§8.6

Compliance with Environmental Laws

 

72

 

 

§8.7

Distributions

 

74

 

 

§8.8

Asset Sales

 

74

 

 

§8.9

Restriction on Prepayment of Indebtedness

 

74

 

 

§8.10

Derivatives Contracts

 

75

 

 

§8.11

Transactions with Affiliates

 

75

 

 

§8.12

Equity Pledges

 

75

 

 

§8.13

Advisory Fees

 

75

§9.

 

FINANCIAL COVENANTS

 

75

 

 

§9.1

Consolidated Total Indebtedness to Gross Asset Value

 

75

 

 

§9.2

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

 

75

 

 

§9.3

Minimum Consolidated Tangible Net Worth

 

76

 

 

§9.4

Unhedged Variable Rate Debt

 

76

§10.

 

CLOSING CONDITIONS

 

76

 

 

§10.1

Loan Documents

 

76

 

 

§10.2

Certified Copies of Organizational Documents

 

76

 

 

§10.3

Resolutions

 

76

 

 

§10.4

Incumbency Certificate; Authorized Signers

 

76

 

 

§10.5

Opinion of Counsel

 

76

 

 

§10.6

Payment of Fees

 

77

 

 

§10.7

Performance; No Default

 

77

 

 

§10.8

Representations and Warranties

 

77

 

 

§10.9

Proceedings and Documents

 

77

 

 

§10.10

Compliance Certificate

 

77

 

 

§10.11

Consents

 

77

 

 

§10.12

Contribution Agreement

 

77

 

 

§10.13

Other

 

77

§11.

 

CONDITIONS TO ALL BORROWINGS

 

77

 

iv

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

§11.1

Prior Conditions Satisfied

 

77

 

 

§11.2

Representations True; No Default

 

78

 

 

§11.3

Borrowing Documents

 

78

§12.

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

78

 

 

§12.1

Events of Default and Acceleration

 

78

 

 

§12.2

Certain Cure Periods; Limitation of Cure Periods

 

81

 

 

§12.3

Termination of Commitments

 

81

 

 

§12.4

Remedies

 

82

 

 

§12.5

Distribution of Collateral Proceeds

 

82

§13.

 

SETOFF

 

83

§14.

 

THE AGENT

 

84

 

 

§14.1

Authorization

 

84

 

 

§14.2

Employees and Agents

 

84

 

 

§14.3

No Liability

 

84

 

 

§14.4

No Representations

 

84

 

 

§14.5

Payments

 

85

 

 

§14.6

Holders of Notes

 

86

 

 

§14.7

Indemnity

 

87

 

 

§14.8

Agent as Lender

 

87

 

 

§14.9

Resignation

 

87

 

 

§14.10

Duties in the Case of Enforcement

 

88

 

 

§14.11

Bankruptcy

 

88

 

 

§14.12

Reliance by Agent

 

89

 

 

§14.13

Approvals

 

89

 

 

§14.14

Borrower Not Beneficiary

 

89

§15.

 

EXPENSES

 

89

§16.

 

INDEMNIFICATION

 

90

§17.

 

SURVIVAL OF COVENANTS, ETC.

 

91

§18.

 

ASSIGNMENT AND PARTICIPATION

 

91

 

 

§18.1

Conditions to Assignment by Lenders

 

91

 

 

§18.2

Register

 

92

 

v

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

§18.3

New Notes

 

93

 

 

§18.4

Participations

 

93

 

 

§18.5

Pledge by Lender

 

93

 

 

§18.6

No Assignment by Borrower

 

93

 

 

§18.7

Disclosure

 

94

 

 

§18.8

Mandatory Assignment

 

94

 

 

§18.9

Amendments to Loan Documents

 

95

 

 

§18.10

Titled Agents

 

95

§19.

 

NOTICES

 

95

§20.

 

RELATIONSHIP

 

97

§21.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

97

§22.

 

HEADINGS

 

98

§23.

 

COUNTERPARTS

 

98

§24.

 

ENTIRE AGREEMENT, ETC.

 

98

§25.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

98

§26.

 

DEALINGS WITH THE BORROWER

 

99

§27.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

99

§28.

 

SEVERABILITY

 

100

§29.

 

TIME OF THE ESSENCE

 

100

§30.

 

NO UNWRITTEN AGREEMENTS

 

100

§31.

 

REPLACEMENT NOTES

 

100

§32.

 

NO THIRD PARTIES BENEFITED

 

100

§33.

 

PATRIOT ACT

 

101

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made as of the 11th day of December,
2007, by and among BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the
other lending institutions which are parties to this Agreement as “Lenders”, and
the other lending institutions that may become parties hereto pursuant to §18
(together with KeyBank, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
Agent for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead
Arranger and Sole Book Manager.

 

R E C I T A L S

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
and term loan facility to the Borrower; and

 

WHEREAS, the Agent and the Lenders are willing to provide such revolving credit
and term loan facility to the Borrower on and subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1.                                DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1                          Definitions. The following terms shall have the
meanings set forth in this §l or elsewhere in the provisions of this Agreement
referred to below:

 

222 Riverside Plaza. The Real Estate located at 222 Riverside Plaza, Chicago,
Illinois.

 

1325 G Street. The Real Estate located at 1325 G Street, Washington, D.C.

 

Acknowledgments. The Acknowledgments executed by the applicable Companies in
favor of the Agent, acknowledging the pledge of Equity Interests in such Company
to Agent, such Acknowledgement to be in form and substance reasonably
satisfactory to Agent.

 

Additional Commitment Request Notice. See §2.11(a).

 

Additional Guarantor. Each additional Subsidiary of Borrower which becomes a
Subsidiary Guarantor pursuant to §5.2.

 

Additional Pledgor. Each additional Pledgor which becomes a Pledgor pursuant to
§5.3.

 

Adjusted Consolidated EBITDA. On any date of determination, the sum of (a) the
Consolidated EBITDA for the prior four (4) fiscal quarters most recently ended,
less (b) the Capital Reserve.

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

Advisor. Behringer Advisors, LLC, a Texas limited liability company and
successor by merger to Behringer Advisors LP, a Texas limited partnership,
Behringer Harvard Real Estate Services, LLC, or any other Affiliate of Behringer
Advisors, LLC to whom relevant duties under the Advisory Agreement are delegated
(provided that any such delegation is subject to, and the applicable Affiliate
agrees to be bound by, the Subordination of Advisory Agreement).

 

Advisory Agreement. The Fifth Amended and Restated Advisory Management Agreement
dated December 29, 2006, by and between REIT, Advisor and Behringer Harvard Real
Estate Services, LLC, a Texas limited liability company, as the same may be
amended, restated, supplemented or otherwise modified in accordance with the
terms hereof.

 

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty percent (20%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty percent (20%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.

 

Agreement. This Credit Agreement, including the Schedules and Exhibits hereto.

 

Agreement Regarding Fees. See §4.2.

 

Applicable Margin. On any date, the Applicable Margin set forth below based on
the ratio of the Consolidated Total Indebtedness to the Gross Asset Value:

 

2

--------------------------------------------------------------------------------


 

Pricing Level

 

Ratio

 

Applicable
Margin for
LIBOR Rate
Loans

 

Applicable
Margin for
Base Rate
Loans

 

 

 

 

 

 

 

 

 

Pricing Level 1

 

Less than or equal to 50%

 

1.50

%

0.00

%

 

 

 

 

 

 

 

 

Pricing Level 2

 

Greater than 50% but less than or equal to 60%

 

1.65

%

0.00

%

 

 

 

 

 

 

 

 

Pricing Level 3

 

Greater than 60% but less than or equal to 65%

 

1.80

%

0.25

%

 

 

 

 

 

 

 

 

Pricing Level 4

 

Greater than 65%

 

2.00

%

0.50

%

 

The initial Applicable Margin shall be at Pricing Level 4. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first (1st)
day of the first (1st) month following the delivery by Borrower to the Agent of
the Compliance Certificate at the end of a calendar quarter. In the event that
Borrower shall fail to deliver to the Agent a quarterly Compliance Certificate
on or before the date required by §7.4(c), then without limiting any other
rights of the Agent and the Lenders under this Agreement, the Applicable Margin
for Loans shall be at Pricing Level 4 until such failure is cured within any
applicable cure period, in which event the Applicable Margin shall adjust, if
necessary, on the first (1st) day of the first (1st) month following receipt of
such Compliance Certificate.

 

If the consolidated financial statements of REIT and its Subsidiaries are
revised, restated or otherwise adjusted, and any such adjustment establishes
that the Applicable Margin was calculated at a level which resulted in lower (or
higher) pricing than warranted for any period, the Borrower shall within five
(5) Business Days of such determination pay to Agent for the account of the
Lenders the amount of the excess that should have been paid for such period (or,
if it is determined as a result of such adjustment that such Applicable Margin
was originally miscalculated at a higher pricing level, the Agent shall credit
the amount of such overpayment towards any additional amounts due pursuant to
this paragraph).

 

Arranger. KeyBanc Capital Markets or any successor.

 

Assignment and Acceptance Agreement. See §18.1.

 

Authorized Officer. Any of the following Persons:  Gary S. Bresky, Cindy Cooper,
Andrew Bruce, Gerald J. Reihsen, III and such other Persons as Borrower shall
designate in a written notice to Agent.

 

Balance Sheet Date. September 30, 2007.

 

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

3

--------------------------------------------------------------------------------


 

Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate” or
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

 

Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans.

 

Borrower. Behringer Harvard Operating Partnership I LP, a Texas limited
partnership.

 

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan.

 

Building. With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.

 

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

Capital Reserve. For any period of four (4) consecutive fiscal quarters and with
respect to any improved Real Estate, an amount equal to $0.15 multiplied by the
total square footage of the Buildings in such Real Estate on a Consolidated
basis. If the term Capital Reserve is used without reference to any specific
Real Estate, then the amount shall be determined on an aggregate basis with
respect to all Real Estate of the Borrower and its Subsidiaries and a
proportionate share of all Real Estate of all Unconsolidated Affiliates. The
Capital Reserve shall be calculated based on the total square footage of the
Buildings owned (or ground leased) at the end of each fiscal quarter.

 

Capitalization Rate. 7.50%.

 

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic

 

4

--------------------------------------------------------------------------------


 

commercial bank having, (A) senior long term unsecured debt rated at least A or
the equivalent thereof by S&P or A2 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00; (iii) commercial paper or
municipal bonds rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s and in either case maturing within one hundred
twenty (120) days from such date, and (iv) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s.

 

CERCLA. See §6.19.

 

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

 

(a)                                  following the IPO Event, any Person
(including a Person’s Affiliates and associates) or group (as that term is
understood under Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the rules and regulations thereunder), shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or the Borrower equal to at least
twenty percent (20.0%);

 

(b)                                 as of any date a majority of the Board of
Directors or Trustees or similar body (the “Board”) of REIT or the Borrower
consists of individuals who were not either (i) directors or trustees of REIT or
the Borrower as of the corresponding date of the previous year, or (ii) selected
or nominated to become directors or trustees by the Board of REIT or the
Borrower of which a majority consisted of individuals described in clause
(b)(i) above, or (iii) selected or nominated to become directors or trustees by
the Board of REIT or the Borrower, of which a majority consisted of individuals
described in clause (b)(i) above and individuals described in clause
(b)(ii) above (excluding, in the case of both clause (ii) and (iii) above, any
individual whose initial nomination for, or assumption of office as, a member of
the Board occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors or trustees by
any Person or group other than a solicitation for the election of one or more
directors or trustees by or on behalf of the Board); or

 

(c)                                  REIT or the Borrower consolidates with, is
acquired by, or merges into or with any Person (other than a merger permitted by
§8.4); or

 

(d)                                 the Borrower shall no longer be directly or
indirectly eighty percent (80%) owned and controlled by REIT; or

 

(e)                                  the Borrower fails to own, directly or
indirectly, free of any lien, encumbrance or other adverse claim, at least one
hundred percent (100%) of the economic, voting and beneficial interest of each
Subsidiary Guarantor (subject to the terms of §5.4 regarding the release of
Subsidiary Guarantors); or

 

(f)                                    any two (2) of Robert S. Aisner, Gerald
J. Reihsen, III, Robert M. Behringer and Gary S. Bresky shall die or become
disabled or otherwise cease to be active on a daily basis in the management of
the Borrower and, prior to the merger of the Advisor with and

 

5

--------------------------------------------------------------------------------


 

into the Borrower, the Advisor, provided that if any two (2) of such individuals
shall die or become disabled or otherwise cease to be active on a daily basis in
the management of the Borrower and, prior to the merger of the Advisor with and
into the Borrower, the Advisor, it shall not be a “Change of Control” if a
replacement executive of comparable experience and reasonably satisfactory to
the Agent shall have been retained within three (3) months of such event; or

 

(g)                                 prior to the merger of the Advisor with and
into the Borrower or REIT, (i) the Borrower shall no longer be managed and
advised by Advisor, or (ii) the Advisor shall no longer be directly or
indirectly majority owned and controlled by Behringer Harvard Holdings.

 

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

 

Code. The Internal Revenue Code of 1986, as amended.

 

Collateral. All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests and liens created by
the Security Documents.

 

Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender and (b) the Term Loan Commitment of such
Lender.

 

Commitment Increase. An increase in the Total Revolving Credit Commitment to not
more than $600,000,000.00 pursuant to §2.11.

 

Commitment Increase Date. See §2.11(a).

 

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement.

 

Company. Any Person which directly owns Real Estate in which the Borrower or an
Additional Pledgor directly owns an Equity Interest and through which the
Borrower or such Additional Pledgor receives or is entitled to receive
Distributions with respect to such Real Estate, including, without limitation,
each “Company” as defined in the Pledge of Distributions and the Pledge
Agreement.

 

Compliance Certificate. See §7.4(c).

 

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis.

 

6

--------------------------------------------------------------------------------


 

Consolidated Fixed Charges. On any date of determination, the sum of
(a) Consolidated Interest Expense for the period of four (4) fiscal quarters
most recently ended (both expensed and capitalized), plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of REIT, the
Borrower and their respective Subsidiaries during such period, other than any
balloon, bullet or similar principal payment which repays such Indebtedness in
full, plus (c) all Preferred Distributions paid during such period. Such
Person’s Equity Percentage in the fixed charges referred to above of its
Unconsolidated Affiliates shall be included in the determination of Consolidated
Fixed Charges. Consolidated Fixed Charges of a Person and its Subsidiaries
relating to Indebtedness that has been Defeased shall not be deemed part of
Consolidated Fixed Charges.

 

Consolidated Interest Expense. On any date of determination, without
duplication, (a) total Interest Expense of REIT, the Borrower and their
respective Subsidiaries determined on a Consolidated basis in accordance with
GAAP for the period of four (4) fiscal quarters most recently ended, plus
(b) such Person’s Equity Percentage of Interest Expense of its Unconsolidated
Affiliates for such period.

 

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

 

Consolidated Total Indebtedness. All Indebtedness of REIT, the Borrower and
their respective Subsidiaries determined on a Consolidated basis and shall
include (without duplication), such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates. Indebtedness or other liabilities
of a Person and its Subsidiaries that would otherwise be included in
Consolidated Total Indebtedness that has been Defeased or paid shall not be
deemed part of Consolidated Total Indebtedness.

 

Construction in Progress. On a Consolidated basis for REIT, the Borrower and
their respective Subsidiaries, the sum of all cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) in accordance with GAAP on properties that are under construction or with
respect to which construction is reasonably scheduled to commence within twelve
(12) months of the relevant determination. For the purposes of calculating
Construction in Progress of REIT, the Borrower and their respective Subsidiaries
with respect to properties under construction of Unconsolidated Affiliates, the
Construction in Progress of REIT, the Borrower and their respective Subsidiaries
shall be the lesser of (a) the Investment of REIT, the Borrower or such
Subsidiary in the applicable Unconsolidated Affiliate or (b) REIT’s, the
Borrower’s or such Subsidiary’s pro rata share (based upon the Equity Percentage
of such Person in such Unconsolidated Affiliate) of such Unconsolidated
Affiliate’s Construction in Progress.

 

Contribution Agreement. That certain Contribution Agreement dated of even date
herewith among REIT, the Borrower, the Guarantors and each Additional Guarantor
which may hereafter become a party thereto, as the same may be modified, amended
or ratified from time to time.

 

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

7

--------------------------------------------------------------------------------


 

Default. See §12.1.

 

Default Rate. See §4.12.

 

Defeased. Indebtedness is deemed “Defeased” when it has been defeased in
accordance with its terms. In addition, the $40,000,000 of 6.00% convertible
debentures issued by IPC US Real Estate Investment Trust in the aggregate
outstanding principal amount of $11,294,000.00 as of the date hereof and the
$60,000,000 of 5.75% convertible debentures issued by IPC US Real Estate
Investment Trust in the aggregate outstanding principal amount of $56,320,000.00
as of the date hereof shall for the purposes of this Agreement be deemed
“Defeased” so long as Borrower has irrevocably deposited with the applicable
trustee as security cash or other liquid securities in an amount sufficient to
pay all interest and principal on such obligations through maturity.

 

Delinquent Lender. See §14.5(c).

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

 

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Chatham Financial, the Agent or any Lender).

 

Development Property. Real Estate currently under development that has not
become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenants improvements) for at least
twelve (12) months shall cease to constitute a Development Property

 

8

--------------------------------------------------------------------------------


 

notwithstanding the fact that such Property has not become a Stabilized
Property, and shall be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value.

 

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding.

 

Distribution Interests. Collectively, one hundred percent (100%) of the
Borrower’s or a Pledgor’s right, title and interest in and to any
“Distributions” (as such term is generally used in the Pledge of Distributions
and the Pledge Agreement) directly from a Company.

 

Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, is converted in accordance with
§4.1.

 

EBITDA. With respect to a Person for any period (without duplication): (a) net
income (or loss) of such Person for such period determined on a Consolidated
basis in accordance with GAAP, exclusive of the following (but only to the
extent included in the determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; and (iv) extraordinary or non-recurring gains and losses; plus
(b) such Person’s pro rata share of EBITDA determined in accordance with
clause (a) above of its Unconsolidated Affiliates. “EBITDA” shall be adjusted to
remove any impact of straight lining of rents and amortization of intangibles
pursuant to FAS 141, as issued by the Financial Accounting Standards Board in
June of 2001. EBITDA shall not include any income or other items from assets
which are pledged for Indebtedness that has been Defeased.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.

 

9

--------------------------------------------------------------------------------


 

Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

 

Environmental Laws. As defined in the Indemnity Agreement.

 

Equity Interests. With respect to any Person, (i) any share of capital stock of
(or other ownership or profit interests in) such Person; (ii) any warrant,
option or other right for the purchase or other acquisition from such Person of
(a) any share of capital stock of (or other ownership or profit interests in)
such Person, or (b) any security convertible into or exchangeable for any share
of capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination; and (iii) any other ownership or profit interest in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting.

 

Equity Offering. The issuance and sale after the Closing Date by the Borrower or
any of its Subsidiaries or REIT of any equity securities of such Person (other
than equity securities issued to Borrower, REIT or any one or more of their
Subsidiaries in their respective Subsidiaries).

 

Equity Percentage. The aggregate ownership percentage of REIT, the Borrower or
their respective Subsidiaries in each Unconsolidated Affiliate, as reasonably
approved by the Agent.

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Event of Default. See §12.1.

 

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

 

10

--------------------------------------------------------------------------------


 

Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding gains (or losses) from extraordinary items or
non-recurring gains or losses (but including gains or losses on sales of Real
Estate in the ordinary course of business, e.g. build to suits), plus
depreciation and amortization, plus asset management fees that are subordinate
to the Obligations, and after adjustments for unconsolidated partnerships and
joint ventures. Adjustments for unconsolidated partnerships and joint ventures
will be recalculated to reflect funds from operations on the same basis.

 

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in generally accepted accounting principles) as
to financial statements in which such principles have been properly applied.

 

Gross Asset Value. On a Consolidated basis for REIT, the Borrower and their
respective Subsidiaries, Gross Asset Value shall mean at any time the sum of
(without duplication with respect to any Real Estate):

 

(i)                                     with respect to each Stabilized Property
owned by REIT, the Borrower or any of their respective Subsidiaries for the
prior six (6) fiscal quarters (other than 222 Riverside Plaza and 1325 G Street)
(x) the sum of (A) the Net Operating Income attributable to such Real Estate for
the period of the four (4) consecutive fiscal quarters just ended prior to the
date of determination, minus (B) the Capital Reserve for such Real Estate for
such period, divided by (y) the Capitalization Rate; plus

 

(ii)                                  with respect to Real Estate acquired
during the prior six (6) fiscal quarter period (other than 222 Riverside Plaza
and 1325 G Street), the acquisition cost of such Real Estate; plus

 

(iii)                               with respect to Development Properties, the
Construction in Progress of such Development Property until the earlier of
(A) the one (1) year anniversary of project completion of such Real Estate (as
evidenced by the issuance of a temporary or shell certificate of occupancy or
similar permit) or (B) the first day of the first fiscal quarter following the
date such Real Estate achieves a Lease Rate of at least eighty-five percent
(85%); plus

 

(iv)                              with respect to 222 Riverside Plaza and 1325 G
Street, the acquisition cost of such Real Estate; plus

 

(v)                                 the aggregate amount of all Unrestricted
Cash and Cash Equivalents of REIT, the Borrower and their respective
Subsidiaries as of the date of determination; plus

 

(vi)                              the book value determined in accordance with
GAAP of Land Assets of REIT, the Borrower and their respective Subsidiaries;
plus

 

11

--------------------------------------------------------------------------------


 

(vii)                           the lesser of the book value or outstanding
principal balance of Mortgage Receivables secured by office properties and the
Multifamily Facility.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the four
(4) calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Gross Asset Value will be adjusted to
include an amount equal to REIT’s or any of its Subsidiaries’ pro rata share
(based upon such Person’s Equity Percentage in such Unconsolidated Affiliate) of
the Gross Asset Value attributable to any of the items listed above in this
definition owned by such Unconsolidated Affiliate. Assets which are pledged for
Indebtedness that has been Defeased will be excluded from Gross Asset Value.

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantor. Collectively, REIT, the Subsidiary Guarantors and each Additional
Guarantor, and individually any one of them.

 

Guaranty. The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by REIT, the Subsidiary Guarantors and each Additional
Guarantor in favor of the Agent and the Lenders, as the same may be modified,
amended or ratified, such Guaranty to be in form and substance satisfactory to
the Agent.

 

Hazardous Substances. As defined in the Indemnity Agreement.

 

Increase Notice. See §2.11(a).

 

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligation of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests), (g) net obligations under any Derivatives
Contract not entered

 

12

--------------------------------------------------------------------------------


 

into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants, and
other similar exceptions to recourse liability until a claim is made with
respect thereto, and then shall be included only to the extent of the amount of
such claim ), including liability of a general partner in respect of liabilities
of a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person;
provided that Indebtedness that would otherwise meet one of the requirements
above that has been Defeased shall not be deemed Indebtedness. “Indebtedness”
shall be adjusted to remove any impact of intangibles pursuant to FAS 141, as
issued by the Financial Accounting Standards Board in June of 2001.

 

Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and Guarantors in favor of the Agent and the Lenders, as the
same may be modified, amended or ratified, pursuant to which the Borrower and
each Guarantor agrees to indemnify the Agent and the Lenders with respect to
Hazardous Substances and Environmental Laws.

 

Interest Expense. On any date of determination, with respect to REIT, the
Borrower and their respective Subsidiaries, without duplication, (a) interest
incurred (in accordance with GAAP) for the period of four (4) fiscal quarters
most recently ended, including capitalized interest not funded under a
construction loan, plus (b) REIT’s, the Borrower’s and their respective
Subsidiaries’ Equity Percentage of Interest Expense of their Unconsolidated
Affiliates for such period. Interest Expense shall exclude the effect of any
mark to market of assumed debt pursuant to FAS 157 or FAS 141.

 

Interest Payment Date. As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.

 

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or six months thereafter (provided, however, until the completion of the
syndication of the Loan as determined by Agent, the interest period for any
LIBOR Rate Loan shall be one month), and (b) thereafter, each period commencing
on the day following the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request;

 

13

--------------------------------------------------------------------------------


 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)                                     if any Interest Period with respect to a
LIBOR Rate Loan would otherwise end on a day that is not a LIBOR Business Day,
such Interest Period shall end on the next succeeding LIBOR Business Day, unless
such next succeeding LIBOR Business Day occurs in the next calendar month, in
which case such Interest Period shall end on the next preceding LIBOR Business
Day, as determined conclusively by the Agent in accordance with the then current
bank practice in London;

 

(ii)                                  if the Borrower shall fail to give notice
as provided in §4.1, the Borrower shall be deemed to have requested a
continuation of the affected LIBOR Rate Loan as a Base Rate Loan on the last day
of the then current Interest Period with respect thereto;

 

(iii)                               any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the
applicable calendar month; and

 

(iv)                              no Interest Period relating to any LIBOR Rate
Loan shall extend beyond the Revolving Credit Maturity Date or Term Loan
Maturity Date, as applicable.

 

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time:  (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) shall be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

IPO Event. A public Equity Offering of equity interests of REIT, the shares of
such offering being listed on the New York Stock Exchange or such other national
exchange approved by the Agent, such approval not to be unreasonably withheld.

 

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

 

14

--------------------------------------------------------------------------------


 

Joinder Agreement. The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement and the Indemnity Agreement to be executed and delivered
pursuant to §5.2 by any Additional Guarantor, such Joinder Agreement to be
substantially in the form of Exhibit D hereto.

 

KeyBank. As defined in the preamble hereto.

 

Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following six
(6) months. A Land Asset shall cease to be a Land Asset when it becomes a
Development Property.

 

Leased Rate. With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with the Borrower and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for 30 or more days to (b) the aggregate Net
Rentable Area of such Real Estate.

 

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Revolving Credit Lenders, the Term Loan Lenders and the Swing Line Lender. The
Issuing Lender shall be a Revolving Credit Lender, as applicable.

 

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and  for the account of the Borrower in accordance with §2.10.

 

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

 

Letter of Credit Request. See §2.10(a).

 

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR01 Page at which deposits in U.S. dollars are
offered by first

 

15

--------------------------------------------------------------------------------


 

class banks in the London Interbank Market at approximately 11:00 a.m. (London
time) on the day that is two (2) LIBOR Business Days prior to the first day of
such Interest Period with a maturity approximately equal to such Interest Period
and in an amount approximately equal to the amount to which such Interest Period
relates, adjusted for reserves and taxes if required by future regulations. If
such service no longer reports such rate or Agent determines in good faith that
the rate so reported no longer accurately reflects the rate available to Agent
in the London Interbank Market, Loans shall accrue interest at the Base Rate
plus the Applicable Margin for such Loan. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

 

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

 

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans. Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.

 

Lien. See §8.2.

 

Loan Documents. This Agreement, the Notes, the Letter of Credit Request, the
Security Documents, the Subordination of Management Fee Agreements and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or any Guarantor in connection with the Loans.

 

Loan Request. See §2.7.

 

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), Term Loan (or Loans)  and a Swing Loan (or Loans)), as
the case may be, to be made by the Lenders hereunder. All Loans shall be made in
Dollars. Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in §2.10(a).

 

Majority Revolving Credit Lenders. As of any date, any Revolving Credit Lender
or collection of Revolving Credit Lenders whose aggregate Revolving Credit
Commitment Percentage is greater than sixty-six and 7/10 percent (66.7%);
provided that in determining said percentage at any given time, all the existing
Revolving Credit Lenders that are Delinquent Lenders will be disregarded and
excluded and the Revolving Credit Commitment Percentages of the Revolving Credit
Lenders shall be redetermined for voting purposes only to exclude the Revolving
Credit Commitment Percentages of such Delinquent Lenders.

 

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT, the Borrower and their respective Subsidiaries considered as a whole;
(b) the ability of REIT, the Borrower or any Subsidiary Guarantor to perform any
of its material obligations under the Loan Documents; or

 

16

--------------------------------------------------------------------------------


 

(c) the validity or enforceability of any of the Loan Documents or the creation,
perfection and priority of any Liens of Agent in the Collateral; or (d) or the
rights or remedies of Agent or the Lenders thereunder.

 

Material Subsidiary. Any existing or future Wholly Owned Subsidiary of the
Borrower which at any time (a) has assets that constitute five percent (5%) or
more of the Gross Asset Value, (b) owns a Real Estate asset, or (c) any
Subsidiary of Borrower which is required by Agent to grant Collateral pursuant
to §5.3.

 

Moody’s. Moody’s Investor Service, Inc.

 

Mortgage Receivable. A mortgage loan on one or more income-producing properties
which is being paid on a current basis and performing in accordance with its
terms, which is originated by Borrower or a Guarantor, and which Mortgage
Receivable includes, without limitation, the indebtedness evidenced by a note
and secured by a related first mortgage.

 

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by REIT or any ERISA Affiliate.

 

Multifamily Facility. The $100,000,000 (increasable to $400,000,000) revolving
credit facility dated April 2, 2007 provided by Borrower to Behringer Harvard
Multifamily OP I LP.

 

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

Net Offering Proceeds. The gross cash proceeds received by the Borrower or any
of its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by the Borrower or such
Subsidiary or REIT in connection therewith. Net Offering Proceeds shall not
include cash proceeds received by a Subsidiary as a result of an investment by a
joint venture partner.

 

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area and other tenant reimbursements
and other revenue (including interest income) for such Real Estate for such
period received in the ordinary course of business from tenants in occupancy
(excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued and related to the ownership, operation or maintenance
of such Real Estate for such period, including, but not limited to, taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Real Estate, but specifically excluding general overhead expenses of
REIT, the Borrower and their respective Subsidiaries and any property management
fees), minus (c)  the greater of (i) actual property management expenses of such
Real Estate or (ii) an amount equal to three percent (3.0%) of the gross
revenues from such Real Estate. “Net Operating Income” shall be adjusted

 

17

--------------------------------------------------------------------------------


 

to remove any impact of straight lining of rents and amortization of intangibles
pursuant to FAS 141, as issued by the Financial Accounting Standards Board in
June of 2001.

 

Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.

 

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.

 

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a claim
is made with respect thereto, and then such Indebtedness shall not constitute
Non-Recourse Indebtedness only to the extent of the amount of such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person. A loan secured by multiple properties owned by
Single Asset Entities shall be considered Non-Recourse Indebtedness of such
Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.

 

Notes.    Collectively, the Revolving Credit Notes, the Term Loan Notes and the
Swing Loan Note.

 

Notice.   See §19.

 

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

 

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

18

--------------------------------------------------------------------------------


 

Off-Balance Sheet Obligations. Liabilities and obligations of REIT, the Borrower
or any of their respective Subsidiaries or any other Person in respect of
“off-balance sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules)
which REIT would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of REIT’s
report on Form 10-Q or Form 10-K (or their equivalents) which REIT is required
to file with the SEC or would be required to file if it were subject to the
jurisdiction of the SEC (or any Governmental Authority substituted therefore).
As used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off-Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR pts. 228, 229 and 249).

 

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

 

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same
may be amended from time to time, and corresponding provisions of future laws.

 

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

 

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

Pledge Agreement. The Pledge Agreement dated of even date herewith made by
Borrower in favor of Agent for the benefit of the Lenders.

 

Pledge of Distributions. The Pledge of Distributions dated as of even date
herewith by which the Pledgors will collaterally assign to Agent the
Distribution Interests from all of the partnership, shareholder and/or
membership interests owned by such Persons in the Companies, as the same may be
amended, restated, supplemented or otherwise modified in accordance with the
terms hereof.

 

Pledgors. Collectively, the Borrower and each Additional Pledgor, and
individually any one of them.

 

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of

 

19

--------------------------------------------------------------------------------


 

identical class payable to holders of such class of Equity Interests; (b) paid
or payable to the Borrower or any of its Subsidiaries; or (c) constituting or
resulting in the redemption of Preferred Securities, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.

 

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Prepayment Period. The period from the date of this Agreement through and
including December 11, 2008.

 

Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.

 

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT, the Borrower or any of their
respective Subsidiaries, or an Unconsolidated Affiliate of the Borrower and
which is located in the United States of America or the District of Columbia.

 

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT, the Borrower or any of
their respective Subsidiaries. Recourse Indebtedness shall not include
Non-Recourse Indebtedness.

 

Register. See §18.2.

 

REIT. Behringer Harvard REIT I, Inc., a Maryland corporation.

 

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

 

Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws) of Hazardous Substances.

 

Rent Roll. A report prepared by the Borrower showing for all Real Estate owned
or leased by the Borrower or its Subsidiaries, its occupancy, lease expiration
dates, lease rent and other information in substantially the form presented to
Agent prior to the date hereof or in such other form as may be reasonably
acceptable to the Agent.

 

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the

 

20

--------------------------------------------------------------------------------


 

Total Commitment; provided that in determining said percentage at any given
time, all then existing Delinquent Lenders will be disregarded and excluded and
the Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Delinquent Lenders.

 

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

 

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

 

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrower, to participate in Letters of Credit
for the account of the Borrower and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

 

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment of each Revolving Credit Lender shall be determined based on
the Revolving Credit Commitment Percentage of such Revolving Credit Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

Revolving Credit Extension Request. See §2.12.

 

Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

 

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

 

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $300,000,000.00 (subject to increase as provided in §2.11) to be made
by the Revolving Credit Lenders hereunder as more particularly described in §2.
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).

 

21

--------------------------------------------------------------------------------


 

Revolving Credit Maturity Date. December 11, 2010, as such date may be extended
as provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

 

Revolving Credit Notes. See §2.1(b).

 

SEC. The federal Securities and Exchange Commission.

 

Secured Debt. With respect to REIT, the Borrower or any of their respective
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness of such Persons on a Consolidated basis outstanding at such date
and that is secured in any manner by any Lien.

 

Security Documents. Collectively, the Acknowledgements, the Joinder Agreements,
the Pledge Agreement, the Pledge of Distributions, the Indemnity Agreement, the
Guaranty, and any further collateral assignments to the Agent for the benefit of
the Lenders.

 

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).

 

S&P. Standard & Poor’s Ratings Group.

 

Stabilized Property. A completed project that has achieved a Leased Rate of at
least eighty-five percent (85%) for a period of not less than thirty (30)
consecutive days, provided that a Development Property on which all improvements
related to the development of such Real Estate have been substantially completed
(excluding tenants improvements) for at least twelve (12) months shall
constitute a Stabilized Property. Once a project becomes a Stabilized Property
under this Agreement, it shall remain a Stabilized Property.

 

State. A state of the United States of America and the District of Columbia.

 

Subordination of Advisory Agreement. The Subordination of Advisory Agreement
dated as of the date hereof and entered into between REIT, the Advisor and 
Behringer Harvard Real Estate Services, LLC, a Texas limited liability company
evidencing the subordination of the advisory fees payable by REIT pursuant to
the Advisory Agreement to the Obligations, as the same may be amended, restated,
supplemented or otherwise modified in accordance with the terms hereof.

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such

 

22

--------------------------------------------------------------------------------


 

Person or by such Person and one or more Subsidiaries of such Person, and shall
include all Persons the accounts of which are consolidated with those of such
Person pursuant to GAAP.

 

Subsidiary Guarantors. Initially, those Persons described on Schedule 1.2 hereto
and each Additional Guarantor. Upon any Additional Guarantor becoming a
Subsidiary Guarantor or upon the release of a Subsidiary Guarantor in accordance
with the terms of this Agreement, Agent may unilaterally amend Schedule 1.2.

 

Swing Loan. See §2.5(a).

 

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Commitment. The sum of $50,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

 

Swing Loan Note. See §2.5(b).

 

Tenant In Common Asset. Real Estate jointly owned by more than one Person, the
ownership of which is in the form of undivided interests as tenants in common in
such Real Estate, other than Real Estate wholly owned by REIT, the Borrower and
any of their respective Subsidiaries individually or collectively as tenants in
common.

 

Term Base Rate Loans. The Term Loans bearing interest by reference to the Base
Rate.

 

Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.

 

Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, in the maximum principal amount of $200,000,000.00 made by the
Term Loan Lenders hereunder.

 

Term Loan Commitment. As to each Term Loan Lender, the amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the aggregate principal amount
of the Term Loans from time to time outstanding to the Borrower.

 

Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

 

Term Loan Extension Request. See §2.13(a).

 

Term Loan Lenders. Collectively, the Lenders which have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.

 

23

--------------------------------------------------------------------------------


 

Term Loan Maturity Date. December 11, 2010, as such date may be extended as
provided in §2.13, or such earlier date on which the Term Loans shall become due
and payable pursuant to the terms hereof.

 

Term Loan Note. A promissory note made by the Borrower in favor of a Term Loan
Lender in the principal face amount equal to such Term Loan Lender’s Term Loan
Commitment, in substantially the form of Exhibit C hereto.

 

Titled Agents. The Arranger, and any co-syndication agents or documentation
agent.

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is Five
Hundred Million and No/100 Dollars ($500,000,000.00). The Total Commitment
may increase in accordance with §2.11.

 

Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is Three Hundred
Million and No/100 Dollars ($300,000,000.00). The Total Revolving Credit
Commitment may increase in accordance with §2.11.

 

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

 

Unhedged Variable Rate Debt. Any Indebtedness with respect to which the interest
is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.

 

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person.

 

Unsecured Debt. Indebtedness of REIT, the Borrower and their respective
Subsidiaries outstanding at any time which is not Secured Indebtedness.

 

Wholly Owned Subsidiary. As to the Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by the Borrower.

 

24

--------------------------------------------------------------------------------


 

§1.2                          Rules of Interpretation.

 

(a)                                  A reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.

 

(b)                                 The singular includes the plural and the
plural includes the singular.

 

(c)                                  A reference to any law includes any
amendment or modification of such law.

 

(d)                                 A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                  Accounting terms not otherwise defined
herein have the meanings assigned to them by GAAP applied on a consistent basis
by the accounting entity to which they refer.

 

(f)                                    The words “include”, “includes” and
“including” are not limiting.

 

(g)                                 The words “approval” and “approved”, as the
context requires, means an approval in writing given to the party seeking
approval after full and fair disclosure to the party giving approval of all
material facts necessary in order to determine whether approval should be
granted.

 

(h)                                 All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the State of New York, have the meanings assigned to them therein.

 

(i)                                     Reference to a particular “§”, refers to
that section of this Agreement unless otherwise indicated.

 

(j)                                     The words “herein”, “hereof”,
“hereunder” and words of like import shall refer to this Agreement as a whole
and not to any particular section or subdivision of this Agreement.

 

(k)                                  In the event of any change in GAAP after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of the
Borrower or Agent, the Borrower, the Guarantors, the Agent and the Lenders shall
negotiate promptly, diligently and in good faith in order to amend the
provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of the Borrower and the Guarantors as in effect prior to
such accounting change, as determined by the Required Lenders in their good
faith judgment. Until such time as such amendment shall have been executed and
delivered by the Borrower, the Guarantors, the Agent and the Required Lenders,
such financial covenants, ratio and other requirements, and all financial
statements and other documents required to be

 

25

--------------------------------------------------------------------------------


 

delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.

 

(l)                                     Notwithstanding anything to the contrary
in this Agreement, except for the purposes of the financial statements required
to be delivered under §§7.4(a) and (b), wherever a reference is made in this
Agreement to a matter being Consolidated in accordance with GAAP or a similar
phrase, in lieu of being Consolidated in accordance with GAAP such matter
(including any requirement that a calculation of any limitation or covenant be
made in accordance with GAAP) shall be presented or calculated, as applicable,
based on the pro rata share of the ownership interests of any Person held by
REIT, the Borrower and their respective Subsidiaries, such pro rata share of
such ownership interests to be based on the right of REIT, the Borrower and
their respective Subsidiaries, as applicable, to receive cash flow and other
distributions, as reasonably approved by the Agent.

 

§2.                                THE CREDIT FACILITY.

 

§2.1                          Revolving Credit Loans.

 

(a)                                  Subject to the terms and conditions set
forth in this Agreement, each of the Revolving Credit Lenders severally agrees
to lend to the Borrower, and the Borrower may borrow (and repay and reborrow)
from time to time between the Closing Date and the Revolving Credit Maturity
Date upon notice by the Borrower to the Agent given in accordance with §2.7,
such sums as are requested by the Borrower for the purposes set forth in §2.9 up
to a maximum aggregate principal amount outstanding (after giving effect to all
amounts requested) at any one time equal to the lesser of (i) such Revolving
Credit Lender’s Revolving Credit Commitment and (ii) such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the sum of (1) the amount of
all outstanding Revolving Credit Loans and Swing Loans, and (2) the aggregate
amount of Letter of Credit Liabilities; provided, that, in all events no Default
or Event of Default shall have occurred and be continuing; and provided,
further, that the outstanding principal amount of the Revolving Credit Loans
(after giving effect to all amounts requested), Swing Loans and Letter of Credit
Liabilities shall not at any time exceed the Total Revolving Credit Commitment
and the outstanding principal amount of the Revolving Credit Loans (after giving
effect to all amounts requested), Swing Loans, Term Loans and Letter of Credit
Liabilities shall not at any time exceed the Total Commitment. The Revolving
Credit Loans shall be made pro rata in accordance with each Revolving Credit
Lender’s Revolving Credit Commitment Percentage. Each request for a Revolving
Credit Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions required of the Borrower set forth in §10
and §11 have been satisfied on the date of such request. The Agent may assume
that the conditions in §10 and §11 have been satisfied unless it receives prior
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. No Revolving Credit Lender shall have any obligation to make
Revolving Credit Loans to the Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Revolving
Credit Note.

 

(b)                                 The Revolving Credit Loans shall be
evidenced by separate promissory notes of the Borrower in substantially the
form of Exhibit A hereto (collectively, the “Revolving Credit Notes”), dated of
even date with this Agreement (except as otherwise provided in §18.3)

 

26

--------------------------------------------------------------------------------


 

and completed with appropriate insertions. One Revolving Credit Note shall be
payable to the order of each Revolving Credit Lender in the principal amount
equal to such Revolving Credit Lender’s Revolving Credit Commitment or, if less,
the outstanding amount of all Revolving Credit Loans made by such Revolving
Credit Lender, plus interest accrued thereon, as set forth below. The Borrower
irrevocably authorizes Agent to make or cause to be made, at or about the time
of the Drawdown Date of any Revolving Credit Loan or the time of receipt of any
payment of principal thereof, an appropriate notation on Agent’s Record
reflecting the making of such Revolving Credit Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Revolving Credit Loans
set forth on Agent’s Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to each Revolving Credit Lender, but the failure
to record, or any error in so recording, any such amount on Agent’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any Revolving Credit Note to make payments of principal of or interest on any
Revolving Credit Note when due.

 

§2.2                          Commitment to Lend Term Loan. Subject to the terms
and conditions set forth in this Agreement, each of the Term Loan Lenders
severally agrees to lend to the Borrower on the Closing Date such Term Loan
Lender’s Term Loan Commitment, which Term Loans shall be evidenced by the Term
Loan Notes.

 

§2.3                          Facility Unused Fee. The Borrower agrees to pay to
the Agent for the account of the Revolving Credit Lenders in accordance with
their respective Revolving Credit Commitment Percentages a facility unused fee
calculated in accordance with §4.4 at the rate per annum as set forth below on
the average daily amount by which the Total Revolving Credit Commitment exceeds
the outstanding principal amount of Revolving Credit Loans, Swing Loans and the
face amount of Letters of Credit Outstanding during each calendar quarter or
portion thereof commencing on the date hereof and ending on the Revolving Credit
Maturity Date. The facility unused fee shall be calculated for each day based on
the ratio (expressed as a percentage) of (a) the average daily amount of the
outstanding principal amount of the Revolving Credit Loans and Swing Loans and
the face amount of Letters of Credit Outstanding during such quarter to (b) the
Total Revolving Credit Commitment, and if such ratio is less than or equal to
fifty percent (50%), the facility unused fee shall be payable at the rate of
0.20%, and if such ratio is greater than fifty percent (50%), the facility
unused fee shall be payable at the rate of 0.15%. The facility unused fee shall
be payable quarterly in arrears on the first (1st) day of each calendar quarter
for the immediately preceding calendar quarter or portion thereof, and on any
earlier date on which the Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.4, with a final payment on the Revolving Credit
Maturity Date.

 

§2.4                          Reduction and Termination of the Revolving Credit
Commitments. The Borrower shall have the right at any time and from time to time
upon five (5) Business Days’ prior written notice to the Agent to reduce by
$5,000,000.00 or an integral multiple of $1,000,000.00 in excess thereof
(provided that in no event shall the Total Revolving Credit Commitment be
reduced in such manner to an amount less than $100,000,000.00) or to terminate
entirely the Revolving Credit Commitments, whereupon the Revolving Credit
Commitments of the Revolving Credit Lenders shall be reduced pro rata in
accordance with their respective Revolving Credit Commitment Percentages of the
amount specified in such notice or, as the case may be, terminated, any such
termination or reduction to be without penalty except as otherwise set forth in
§4.8; provided, however, that no such termination or reduction shall be
permitted if,

 

27

--------------------------------------------------------------------------------


 

after giving effect thereto, the sum of Outstanding Revolving Credit Loans, the
Outstanding Swing Loans and the Letter of Credit Liabilities would exceed the
Revolving Credit Commitments of the Revolving Credit Lenders as so terminated or
reduced. Promptly after receiving any notice from the Borrower delivered
pursuant to this §2.4, the Agent will notify the Revolving Credit Lenders of the
substance thereof. Any reduction of the Revolving Credit Commitments shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000.00) in the maximum amount of Swing Loans and Letters of
Credit. Upon the effective date of any such reduction or termination, the
Borrower shall pay to the Agent for the respective accounts of the Revolving
Credit Lenders the full amount of any facility fee under §2.3 then accrued on
the amount of the reduction. No reduction or termination of the Revolving Credit
Commitments may be reinstated.

 

§2.5                          Swing Loan Commitment.

 

(a)                                  Subject to the terms and conditions set
forth in this Agreement, Swing Loan Lender agrees to lend to the Borrower (the
“Swing Loans”), and the Borrower may borrow (and repay and reborrow) from time
to time between the Closing Date and the date which is five (5) Business Days
prior to the Revolving Credit Maturity Date upon notice by the Borrower to the
Swing Loan Lender given in accordance with this §2.5, such sums as are requested
by the Borrower for the purposes set forth in §2.9 in an aggregate principal
amount at any one time outstanding not exceeding the Swing Loan Commitment;
provided that in all events (i) no Default or Event of Default shall have
occurred and be continuing; (ii) no Revolving Credit Lender shall be a
Delinquent Lender (provided Swing Loan Lender may, in its sole discretion, be
entitled to waive this condition); (iii) the outstanding principal amount of the
Revolving Credit Loans and Swing Loans (after giving effect to all amounts
requested) plus Letter of Credit Liabilities shall not at any time exceed the
Total Revolving Credit Commitment; and (iv) the outstanding principal amount of
the Revolving Credit Loans, Term Loans and Swing Loans (after giving effect to
all amounts requested), plus Letter of Credit Liabilities shall not at any time
exceed the Total Commitment. Swing Loans shall constitute “Revolving Credit
Loans” for all purposes hereunder. The funding of a Swing Loan hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions set forth in §10 and §11 have been satisfied on the date of such
funding. The Swing Loan Lender may assume that the conditions in §10 and §11
have been satisfied unless Swing Loan Lender has received written notice from a
Revolving Credit Lender that such conditions have not been satisfied. Each Swing
Loan shall be due and payable within five (5) Business Days of the date such
Swing Loan was provided and the Borrower hereby agrees (to the extent not repaid
as contemplated by §2.5(d) below) to repay each Swing Loan on or before the date
that is five (5) Business Days from the date such Swing Loan was provided.

 

(b)                                 The Swing Loans shall be evidenced by a
separate promissory note of the Borrower in substantially the form of Exhibit B
hereto (the “Swing Note”), dated the date of this Agreement and completed with
appropriate insertions. The Swing Loan Note shall be payable to the order of the
Swing Loan Lender in the principal face amount equal to the Swing Loan
Commitment and shall be payable as set forth below. The Borrower irrevocably
authorizes the Swing Loan Lender to make or cause to be made, at or about the
time of the Drawdown Date of any Swing Loan or at the time of receipt of any
payment of principal thereof, an appropriate notation on the Swing Loan Lender’s
Record reflecting the making of such Swing Loan or (as

 

28

--------------------------------------------------------------------------------


 

the case may be) the receipt of such payment. The outstanding amount of the
Swing Loans set forth on the Swing Loan Lender’s Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to the Swing Loan
Lender, but the failure to record, or any error in so recording, any such amount
on the Swing Loan Lender’s Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under the Swing Loan Note to make
payments of principal of or interest on any Swing Loan Note when due.

 

(c)                                  The Borrower shall request a Swing Loan by
delivering to the Swing Loan Lender a Loan Request executed by an Authorized
Officer no later than 11:00 a.m. (Cleveland time) on the requested Drawdown Date
specifying the amount of the requested Swing Loan (which shall be in the minimum
amount of $1,000,000.00) and providing the wire instructions for the delivery of
the Swing Loan proceeds. The Loan Request shall also contain the statements and
certifications required by §2.7(i) and (ii). Each such Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept such Swing Loan on the Drawdown Date. Notwithstanding anything herein to
the contrary, a Swing Loan shall be a Base Rate Loan and shall bear interest at
the Base Rate plus the Applicable Margin for Revolving Credit Base Rate Loans.
The proceeds of the Swing Loan will be disbursed by wire by the Swing Loan
Lender to the Borrower no later than 1:00 p.m. (Cleveland time).

 

(d)                                 The Swing Loan Lender shall, within
two (2) Business Days after the Drawdown Date with respect to such Swing Loan,
request each Revolving Credit Lender, including the Swing Loan Lender, to make a
Revolving Credit Loan pursuant to §2.1 in an amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the amount of the
Swing Loan outstanding on the date such notice is given. In the event that the
Borrower does not notify the Agent in writing otherwise on or before noon
(Cleveland Time) on the second (2nd) Business Day after the Drawdown Date with
respect to such Swing Loan, Agent shall notify the Revolving Credit Lenders that
such Revolving Credit Loan shall be a Revolving Credit LIBOR Rate Loan with an
Interest Period of one (1) month, provided that the making of such Revolving
Credit LIBOR Rate Loan will not be in contravention of any other provision of
this Agreement, or if the making of a Revolving Credit LIBOR Rate Loan would be
in contravention of this Agreement, then such notice shall indicate that such
loan shall be a Revolving Credit Base Rate Loan. The Borrower hereby irrevocably
authorizes and directs the Swing Loan Lender to so act on its behalf, and agrees
that any amount advanced to the Agent for the benefit of the Swing Loan Lender
pursuant to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to
§2.1. Unless any of the events described in paragraph (h), (i) or (j) of §12.1
shall have occurred (in which event the procedures of §2.5(e) shall apply), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Loan
available to the Swing Loan Lender for the account of the Swing Loan Lender at
the Agent’s Head Office prior to 12:00 noon (Cleveland time) in funds
immediately available no later than the third (3rd) Business Day after the date
such notice is given just as if the Revolving Credit Lenders were funding
directly to the Borrower, so that thereafter such Obligations shall be evidenced
by the Revolving Credit Notes. The proceeds of such Revolving Credit Loan shall
be immediately applied to repay the Swing Loans.

 

(e)                                  If for any reason a Swing Loan cannot be
refinanced by a Revolving Credit Loan pursuant to §2.5(d), each Revolving Credit
Lender will, on the date such Revolving Credit Loan pursuant to §2.5(d) was to
have been made, purchase an undivided participation

 

29

--------------------------------------------------------------------------------


 

interest in the Swing Loan in an amount equal to its Revolving Credit Commitment
Percentage of such Swing Loan. Each Revolving Credit Lender will immediately
transfer to the Swing Loan Lender in immediately available funds the amount of
its participation and upon receipt thereof the Swing Loan Lender will deliver to
such Revolving Credit Lender a Swing Loan participation certificate dated the
date of receipt of such funds and in such amount.

 

(f)                                    Whenever at any time after the Swing Loan
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s participation interest in a Swing Loan, the Swing Loan Lender receives
any payment on account thereof, the Swing Loan Lender will distribute to such
Revolving Credit Lender its participation interest in such amount (appropriately
adjusted in the case of interest payments to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Revolving Credit Lender will
return to the Swing Loan Lender any portion thereof previously distributed by
the Swing Loan Lender to it.

 

(g)                                 Each Revolving Credit Lender’s obligation to
fund a Revolving Credit Loan as provided in §2.5(d) or to purchase participation
interests pursuant to §2.5(e) shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the Swing Loan Lender, the Borrower or
anyone else for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of REIT, the Borrower or any of their respective
Subsidiaries; (iv) any breach of this Agreement or any of the other Loan
Documents by the Borrower or any Guarantor or any Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Any portions of a Swing Loan not so purchased or converted may be
treated by the Agent and Swing Loan Lender as against such Revolving Credit
Lender as a Revolving Credit Loan which was not funded by the non-purchasing
Revolving Credit Lender as contemplated by §2.8 and §12.5, and shall have such
rights and remedies against such Revolving Credit Lender as are set forth in
§§2.8, 12.5 and 14.5. Each Swing Loan, once so sold or converted, shall cease to
be a Swing Loan for the purposes of this Agreement, but shall be a Revolving
Credit Loan made by each Revolving Credit Lender under its Revolving Credit
Commitment.

 

§2.6                          Interest on Loans.

 

(a)                                  Each Revolving Credit Base Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on, but excluding, the date on which such Revolving Credit Base Rate Loan
is repaid or converted to a Revolving Credit LIBOR Rate Loan at the rate per
annum equal to the sum of the Base Rate plus the Applicable Margin for Base Rate
Loans.

 

(b)                                 Each Revolving Credit LIBOR Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of each Interest Period with respect thereto at the rate
per annum equal to the sum of LIBOR determined for such Interest Period plus the
Applicable Margin for LIBOR Rate Loans.

 

30

--------------------------------------------------------------------------------


 

(c)                                  Each Term Base Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on,
but excluding, the date on which such Term Base Rate Loan is repaid or is
converted to a Term LIBOR Rate Loan at a rate per annum equal to the sum of the
Applicable Margin for Base Rate Loans plus the Base Rate.

 

(d)                                 Each Term LIBOR Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of each Interest Period with respect thereto at the rate per annum
equal to the sum of LIBOR determined for such Interest Period plus the
Applicable Margin for LIBOR Rate Loans.

 

(e)                                  The Borrower promises to pay interest on
each Loan in arrears on each Interest Payment Date with respect thereto.

 

(f)                                    Base Rate Loans and LIBOR Rate Loans
may be converted to Loans of the other Type as provided in §4.1.

 

§2.7                          Requests for Revolving Credit Loans. Except with
respect to the initial Revolving Credit Loan on the Closing Date, the Borrower
shall give to the Agent written notice executed by an Authorized Officer in the
form of Exhibit E hereto (or telephonic notice confirmed in writing in the
form of Exhibit E hereto) of each Revolving Credit Loan requested hereunder (a
“Loan Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Revolving Credit Base Rate Loans and
three (3) Business Days prior to the proposed Drawdown Date with respect to
Revolving Credit LIBOR Rate Loans. Each such notice shall specify with respect
to the requested Revolving Credit Loan the proposed principal amount of such
Revolving Credit Loan, the Type of Revolving Credit Loan, the initial Interest
Period (if applicable) for such Revolving Credit Loan and the Drawdown Date.
Each such notice shall also contain (i) a general statement as to the purpose
for which such advance shall be used (which purpose shall be in accordance with
the terms of §2.9) and (ii) a certification by the chief financial officer or
chief accounting officer of the Borrower that the Borrower and Guarantors are
and will be in compliance with all covenants under the Loan Documents after
giving effect to the making of such Revolving Credit Loan. Promptly upon receipt
of any such notice, the Agent shall notify each of the Revolving Credit Lenders
thereof. Each such Loan Request shall be irrevocable and binding on the Borrower
and shall obligate the Borrower to accept the Revolving Credit Loan requested
from the Revolving Credit Lenders on the proposed Drawdown Date. Nothing herein
shall prevent the Borrower from seeking recourse against any Revolving Credit
Lender that fails to advance its proportionate share of a requested Revolving
Credit Loan as required by this Agreement. Each Loan Request shall be (a) for a
Revolving Credit Base Rate Loan in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $100,000.00 in excess thereof; or (b) for a Revolving
Credit LIBOR Rate Loan in a minimum aggregate amount of $1,000,000.00 or an
integral multiple of $250,000.00 in excess thereof; provided, however, that
there shall be no more than six (6) Revolving Credit LIBOR Rate Loans
outstanding at any one time.

 

§2.8                          Funds for Loans.

 

(a)                                  Not later than 1:00 p.m. (Cleveland time)
on the proposed Drawdown Date of any Revolving Credit Loans or Term Loans, each
of the Revolving Credit Lenders or

 

31

--------------------------------------------------------------------------------


 

Term Loan Lenders, as applicable, will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2. Upon receipt from each such Revolving Credit
Lender or Term Loan Lender, as applicable, of such amount, and upon receipt of
the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Revolving Credit Loans or
Term Loans made available to the Agent by the Revolving Credit Lenders or Term
Loan Lenders, as applicable, by crediting such amount to the account of the
Borrower maintained at the Agent’s Head Office. The failure or refusal of any
Revolving Credit Lender or Term Loan Lender to make available to the Agent at
the aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Loans shall not relieve any other Revolving Credit
Lender or Term Loan Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender’s Commitment Percentage
of any requested Loans, including any additional Revolving Credit Loans that
may be requested subject to the terms and conditions hereof to provide funds to
replace those not advanced by the Lender so failing or refusing. In the event of
any such failure or refusal, the Lenders not so failing or refusing shall be
entitled to a priority secured position as against the Lender or Lenders so
failing or refusing to make available to the Borrower the amount of its or their
Commitment Percentage for such Loans as provided in §12.5.

 

(b)                                 Unless the Agent shall have been notified by
any Lender prior to the applicable Drawdown Date that such Lender will not make
available to Agent such Lender’s Commitment Percentage of a proposed Loan, Agent
may in its discretion assume that such Lender has made such Loan available to
Agent in accordance with the provisions of this Agreement and the Agent may, if
it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

 

§2.9                          Use of Proceeds. The Borrower will use the
proceeds of the Loans and the Letters of Credit solely for general corporate and
working capital purposes.

 

§2.10                    Letters of Credit.

 

(a)                                  Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Closing Date
through the day that is ninety (90) days prior to the Revolving Credit Maturity
Date, the Issuing Lender shall issue such Letters of Credit as the Borrower
may request upon the delivery of a written request in the form of Exhibit F
hereto (a “Letter of Credit Request”) to the Issuing Lender, provided that
(i) no Default or Event of Default shall have occurred and be continuing,
(ii) upon issuance of such Letter of Credit, the

 

32

--------------------------------------------------------------------------------


 

Letter of Credit Liabilities shall not exceed Fifty Million Dollars
($50,000,000.00), (iii) in no event shall the sum of (A) the Revolving Credit
Loans Outstanding, (B) the Swing Loans Outstanding and (C) the amount of Letter
of Credit Liabilities (after giving effect to all Letters of Credit requested)
exceed the Total Revolving Credit Commitment, (iv) in no event shall the
outstanding principal amount of the Revolving Credit Loans, Swing Loans, Letters
of Credit Liabilities and Term Loans (after giving effect to any requested
Letters of Credit) exceed the Total Commitment, (v) the conditions set forth in
§§10 and 11 shall have been satisfied, (vi) no Revolving Credit Lender is a
Delinquent Lender (provided Issuing Lender may, in its sole discretion, be
entitled to waive this condition), and (vii) in no event shall any amount drawn
under a Letter of Credit be available for reinstatement or a subsequent drawing
under such Letter of Credit. The Issuing Lender may assume that the conditions
in §10 and §11 have been satisfied unless it receives written notice from a
Revolving Credit Lender that such conditions have not been satisfied. Each
Letter of Credit Request shall be executed by an Authorized Officer of the
Borrower. The Issuing Lender shall be entitled to conclusively rely on such
Person’s authority to request a Letter of Credit on behalf of the Borrower. The
Issuing Lender shall have no duty to verify the authenticity of any signature
appearing on a Letter of Credit Request. The Borrower assumes all risks with
respect to the use of the Letters of Credit. Unless the Issuing Lender and the
Majority Revolving Credit Lenders otherwise consent, the term of any Letter of
Credit shall not exceed a period of time commencing on the issuance of the
Letter of Credit and ending one year after the date of issuance thereof, subject
to extension pursuant to an “evergreen” clause acceptable to Agent and Issuing
Lender (but in any event the term shall not extend beyond the Revolving Credit
Maturity Date). The amount available to be drawn under any Letter of Credit
shall reduce on a dollar-for-dollar basis the amount available to be drawn under
the Total Revolving Credit Commitment as a Revolving Credit Loan.

 

(b)                                 Each Letter of Credit Request shall be
submitted to the Issuing Lender at least five (5) Business Days (or such shorter
period as the Issuing Lender may approve) prior to the date upon which the
requested Letter of Credit is to be issued. Each such Letter of Credit Request
shall contain (i) a statement as to the purpose for which such Letter of Credit
shall be used (which purpose shall be in accordance with the terms of this
Agreement), and (ii) a certification by the chief financial or chief accounting
officer of the Borrower that the Borrower and Guarantors are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the issuance of such Letter of Credit. The Borrower shall further deliver to the
Issuing Lender such additional applications (which application as of the date
hereof is in the form of Exhibit I attached hereto) and documents as the Issuing
Lender may require, in conformity with the then standard practices of its letter
of credit department, in connection with the issuance of such Letter of Credit;
provided that in the event of any conflict, the terms of this Agreement shall
control.

 

(c)                                  The Issuing Lender shall, subject to the
conditions set forth in this Agreement, issue the Letter of Credit on or before
five (5) Business Days following receipt of the documents last due pursuant to
§2.10(b). Each Letter of Credit shall be in form and substance reasonably
satisfactory to the Issuing Lender in its reasonable discretion.

 

(d)                                 Upon the issuance of a Letter of Credit,
each Revolving Credit Lender shall be deemed to have purchased a participation
therein from Issuing Lender in an amount equal to its respective Commitment
Percentage of the amount of such Letter of Credit. No

 

33

--------------------------------------------------------------------------------


 

Revolving Credit Lender’s obligation to participate in a Letter of Credit shall
be affected by any other Revolving Credit Lender’s failure to perform as
required herein with respect to such Letter of Credit or any other Letter of
Credit.

 

(e)                                  Upon the issuance of each Letter of Credit,
the Borrower shall pay to the Issuing Lender (i) for its own account, a Letter
of Credit fronting fee calculated at the rate set forth in the Agreement
Regarding Fees, and (ii) for the accounts of the Revolving Credit Lenders
(including the Issuing Lender) in accordance with their respective percentage
shares of participation in such Letter of Credit, a Letter of Credit fee
calculated at the rate per annum equal to the Applicable Margin then applicable
to LIBOR Rate Loans on the amount available to be drawn under such Letter of
Credit. Such fees shall be payable in quarterly installments in arrears with
respect to each Letter of Credit on the first day of each calendar quarter
following the date of issuance and continuing on each quarter or portion thereof
thereafter, as applicable, or on any earlier date on which the Commitments shall
terminate and on the expiration or return of any Letter of Credit. In addition,
the Borrower shall pay to Issuing Lender for its own account within five
(5) days of demand of Issuing Lender the standard issuance, documentation and
service charges for Letters of Credit issued from time to time by Issuing
Lender.

 

(f)                                    In the event that any amount is drawn
under a Letter of Credit by the beneficiary thereof, the Borrower shall
reimburse the Issuing Lender by having such amount drawn treated as an
outstanding Revolving Credit Base Rate Loan under this Agreement (the Borrower
being deemed to have requested a Revolving Credit Base Rate Loan on such date in
an amount equal to the amount of such drawing and such amount drawn shall be
treated as an outstanding Revolving Credit Base Rate Loan under this Agreement)
and the Agent shall promptly notify each Revolving Credit Lender by telex,
telecopy, telegram, telephone (confirmed in writing) or other similar means of
transmission, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Letter of Credit (to the extent of the amount drawn). The
Borrower further hereby irrevocably authorizes and directs Agent to notify the
Revolving Credit Lenders of the Borrower’s intent to convert such Revolving
Credit Base Rate Loan to a Revolving Credit LIBOR Rate Loan with an Interest
Period of one (1) month on the third (3rd) Business Day following the funding by
the Revolving Credit Lenders of their advance under this §2.10(f), provided that
the making of such Revolving Credit LIBOR Rate Loan shall not be a contravention
of any provision of this Agreement. If and to the extent any Revolving Credit
Lender shall not make such amount available on the Business Day on which such
draw is funded, such Revolving Credit Lender agrees to pay such amount to the
Agent forthwith on demand, together with interest thereon, for each day from the
date on which such draw was funded until the date on which such amount is paid
to the Agent, at the Federal Funds Effective Rate until three (3) days after the
date on which the Agent gives notice of such draw and at the Federal Funds
Effective Rate plus one percent (1.0%) for each day thereafter. Further, such
Revolving Credit Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Revolving Credit Loans, amounts due with
respect to its participations in Letters of Credit and any other amounts due to
it hereunder to the Agent to fund the amount of any drawn Letter of Credit which
such Revolving Credit Lender was required to fund pursuant to this
§2.10(f) until such amount has been funded (as a result of such assignment or
otherwise). In the event of any such failure or refusal, the Revolving Credit
Lenders not so

 

34

--------------------------------------------------------------------------------


 

failing or refusing shall be entitled to a priority secured position for such
amounts as provided in §12.5. The failure of any Revolving Credit Lender to make
funds available to the Agent in such amount shall not relieve any other
Revolving Credit Lender of its obligation hereunder to make funds available to
the Agent pursuant to this §2.10(f).

 

(g)                                 If after the issuance of a Letter of Credit
pursuant to §2.10(c) by the Issuing Lender, but prior to the funding of any
portion thereof by a Revolving Credit Lender, for any reason a drawing under a
Letter of Credit cannot be refinanced as a Revolving Credit Loan, each Revolving
Credit Lender will, on the date such Revolving Credit Loan pursuant to
§2.10(f) was to have been made, purchase an undivided participation interest in
the Letter of Credit in an amount equal to its Revolving Credit Commitment
Percentage of the amount of such Letter of Credit. Each Revolving Credit Lender
will immediately transfer to the Issuing Lender in immediately available funds
the amount of its participation and upon receipt thereof the Issuing Lender will
deliver to such Revolving Credit Lender a Letter of Credit participation
certificate dated the date of receipt of such funds and in such amount.

 

(h)                                 Whenever at any time after the Issuing
Lender has received from any Revolving Credit Lender any such Revolving Credit
Lender’s payment of funds under a Letter of Credit and thereafter the Issuing
Lender receives any payment on account thereof, then the Issuing Lender will
distribute to such Revolving Credit Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Revolving Credit Lender’s participation
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Issuing Lender is required to be returned, such
Revolving Credit Lender will return to the Issuing Lender any portion thereof
previously distributed by the Issuing Lender to it.

 

(i)                                     The issuance of any supplement,
modification, amendment, renewal or extension to or of any Letter of Credit
shall be treated in all respects the same as the issuance of a new Letter of
Credit.

 

(j)                                     The Borrower assumes all risks of the
acts, omissions, or misuse of any Letter of Credit by the beneficiary thereof.
Neither Agent, Issuing Lender nor any Lender will be responsible for (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any Letter
of Credit or any document submitted by any party in connection with the issuance
of any Letter of Credit, even if such document should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of any beneficiary of any Letter of Credit to comply fully with
the conditions required in order to demand payment under a Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document or draft required by or from a beneficiary in order to
make a disbursement under a Letter of Credit or the proceeds thereof; (vii) for
the misapplication by the beneficiary of any Letter of Credit of the proceeds of
any drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect,

 

35

--------------------------------------------------------------------------------


 

impair or prevent the vesting of any of the rights or powers granted to Agent,
Issuing Lender or the Lenders hereunder. In furtherance and extension and not in
limitation or derogation of any of the foregoing, any act taken or omitted to be
taken by Agent, Issuing Lender or the other Lenders in good faith will be
binding on the Borrower and will not put Agent, Issuing Lender or the other
Lenders under any resulting liability to the Borrower; provided nothing
contained herein shall relieve Issuing Lender for liability to the Borrower
arising as a result of the gross negligence or willful misconduct of Issuing
Lender as determined by a court of competent jurisdiction after the exhaustion
of all applicable appeal periods.

 

§2.11                    Increase in Total Revolving Credit Commitment.

 

(a)                                  Provided that no Default or Event of
Default has occurred and is continuing, subject to the terms and conditions set
forth in this §2.11, the Borrower shall have the option at any time and from
time to time before the date that is ninety (90) days prior to the Revolving
Credit Maturity Date (or the extended maturity date if the Borrower exercises
its extension option pursuant to §2.12) to request an increase in the Total
Revolving Credit Commitment to not more than $600,000,000.00 by giving written
notice to the Agent (an “Increase Notice”; and the amount of such requested
increase is the “Commitment Increase”), provided that any such individual
increase must be in a minimum amount of $25,000,000.00. Upon receipt of any
Increase Notice, the Agent shall consult with Arranger and shall notify the
Borrower of the amount of facility fees to be paid to any Revolving Credit
Lenders who provide an additional Revolving Credit Commitment in connection with
such increase in the Total Revolving Credit Commitment (which shall be in
addition to the fees to be paid to Agent or Arranger pursuant to the Agreement
Regarding Fees). If the Borrower agrees to pay the facility fees so determined,
then the Agent shall send a notice to all Revolving Credit Lenders (the
“Additional Commitment Request Notice”) informing them of the Borrower’s request
to increase the Total Revolving Credit Commitment and of the facility fees to be
paid with respect thereto. Each Revolving Credit Lender who desires to provide
an additional Revolving Credit Commitment upon such terms shall provide Agent
with a written commitment letter specifying the amount of the additional
Revolving Credit Commitment by which it is willing to provide prior to such
deadline as may be specified in the Additional Commitment Request Notice. If the
requested increase is oversubscribed then the Agent and the Arranger shall
allocate the Commitment Increase among the Revolving Credit Lenders who provide
such commitment letters on such basis as the Agent and the Arranger shall
determine in their sole discretion. If the additional Revolving Credit
Commitments so provided are not sufficient to provide the full amount of the
Commitment Increase requested by the Borrower, then the Agent, Arranger or the
Borrower may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be acceptable to Agent,
Arranger and the Borrower) to become a Revolving Credit Lender and provide an
additional Revolving Credit Commitment. The Agent shall provide all Revolving
Credit Lenders with a notice setting forth the amount, if any, of the additional
Revolving Credit Commitment to be provided by each Revolving Credit Lender and
the revised Revolving Credit Commitment Percentages which shall be applicable
after the effective date of the Commitment Increase specified therein (the
“Commitment Increase Date”). In no event shall any Revolving Credit Lender be
obligated to provide an additional Revolving Credit Commitment.

 

36

--------------------------------------------------------------------------------


 

(b)                                 On any Commitment Increase Date the
outstanding principal balance of the Revolving Credit Loans shall be reallocated
among the Revolving Credit Lenders such that after the applicable Commitment
Increase Date the outstanding principal amount of Revolving Credit Loans owed to
each Revolving Credit Lender shall be equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage (as in effect after the applicable
Commitment Increase Date) of the outstanding principal amount of all Revolving
Credit Loans. The participation interests of the Revolving Credit Lenders in
Swing Loans and Letters of Credit shall be similarly adjusted. On any Commitment
Increase Date those Revolving Credit Lenders whose Revolving Credit Commitment
Percentage is increasing shall advance the funds to the Agent and the funds so
advanced shall be distributed among the Revolving Credit Lenders whose Revolving
Credit Commitment Percentage is decreasing as necessary to accomplish the
required reallocation of the outstanding Revolving Credit Loans. The funds so
advanced shall be Revolving Credit Base Rate Loans until converted to Revolving
Credit LIBOR Rate Loans which are allocated among all Revolving Credit Lenders
based on their Revolving Credit Commitment Percentages.

 

(c)                                  Upon the effective date of each increase in
the Total Revolving Credit Commitment pursuant to this §2.11 the Agent
may unilaterally revise Schedule 1.1 and the Borrower shall execute and deliver
to the Agent new Revolving Credit Notes for each Revolving Credit Lender whose
Revolving Credit Commitment has changed so that the principal amount of such
Revolving Credit Lender’s Revolving Credit Note shall equal its Revolving Credit
Commitment. The Agent shall deliver such replacement Revolving Credit Notes to
the respective Revolving Credit Lenders in exchange for the Revolving Credit
Notes replaced thereby which shall be surrendered by such Revolving Credit
Lenders. Such new Revolving Credit Notes shall provide that they are
replacements for the surrendered Revolving Credit Notes and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Revolving Credit
Notes. Within five (5) days of issuance of any new Revolving Credit Notes
pursuant to this §2.11(c), the Borrower shall deliver an opinion of counsel,
addressed to the Revolving Credit Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes and the
enforceability thereof, in form and substance substantially similar to the
opinion delivered in connection with the first disbursement under this
Agreement. The surrendered Revolving Credit Notes shall be canceled and returned
to the Borrower.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the obligation of the Agent and the Revolving Credit Lenders
to increase the Total Revolving Credit Commitment pursuant to this §2.11 shall
be conditioned upon satisfaction of the following conditions precedent which
must be satisfied prior to the effectiveness of any increase of the Total
Commitment:

 

(i)                                     Payment of Activation Fee. The Borrower
shall pay (A) to the Agent those fees described in and contemplated by the
Agreement Regarding Fees with respect to the applicable Commitment Increase, and
(B) to the Arranger such facility fees as the Revolving Credit Lenders who are
providing an additional Revolving Credit Commitment may require to increase the
aggregate Revolving Credit Commitment, which fees shall, when paid, be fully
earned and non-refundable under any circumstances. The Arranger shall pay to the

 

37

--------------------------------------------------------------------------------


 

Revolving Credit Lenders acquiring the increased Revolving Credit Commitment
certain fees pursuant to their separate agreement; and

 

(ii)                                  No Default. On the date any Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Total Revolving Credit Commitment is increased,
there shall exist no Default or Event of Default; and

 

(iii)                               Representations True. The representations
and warranties made by the Borrower and Guarantors in the Loan Documents or
otherwise made by or on behalf of the Borrower or the Guarantors in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the date of such Increase Notice and on the date the Total Revolving
Credit Commitment is increased, both immediately before and after the Total
Revolving Credit Commitment is increased, except to the extent of changes
resulting from transactions permitted by the Loan Documents and except as
previously disclosed in writing by the Borrower to Agent and approved by the
Agent in writing (which disclosures shall be deemed to amend the Schedules and
other disclosures delivered as contemplated in this Agreement) (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date); and

 

(iv)                              Additional Documents and Expenses. The
Borrower shall execute and deliver to Agent and the Revolving Credit Lenders
such additional documents (including, without limitation, amendments to the
Security Documents), instruments, certifications and opinions as the Agent
may reasonably require in its sole and absolute discretion, including, without
limitation, a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase; and

 

(v)                                 Other. The Borrower shall satisfy such other
conditions to such increase as Agent may require in its reasonable discretion.

 

§2.12                    Extension of Revolving Credit Maturity Date. The
Borrower shall have the one-time right and option to extend the Revolving Credit
Maturity Date to December 11, 2011, upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Revolving Credit Maturity Date:

 

(a)                                  Extension Request. The Borrower shall
deliver written notice of such request (the “Revolving Credit Extension
Request”) to the Agent not earlier than the date which is one hundred twenty
(120) days and not later than the date which is sixty (60) days prior to the
Revolving Credit Maturity Date (as determined without regard to such extension).
Any such Extension Request shall be irrevocable and binding on the Borrower.

 

(b)                                 Payment of Extension Fee. The Borrower shall
pay to the Agent for the pro rata accounts of the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitments an extension fee
in an amount equal to fifteen (15) basis points on the Total Revolving Credit
Commitment in effect on the Revolving Credit Maturity Date (as determined

 

38

--------------------------------------------------------------------------------


 

without regard to such extension), which fee shall, when paid, be fully earned
and non-refundable under any circumstances.

 

(c)                                  No Default. On the date the Revolving
Credit Extension Request is given and on the Revolving Credit Maturity Date (as
determined without regard to such extension) there shall exist no Default or
Event of Default.

 

(d)                                 Representations and Warranties. The
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents or otherwise made by or on behalf of the Borrower and the
Guarantors in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date the Revolving Credit Extension
Request is given and on the Revolving Credit Maturity Date (as determined
without regard to such extension), except to the extent of changes resulting
from transactions permitted by the Loan Documents and except as previously
disclosed in writing by the Borrower to Agent and approved by the Agent in
writing (which disclosures shall be deemed to amend the Schedules and other
disclosures delivered as contemplated in this Agreement) (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date).

 

§2.13                    Extension of Term Loan Maturity Date. The Borrower
shall have the one-time right and option to extend the Term Loan Maturity Date
to December 11, 2011, upon satisfaction of the following conditions precedent,
which must be satisfied prior to the effectiveness of any extension of the Term
Loan Maturity Date:

 

(a)                                  Extension Request. The Borrower shall
deliver written notice of such request (the “Term Loan Extension Request”) to
the Agent not earlier than the date which is one hundred twenty (120) days and
not later than the date which is sixty (60) days prior to the Term Loan Maturity
Date (as determined without regard to such extension). Any such Term Loan
Extension Request shall be irrevocable and binding on the Borrower.

 

(b)                                 Payment of Extension Fee. The Borrower shall
pay to the Agent for the pro rata accounts of the Term Loan Lenders in
accordance with their respective Term Loan Commitment Percentages an extension
fee in an amount equal to ten (10) basis points on the Term Loans Outstanding as
of the Term Loan Maturity Date (as determined without regard to such extension),
which fee shall, when paid, be fully earned and non-refundable under any
circumstances.

 

(c)                                  No Default. On the date the Term Loan
Extension Request is given and on the Term Loan Maturity Date (as determined
without regard to such extension) there shall exist no Default or Event of
Default.

 

(d)                                 Representations and Warranties. The
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents or otherwise made by or on behalf of the Borrower and the
Guarantors in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date the Term Loan Extension Request is
given and on the Term Loan

 

39

--------------------------------------------------------------------------------

 


 

Maturity Date (as determined without regard to such extension), except to the
extent of changes resulting from transactions permitted by the Loan Documents
and except as previously disclosed in writing by the Borrower to Agent and
approved by the Agent in writing (which disclosures shall be deemed to amend the
Schedules and other disclosures delivered as contemplated in this Agreement) (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date).

 

§3.                                REPAYMENT OF THE LOANS.

 

§3.1                          Stated Maturity. The Borrower promises to pay on
the Revolving Credit Maturity Date and there shall become absolutely due and
payable on the Revolving Credit Maturity Date all of the Revolving Credit Loans,
Swing Loans and other Letter of Credit Liabilities outstanding on such date,
together with any and all accrued and unpaid interest thereon. The Borrower
promises to pay on the Term Loan Maturity Date and there shall become absolutely
due and payable on the Term Loan Maturity Date all of the Term Loans outstanding
on such date, together with any and all accrued and unpaid interest thereon.

 

§3.2                          Mandatory Prepayments. If at any time the sum of
the aggregate outstanding principal amount of the Revolving Credit Loans, the
Swing Loans and the Letter of Credit Liabilities exceeds the Total Revolving
Credit Commitment, then the Borrower shall, within five (5) Business Days of
such occurrence pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders, as applicable, for application to the
Revolving Credit Loans as provided in §3.4, together with any additional amounts
payable pursuant to §4.8, except that the amount of any Swing Loans shall be
paid solely to the Swing Loan Lender.

 

§3.3                          Optional Prepayments.

 

(a)                                  The Borrower shall have the right, at its
election, to prepay the outstanding amount of the Revolving Credit Loans and
Swing Loans, as a whole or in part, at any time without penalty or premium;
provided, that if any prepayment of the outstanding amount of any Revolving
Credit LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.

 

(b)                                 The Borrower shall have the right, at its
election, to prepay the outstanding amount of the Term Loans, as a whole or in
part, at any time without penalty or premium except as otherwise provided
herein. In connection with any prepayment of the Term Loan permitted hereunder
(or accepted with the approval of the Term Loan Lenders) during the Prepayment
Period, the Borrower shall pay Agent for the account of the Term Loan Lenders
any sums that may be due under §4.8 and a prepayment fee in an amount equal to
one half of one percent (0.5%) of the amount of the Term Loans prepaid if
prepayment occurs prior to the expiration of the Prepayment Period. No
prepayment fees shall be due on prepayments made after the expiration of the
Prepayment Period. Under any and all circumstances where all or any portion of
the Term Loans is paid prior to the expiration of the Prepayment Period, whether
such prepayment is voluntary or involuntary, even if such prepayment results
from Agent’s or the

 

40

--------------------------------------------------------------------------------


 

Lenders’ exercise of its rights upon the occurrence of an Event of Default and
acceleration of the Revolving Credit Maturity Date or the Term Loan Maturity
Date (irrespective of whether foreclosure proceedings have been commenced), the
Borrower shall to the extent permitted by applicable law pay to the Lenders the
prepayment fee calculated as provided above, which prepayment fee shall be in
addition to any other sums due hereunder or under any of the other Loan
Documents. No tender of a prepayment of the Term Loans with respect to which a
prepayment fee is due shall be effective unless such prepayment is accompanied
by the prepayment fee.

 

(c)                                  The Borrower shall give the Agent, no later
than 10:00 a.m. (Cleveland time) at least three (3) days prior written notice of
any prepayment pursuant to this §3.3, in each case specifying the proposed date
of prepayment of the Loans and the principal amount to be prepaid (provided that
any such notice may be revoked or modified upon one (1) day’s prior notice to
the Agent). Notwithstanding the foregoing, no prior notice shall be required for
the prepayment of any Swing Loan.

 

§3.4                          Partial Prepayments. Each partial prepayment of
the Loans under §3.3 shall be in a minimum amount of $1,000,000.00 or an
integral multiple of $100,000.00 in excess thereof, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment.
Each partial payment under §3.2 and §3.3 shall be applied first to the principal
of any Outstanding Swing Loans, then, in the absence of instruction by the
Borrower, to the principal of Revolving Credit Loans and then to the principal
of Term Loans (and with respect to each category of Loans, first to the
principal of Base Rate Loans, and then to the principal of LIBOR Rate Loans).

 

§3.5                          Effect of Prepayments. Amounts of the Revolving
Credit Loans prepaid under §3.2 and §3.3 prior to the Revolving Credit Maturity
Date may be reborrowed as provided in §2. Any portion of the Term Loans that is
prepaid may not be reborrowed.

 

§4.                                CERTAIN GENERAL PROVISIONS.

 

§4.1                          Conversion Options.

 

(a)                                  The Borrower may elect from time to time to
convert any of its outstanding Revolving Credit Loans or Term Loans to a
Revolving Credit Loan or Term Loan of another Type and such Revolving Credit
Loans or Term Loans shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of such election, and
such conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000.00 or an integral
multiple of $250,000.00 in excess thereof and, after giving effect to the making
of such Loan, there shall be no more than six (6) Revolving Credit LIBOR Rate
Loans and two (2) Term LIBOR Rate Loans outstanding at any one time; and
(iii) no Loan may be converted into a LIBOR Rate Loan when any Default or

 

41

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing. All or any part of the
outstanding Revolving Credit Loans or Term Loans of any Type may be converted as
provided herein, provided that no partial conversion shall result in a Revolving
Credit Base Rate Loan or Term Base Rate Loan in a principal amount of less than
$1,000,000.00 or a Revolving Credit LIBOR Rate Loan or a Term LIBOR Rate Loan in
a principal amount of less than $1,000,000.00 or an integral multiple of
$250,000.00. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

(b)                                 Any LIBOR Rate Loan may be continued as such
Type upon the expiration of an Interest Period with respect thereto by
compliance by the Borrower with the terms of §4.1; provided that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, but shall be automatically converted to a Base Rate Loan on
the last day of the Interest Period relating thereto ending during the
continuance of any Default or Event of Default.

 

(c)                                  In the event that the Borrower does not
notify the Agent of its election hereunder with respect to any LIBOR Rate Loan,
such Loan shall be automatically converted at the end of the applicable Interest
Period to a Base Rate Loan.

 

§4.2                          Fees. The Borrower agrees to pay to KeyBank and
Agent for their own account certain fees for services rendered or to be rendered
in connection with the Loans as provided pursuant to a fee letter dated
September 19, 2007 between the Borrower and KeyBank (the “Agreement Regarding
Fees”). All such fees shall be fully earned when paid and nonrefundable under
any circumstances.

 

§4.3                          Funds for Payments.

 

(a)                                  All payments of principal, interest,
facility fees, Letter of Credit fees, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent’s Head Office, not later than 2:00 p.m. (Cleveland time) on the day
when due, in each case in lawful money of the United States in immediately
available funds. The Agent is hereby authorized to charge the accounts of the
Borrower with KeyBank set forth on Schedule 4.3, on the dates when the amount
thereof shall become due and payable, with the amounts of the principal of and
interest on the Loans and all fees, charges, expenses and other amounts owing to
the Agent and/or the Lenders (including the Swing Loan Lender) under the Loan
Documents. Subject to the foregoing, all payments made to Agent on behalf of the
Lenders, and actually received by Agent, shall be deemed received by the Lenders
on the date actually received by Agent.

 

(b)                                 All payments by the Borrower hereunder and
under any of the other Loan Documents shall be made without setoff or
counterclaim and free and clear of and without deduction for any taxes (other
than income or franchise taxes imposed on any Lender), levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or

 

42

--------------------------------------------------------------------------------


 

conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding. If any
such obligation is imposed upon the Borrower with respect to any amount payable
by it hereunder or under any of the other Loan Documents, the Borrower will pay
to the Agent, for the account of the Lenders (including the Swing Loan Lender)
or (as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lenders or the Agent to receive the
same net amount which the Lenders or the Agent would have received on such due
date had no such obligation been imposed upon the Borrower. The Borrower will
deliver promptly to the Agent certificates or other valid vouchers for all taxes
or other charges deducted from or paid with respect to payments made by the
Borrower hereunder or under any other Loan Document.

 

(c)                                  Each Lender organized under the laws of a
jurisdiction outside the United States (but only so long as such Lender remains
lawfully able to do so), shall provide the Borrower with such duly executed
form(s) or statement(s) which may, from time to time, be prescribed by law and,
which, pursuant to applicable provisions of  (i) an income tax treaty between
the United States and the country of residence of such Lender, (ii) the Code, or
(iii) any applicable rules or regulations in effect under (i) or (ii) above,
indicates the withholding status of such Lender; provided that nothing herein
(including without limitation the failure or inability to provide such form or
statement) shall relieve the Borrower of its obligations under §4.3(b). In the
event that the Borrower shall have delivered the certificates or vouchers
described above for any payments made by the Borrower and such Lender receives a
refund of any taxes paid by the Borrower pursuant to §4.3(b), such Lender will
pay to the Borrower the amount of such refund promptly upon receipt thereof;
provided that if at any time thereafter such Lender is required to return such
refund, the Borrower shall promptly repay to such Lender the amount of such
refund.

 

(d)                                 The obligations of the Borrower to the
Lenders under this Agreement with respect to Letters of Credit (and of the
Revolving Credit Lenders to make payments to the Issuing Lender with respect to
Letters of Credit and to the Swing Loan Lender with respect to Swing Loans)
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances:  (i) any lack of validity or enforceability of this Agreement,
any Letter of Credit or any of the other Loan Documents; (ii) any improper use
which may be made of any Letter of Credit or any improper acts or omissions of
any beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrower or any of its Subsidiaries or Affiliates may have at any time against
any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between the Borrower or any of its Subsidiaries or Affiliates and any
beneficiary or transferee of any Letter of Credit; (vi) any irregularity in the
transaction with respect to which any Letter of Credit

 

43

--------------------------------------------------------------------------------


 

is issued, including any fraud by the beneficiary or any transferee of such
Letter of Credit; (vii) payment by the Issuing Lender under any Letter of Credit
against presentation of a sight draft, demand, certificate or other document
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
on the part of the Issuing Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (x) the failure of any
payment by Issuing Lender to conform to the terms of a Letter of Credit (if, in
Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such other circumstances or happenings shall not have
been the result of gross negligence or willful misconduct on the part of the
Issuing Lender or the Swing Loan Lender, as applicable as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.

 

§4.4                          Computations. All computations of interest on the
Loans and of other fees to the extent applicable shall be based on a 360-day
year (or a 365 day year in the case of Base Rate Loans) and paid for the actual
number of days elapsed. Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

 

§4.5                          Suspension of LIBOR Rate Loans. In the event that,
prior to the commencement of any Interest Period relating to any LIBOR Rate
Loan, the Agent shall determine that adequate and reasonable methods do not
exist for ascertaining LIBOR for such Interest Period, or the Agent shall
reasonably determine that LIBOR will not accurately and fairly reflect the cost
of the Lenders making or maintaining LIBOR Rate Loans for such Interest Period,
the Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 

§4.6                          Illegality. Notwithstanding any other provisions
herein, if any present or future law, regulation, treaty or directive or the
interpretation or application thereof shall make it unlawful, or any central
bank or other governmental authority having jurisdiction over a Lender or its
LIBOR Lending Office shall assert that it is unlawful, for any Lender to make or
maintain LIBOR Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Agent

 

44

--------------------------------------------------------------------------------


 

and the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR
Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then
outstanding shall be converted automatically to Base Rate Loans on the last day
of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

 

§4.7                          Additional Interest. If any LIBOR Rate Loan or any
portion thereof is repaid or is converted to a Base Rate Loan for any reason on
a date which is prior to the last day of the Interest Period applicable to such
LIBOR Rate Loan, or if repayment of the Loans has been accelerated as provided
in §12.1, or if the Borrower fails to draw down on the first day of the
applicable Interest Period any amount as to which Borrower has elected a LIBOR
Rate Loan, the Borrower will pay to the Agent upon demand for the account of the
applicable Lenders in accordance with their respective Commitment Percentages
(or to the Swing Loan Lender with respect to a Swing Loan), in addition to any
amounts of interest otherwise payable hereunder, the Breakage Costs. The
Borrower understands, agrees and acknowledges the following:  (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

 

§4.8                          Additional Costs, Etc. Notwithstanding anything
herein to the contrary, if any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time (or from time to time) hereafter made upon or otherwise issued to any
Lender or the Agent by any central bank or other fiscal, monetary or other
authority (whether or not having the force of law), shall:

 

(a)                                  subject any Lender or the Agent to any tax,
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to this Agreement, the other Loan Documents, such Lender’s Commitment, a
Letter of Credit or the Loans (other than taxes based upon or measured by the
gross receipts, income or profits of such Lender or the Agent or its franchise
tax), or

 

(b)                                 materially change the basis of taxation
(except for changes in taxes on gross receipts, income or profits or its
franchise tax) of payments to any Lender of the principal of or the interest on
any Loans or any other amounts payable to any Lender under this Agreement or the
other Loan Documents, or

 

(c)                                  impose or increase or render applicable any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law and which are not
already reflected in any amounts payable by the Borrower

 

45

--------------------------------------------------------------------------------


 

hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

 

(d)                                 impose on any Lender or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans, such Lender’s Commitment, a Letter of Credit or any
class of loans or commitments of which any of the Loans or such Lender’s
Commitment forms a part; and the result of any of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining any of the Loans,
the Letters of Credit or such Lender’s Commitment, or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to any Lender or the Agent hereunder on account
of such Lender’s Commitment or any of the Loans or the Letters of Credit, or

 

(iii)                               to require any Lender or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Agent from the Borrower hereunder, then, and in each such case, the Borrower
will, within fifteen (15) days of demand made by such Lender or (as the case
may be) the Agent at any time and from time to time and as often as the occasion
therefor may arise, pay to such Lender or the Agent such additional amounts as
such Lender or the Agent shall determine in good faith to be sufficient to
compensate such Lender or the Agent for such additional cost, reduction, payment
or foregone interest or other sum. Each Lender and the Agent in determining such
amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent.

 

§4.9                          Capital Adequacy. If after the date hereof any
Lender determines that (a) the adoption of or change in any law, rule,
regulation or guideline regarding capital requirements for banks or bank holding
companies or any change in the interpretation or application thereof by any
governmental authority charged with the administration thereof, or
(b) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s commitment to make Loans or participate in Letters of Credit hereunder
to a level below that which such Lender or holding company could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify the
Borrower thereof. The Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof. In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.

 

46

--------------------------------------------------------------------------------


 

§4.10                    Breakage Costs. The Borrower shall pay all Breakage
Costs required to be paid by it pursuant to this Agreement and incurred from
time to time by any Lender upon demand within fifteen (15) days from receipt of
written notice from Agent, or such earlier date as may be required by this
Agreement.

 

§4.11                    Default Interest; Late Charge. Following the occurrence
and during the continuance of any Event of Default, and regardless of whether or
not the Agent or the Lenders shall have accelerated the maturity of the Loans,
all Loans shall bear interest payable on demand at a rate per annum equal to
three percent (3.0%) above the Base Rate (the “Default Rate”), until such amount
shall be paid in full (after as well as before judgment), and the fee payable
with respect to Letters of Credit shall be increased to a rate equal to three
percent (3.0%) above the Letter of Credit fee that would otherwise be applicable
to such time, or if any of such amounts shall exceed the maximum rate permitted
by law, then at the maximum rate permitted by law. In addition, the Borrower
shall pay a late charge equal to four percent (4.0%) of any amount of interest
and/or principal payable on the Loans or any other amounts payable hereunder or
under the other Loan Documents, which is not paid by the Borrower within five
(5) Business Days of the date when due (or, in the case of amounts due at the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable,
within fifteen (15) Business Days of such date).

 

§4.12                    Certificate. A certificate setting forth any amounts
payable pursuant to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Borrower, shall be prima facie evidence of the amount owed. Any such
Certificate setting forth any amounts payable pursuant to §4.8 or §4.9 must be
delivered to the Agent and the Borrower within one hundred eighty (180) days
after the affected Bank becomes aware of the basis for any such claim; provided
that if such Certificate is not delivered to the Agent and the Borrower within
one hundred eighty (180) days after the affected Bank becomes aware of the basis
for any such claim, such Bank shall only be entitled to receive payment pursuant
to §4.8 or §4.9, as applicable, with respect to amounts which arose during the
one hundred eighty (180) day period prior to the date such Bank delivered such
Certificate to the Agent and the Borrower.

 

§4.13                    Limitation on Interest. Notwithstanding anything in
this Agreement or the other Loan Documents to the contrary, all agreements
between or among the Borrower, the Lenders and the Agent, whether now existing
or hereafter arising and whether written or oral, are hereby limited so that in
no contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that

 

47

--------------------------------------------------------------------------------


 

the interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law. This Section shall control all agreements between
or among the Borrower, the Lenders and the Agent.

 

§4.14                    Certain Provisions Relating to Increased Costs and
Non-Funding Lenders. If a Lender gives notice of the existence of the
circumstances set forth in §4.8 or any Lender requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.8 or §4.9, then, upon request of
the Borrower, such Lender, as applicable, shall use reasonable efforts in a
manner consistent with such institution’s practice in connection with loans like
the Loan of such Lender to eliminate, mitigate or reduce amounts that would
otherwise be payable by the Borrower under the foregoing provisions, provided
that such action would not be otherwise prejudicial to such Lender, including,
without limitation, by designating another of such Lender’s offices, branches or
affiliates; the Borrower agreeing to pay all reasonably incurred costs and
expenses incurred by such Lender in connection with any such action.
Notwithstanding anything to the contrary contained herein, if no Default or
Event of Default shall have occurred and be continuing, and if any Lender
(a) has given notice of the existence of the circumstances set forth in §4.8 or
has requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.3(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.8 or §4.9 and following the request of the Borrower has been
unable to take the steps described above to mitigate such amounts (each, an
“Affected Lender”) or (b) has failed to make available to Agent its pro rata
share of any Loan or participation in a Letter of Credit or Swing Loan and such
failure has not been cured (a “Non-Funding Lender”), then, within thirty (30)
days after such notice or request for payment or compensation or failure to
fund, as applicable, the Borrower shall have the one-time right as to such
Affected Lender or Non-Funding Lender, as applicable, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender or
Non-Funding Lender, as applicable, within thirty (30) days of receipt of such
notice or failure to fund, as applicable, to elect to cause the Affected Lender
or Non-Funding Lender, as applicable, to transfer its Commitment. The Agent
shall promptly notify the remaining Lenders that each of such Lenders shall have
the right, but not the obligation, to acquire a portion of the Commitment, pro
rata based upon their relevant Commitment Percentages, of the Affected Lender or
Non-Funding Lender, as applicable (or if any of such Lenders does not elect to
purchase its pro rata share, then to such remaining Lenders in such proportion
as approved by the Agent). In the event that the Lenders do not elect to acquire
all of the Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent
shall endeavor to obtain a new Lender to acquire such remaining Commitment. Upon
any such purchase of the Commitment of the Affected Lender or Non-Funding
Lender, as applicable, the Affected Lender’s or Non-Funding Lender’s interest in
the Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest. The purchase price for the Affected
Lender’s or Non-Funding Lender’s Commitment shall equal any and all amounts
outstanding and owed by the Borrower to the Affected Lender or Non-Funding
Lender, as applicable, including principal, prepayment premium or fee, and all
accrued and unpaid interest or fees.

 

48

--------------------------------------------------------------------------------


 

§5.                                COLLATERAL SECURITY; GUARANTORS.

 

§5.1                          Collateral. The Obligations shall be secured by a
perfected first priority lien and security interest to be held by the Agent for
the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents.

 

§5.2                          Additional Guarantors. In the event any Subsidiary
of the Borrower shall satisfy the definition of “Material Subsidiary” after the
date hereof (other than any Subsidiary which is prohibited from guarantying
indebtedness by the express terms of its organizational documents or any
mortgage loan document to which such Subsidiary is party), the Borrower shall
cause each such Subsidiary to promptly, but in any event within fifteen (15)
Business Days (as such date may be extended by Agent in its discretion), execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Guarantor hereunder and thereunder. Each such Subsidiary shall be specifically
authorized, in accordance with its respective organizational documents, to be a
Guarantor hereunder and thereunder and to execute the Contribution Agreement and
such Security Documents as Agent may require. The Borrower shall further cause
all representations, covenants and agreements in the Loan Documents with respect
to Guarantors to be true and correct with respect to each such Subsidiary. In
connection with the delivery of such Joinder Agreement, the Borrower shall
deliver to the Agent such organizational agreements, resolutions, consents,
opinions and other documents and instruments as the Agent may reasonably
require.

 

§5.3                          Additional Collateral. Promptly, but in any event
within fifteen (15) Business Days (as such date may be extended by Agent in its
discretion), following the occurrence of:

 

(a)                                  the acquisition of an asset,

 

(b)                                 any acquisition or creation of a Subsidiary
by REIT or the Borrower (provided that such fifteen (15) Business Day  (as such
date may be extended by Agent in its discretion) period shall not commence
unless and until such Subsidiary owns or acquires an asset), or

 

(c)                                  the refinancing, prepayment or repayment of
any indebtedness of any Subsidiary of REIT or the Borrower, whether or not
secured by any Real Estate, which permits, or removes or terminates (without
replacing) any prohibition on, the granting of any pledge of Equity Interests or
Distribution Interests (or any portion thereof) in any such Subsidiary,

 

the Borrower shall, and shall cause each of its Subsidiaries to, execute and
deliver such documents, instruments, agreements and certificates as the Agent
may reasonably request, including any amendments to or additional Security
Documents, in order to grant to the Agent, for the benefit of the Lenders, the
best possible first priority lien and security interest in as much of such
Equity Interests and/or Distribution Interests (or such portion thereof) as
may be granted by the Borrower and any such Subsidiary (and the Borrower
covenants and agrees to, on a commercially reasonable best efforts basis, enter
into loan documentation in connection with any such refinancing that permits the
best possible first priority lien and security interest in as much of such
Equity Interests and/or Distribution Interests (or such portion thereof) in
favor of the Agent and the Lenders). In connection with the delivery of such
documents, instruments,

 

49

--------------------------------------------------------------------------------


 

agreements and certificates, the Borrower shall also deliver to the Agent such
loan documents, organizational agreements, UCC search results, resolutions,
consents, opinions and other documents and instruments as the Agent
may reasonably require.

 

§5.4                          Release of Collateral; Release of Guarantor.

 

(a)                                  Upon the refinancing or repayment of the
Obligations in full and termination of the obligation to provide additional
Loans or Letters of Credit to the Borrower, then the Agent shall release the
Collateral from the lien and security interest of the Security Documents and to
release the Borrower.

 

(b)                                 Upon (i) the sale, transfer or other
disposition of all or substantially all of the assets of (or interests in) a
Subsidiary of the Borrower in accordance with the terms of §8.8 or (ii) the
incurrence or refinancing of any Indebtedness of a Subsidiary of the Borrower,
the Agent shall, if requested in writing by the Borrower and provided no Default
or Event of Default shall then be in existence or would occur as a result
thereof, release the Collateral applicable to such Subsidiary from the lien and
security interest of the Security Documents so long as the Agent shall have
received (A) documentation reasonably requested by Agent evidencing such
disposition or refinancing, (B) in connection with any such disposition,
evidence that the net cash proceeds from such disposition are being distributed
to the Borrower and (C) a Compliance Certificate demonstrating that the Borrower
is in compliance with the covenants set forth in §9 immediately before and after
giving effect to such release. The Agent shall, within ten (10) Business Days of
receipt of such documentation and Compliance Certificate, execute and deliver
such documents, instruments and other agreements as may be reasonably required
to evidence and effect such release.

 

(c)                                  The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release
(subject to the terms hereof), a Guarantor from the Guaranty and the other Loan
Documents to which such Guarantor is a party so long as:  (i) no Default or
Event of Default shall then be in existence or would occur as a result of such
release; (ii) the Agent shall have received such written request at least ten
(10) Business Days prior to the requested date of release; (iii) the Borrower
shall deliver to Agent evidence reasonably satisfactory to Agent either that
(A) such Guarantor and/or the Borrower has disposed of or simultaneously with
such release will dispose of its entire interest in such Guarantor or that all
or substantially all of the assets of such Guarantor will be disposed of in
compliance with the terms of this Agreement, and if such transaction involves
the disposition by such Guarantor of all or substantially all of its assets, the
net cash proceeds from such disposition are being distributed to the Borrower in
connection with such disposition, or (B) such Guarantor will be the borrower
with respect to Secured Debt permitted under this Agreement, which Indebtedness
will be secured by a Lien on the assets of such Guarantor. Delivery by the
Borrower to the Agent of any such request for a release shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Notwithstanding the foregoing, the provisions of this §5.4(c) shall not
apply to REIT, which may not be released as a Guarantor.

 

50

--------------------------------------------------------------------------------


 

§6.                                REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1                          Corporate Authority, Etc.

 

(a)                                  Incorporation; Good Standing. REIT is a
Maryland corporation duly organized pursuant to articles of incorporation filed
with the Maryland Secretary of State, and is validly existing and in good
standing under the laws of Maryland. REIT conducts its business in a manner
which enables it to qualify as a real estate investment trust under, and to be
entitled to the benefits of, §856 of the Code, and has elected to be treated as
and is entitled to the benefits of a real estate investment trust thereunder.
The Borrower is a Texas limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Texas Secretary of State, and
is validly existing and in good standing under the laws of Texas. The Borrower
(i) has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdiction of its organization and in
each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

 

(b)                                 Subsidiaries. Each of the Guarantors and
each of the Subsidiaries of the Borrower and the Guarantors (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where it is organized and in each
other jurisdiction where a failure to be so qualified could have a Material
Adverse Effect.

 

(c)                                  Authorization. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any of the
Borrower or any Guarantor is a party and the transactions contemplated hereby
and thereby (i) are within the authority of such Person, (ii) have been duly
authorized by all necessary proceedings on the part of such Person, (iii) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which such Person is subject or
any judgment, order, writ, injunction, license or permit applicable to such
Person, (iv) do not and will not conflict with or constitute a default (whether
with the passage of time or the giving of notice, or both) under any provision
of the partnership agreement, articles of incorporation or other charter
documents or bylaws of, or any agreement or other instrument binding upon, such
Person or any of its properties, (v) do not and will not result in or require
the imposition of any lien or other encumbrance on any of the properties, assets
or rights of such Person other than the liens and encumbrances in favor of Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not, as
of the date of execution and delivery thereof, require the approval or consent
of any Person other than those already obtained and delivered to Agent.

 

(d)                                 Enforceability. The execution and delivery
of this Agreement and the other Loan Documents to which any of the Borrower or
any Guarantor is a party are valid and legally binding obligations of such
Person enforceable in accordance with the respective terms and provisions hereof
and thereof, except as enforceability is limited by bankruptcy, insolvency,

 

51

--------------------------------------------------------------------------------


 

reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’  rights and general principles of equity.

 

§6.2                          Governmental Approvals. The execution, delivery
and performance of this Agreement and the other Loan Documents to which the
Borrower or any Guarantor is a party and the transactions contemplated hereby
and thereby do not require the approval or consent of, or filing or registration
with, or the giving of any notice to, any court, department, board, governmental
agency or authority other than those already obtained, the filing of the
Security Documents in the appropriate records office with respect thereto, and
filings after the date hereof of disclosures with the SEC.

 

§6.3                          Title to Properties. Except as indicated on
Schedule 6.3 hereto or other adjustments that are not material in amount, REIT,
the Borrower and their respective Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of REIT as of the Balance Sheet Date
or acquired or leased since that date (except property and assets sold or
otherwise disposed of in the ordinary course since that date) subject to no
rights of others, including any mortgages, leases pursuant to which REIT, the
Borrower or any of their respective Subsidiaries or any of their respective
Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.

 

§6.4                          Financial Statements. The Borrower has furnished
to Agent:  (a) the consolidated balance sheet of REIT and its Subsidiaries as of
the Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar year then ended certified by the chief financial or
accounting officer of REIT, (b) as of the Closing Date, an unaudited statement
of Consolidated Net Operating Income for the period ending September 30, 2007
reasonably satisfactory in form to the Agent and certified by the chief
financial or accounting officer of REIT as fairly presenting the Consolidated
Net Operating Income for such periods, and (c) certain other financial
information relating to the Borrower, the Guarantors and the Collateral. Such
balance sheet and statements have been prepared in accordance with generally
accepted accounting principles and fairly present the consolidated financial
condition of REIT and its Subsidiaries as of such dates and the consolidated
results of the operations of REIT and its Subsidiaries for such periods. There
are no liabilities, contingent or otherwise, of REIT or any of its Subsidiaries
involving material amounts not disclosed in said financial statements and the
related notes thereto.

 

§6.5                          No Material Changes. Since the Balance Sheet Date
or the date of the most recent financial statements delivered pursuant to §7.4,
as applicable, there has occurred no materially adverse change in the financial
condition, prospects or business of REIT, the Borrower, and their respective
Subsidiaries taken as a whole as shown on or reflected in the consolidated
balance sheet of REIT as of the Balance Sheet Date, or its consolidated
statement of income or cash flows for the calendar year then ended, other than
changes in the ordinary course of business that have not and could not
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
except as set forth on Schedule 6.5 hereto, there has occurred no materially
adverse change in the financial condition, prospects, operations or business
activities of REIT, the Borrower, or their respective Subsidiaries from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business,

 

52

--------------------------------------------------------------------------------


 

prospects, operation or financial condition of REIT, the Borrower, and their
respective Subsidiaries, considered as a whole.

 

§6.6                          Franchises, Patents, Copyrights, Etc. The
Borrower, the Guarantors and their respective Subsidiaries possess all
franchises, patents, copyrights, trademarks, trade names, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others, except where such failure individually or in the
aggregate has not had and could not reasonably be expected to have a Material
Adverse Effect.

 

§6.7                          Litigation. Except as stated on Schedule 6.7,
there are no actions, suits, proceedings or investigations of any kind pending
or to the knowledge of the Borrower threatened against the Borrower, any
Guarantor, any of their respective Subsidiaries before any court, tribunal,
arbitrator, mediator or administrative agency or board which question the
validity of this Agreement or any of the other Loan Documents, any action taken
or to be taken pursuant hereto or thereto, the Collateral or any lien, security
title or security interest created or intended to be created pursuant hereto or
thereto, or which if adversely determined could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 6.7, there are no
judgments, final orders or awards outstanding against or affecting the Borrower,
any Guarantor, any of their respective Subsidiaries or any Collateral,
individually or in the aggregate, in excess of $1,000,000.00.

 

§6.8                          No Material Adverse Contracts, Etc. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
Material Adverse Effect. None of the Borrower, any Guarantor or any of their
respective Subsidiaries is a party to any contract or agreement that has or
could reasonably be expected to have a Material Adverse Effect.

 

§6.9                          Compliance with Other Instruments, Laws, Etc. None
of the Borrower, any Guarantor or any of their respective Subsidiaries is in
violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it is subject or by which it or
any of its properties is bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that has had or
could reasonably be expected to have a Material Adverse Effect.

 

§6.10                    Tax Status. Each of the Borrower, the Guarantors and
their respective Subsidiaries (a) has made or filed all federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject or has obtained an extension for filing, (b) has paid
prior to delinquency all taxes and other governmental assessments and charges
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and by appropriate proceedings and (c) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. Except as set forth on Schedule 6.10, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers or partners of such Person know of no basis for
any such claim. There are no audits pending or to the knowledge of the Borrower
threatened with respect to any

 

53

--------------------------------------------------------------------------------


 

tax returns filed by the Borrower, any Guarantor or their respective
Subsidiaries. The taxpayer identification number for REIT is 68-0509956 and for
the Borrower is 14-183660.

 

§6.11                    No Event of Default. No Default or Event of Default has
occurred and is continuing.

 

§6.12                    Investment Company Act. None of the Borrower, the
Guarantors or any of their respective Subsidiaries is an “investment company”,
or an “affiliated company” or a “principal underwriter” of an “investment
company”, as such terms are defined in the Investment Company Act of 1940.

 

§6.13                    Setoff, Etc. The Collateral and the rights of the Agent
and the Lenders with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses by the Borrower or any of their
Subsidiaries or Affiliates or, to the best knowledge of the Borrower, any other
Person other than Permitted Liens described in §8.2(i)(A), (v) and (vi).

 

§6.14                    Certain Transactions. Except as disclosed on
Schedule 6.14 hereto, none of the partners, officers, trustees, managers,
members, directors, or employees of the Borrower, any Guarantor or any of their
respective Subsidiaries is, nor shall any such Person become, a party to any
transaction with the Borrower, any Guarantor or any of their respective
Subsidiaries or Affiliates (other than for services as partners, managers,
members, employees, officers and directors), including any agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any partner, officer, trustee, director or such employee or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, which are
on terms less favorable to the Borrower, a Guarantor or any of their respective
Subsidiaries than those that would be obtained in a comparable arms-length
transaction.

 

§6.15                    Employee Benefit Plans. The Borrower, each Guarantor
and each ERISA Affiliate has fulfilled its obligation, if any, under the minimum
funding standards of ERISA and the Code with respect to each Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. None of the assets of REIT, the Borrower or any of their
respective Subsidiaries constitutes a “plan asset” of any Employee Plan,
Multiemployer Plan or Guaranteed Pension Plan.

 

54

--------------------------------------------------------------------------------


 

§6.16                    Disclosure. All of the representations and warranties
made by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in this Agreement and the other Loan Documents or any document or
instrument delivered to the Agent or the Lenders pursuant to or in connection
with any of such Loan Documents are true and correct in all material respects,
and neither the Borrower nor any Guarantor has failed to disclose such
information as is necessary to make such representations and warranties not
misleading. All information contained in this Agreement, the other Loan
Documents or otherwise furnished to or made available to the Agent or the
Lenders by or on behalf of the Borrower, any Subsidiary or any Guarantor, as
supplemented to date, is and, when delivered, will be true and correct in all
material respects and, as supplemented to date, does not, and when delivered
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading.
The written information, reports and other papers and data with respect to the
Borrower, any Subsidiary, any Guarantor or the Collateral (other than
projections and estimates) furnished to the Agent or the Lenders in connection
with this Agreement or the obtaining of the Commitments of the Lenders hereunder
was, at the time so furnished, complete and correct in all material respects, or
has been subsequently supplemented by other written information, reports or
other papers or data, to the extent necessary to give in all material respects a
true and accurate knowledge of the subject matter in all material respects;
provided that such representation shall not apply to (a) the accuracy of any
appraisal, title commitment, survey, or engineering and environmental reports
prepared by third parties or legal conclusions or analysis provided by the
Borrower’s or Guarantor’s counsel (although the Borrower and the Guarantors have
no reason to believe that the Agent and the Lenders may not rely on the accuracy
thereof) or (b) budgets, projections and other forward-looking speculative
information prepared in good faith by the Borrower (except to the extent the
related assumptions were when made manifestly unreasonable).

 

§6.17                    Place of Business. The principal place of business of
the Borrower is 15601 Dallas Parkway, Suite 600, Addison, Texas  75001-6206.

 

§6.18                    Regulations T, U and X. No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.19                    Environmental Compliance. The Borrower has taken all
commercially reasonable steps to investigate the past and present conditions and
usage of the Real Estate and the operations conducted thereon and, to the best
of Borrower’s knowledge and belief, except as specifically set forth (i) in the
written environmental site assessment reports of an Environmental Engineer
provided to the Agent on or before the date hereof, or in the case of Real
Estate acquired after the date hereof, the environmental site assessment reports
with respect thereto provided to the Agent, or (ii) on Schedule 6.19(c) or (d),
makes the following representations and warranties:

 

55

--------------------------------------------------------------------------------


 

(a)                                  None of the Borrower, the Guarantors or
their respective Subsidiaries nor any operator of the Real Estate, nor any
tenant or operations thereon, is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under any
Environmental Law, which violation involves Real Estate and has had or could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 None of the Borrower, the Guarantors nor any
of their respective Subsidiaries has received written notice from any third
party including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any Hazardous Substance(s) which it has generated,
transported or disposed of have been found at any site at which a federal, state
or local agency or other third party has conducted or has ordered that the
Borrower, any Guarantor or any of their respective Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances, which in any case involves Real Estate and
has had or could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  (i) no portion of the Real Estate has been
used for the handling, processing, storage or disposal of Hazardous Substances
except in accordance with applicable Environmental Laws, and no underground tank
or other underground storage receptacle for Hazardous Substances is located on
any portion of the Real Estate except those which are being operated and
maintained in compliance with Environmental Laws; (ii) in the course of any
activities conducted by the Borrower, the Guarantors, their respective
Subsidiaries or the tenants and operators of their properties, no Hazardous
Substances have been generated or are being used on the Real Estate except in
the ordinary course of Borrower’s, the Guarantors’ and their respective
Subsidiaries’ respective businesses and in accordance with applicable
Environmental Laws; (iii) there has been no past or present Release or
threatened Release of Hazardous Substances on, upon, into or from the Real
Estate, which Release would have a material adverse effect on the value of such
Real Estate or adjacent properties, which Release has had or could reasonably be
expected to have a Material Adverse Effect; (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which could be reasonably anticipated to have a material adverse effect
on the value of, the Real Estate; and (v) any Hazardous Substances that have
been generated on any of the Real Estate have been transported off-site in
accordance with all applicable Environmental Laws (except with respect to the
foregoing in this §6.19(c) as to any Real Estate where the foregoing has not had
or could not reasonably be expected to have a Material Adverse Effect).

 

(d)                                 none of the Borrower, the Guarantors, their
respective Subsidiaries nor the Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons

 

56

--------------------------------------------------------------------------------


 

of an environmental disclosure document or statement in each case by virtue of
the transactions set forth herein and contemplated hereby, or as a condition to
the effectiveness of any other transactions contemplated hereby except for such
matters that shall be complied with as of the Closing Date.

 

(e)                                  There are no existing or closed sanitary
landfills, solid waste disposal sites, or hazardous waste treatment, storage or
disposal facilities on or affecting the Real Estate except where such existence
has not had or could not be reasonably be expected to have a Material Adverse
Effect.

 

(f)                                    The Borrower has not received any written
notice of any claim by any party that any use, operation, or condition of the
Real Estate has caused any nuisance or any other liability or adverse condition
on any other property which as to any Real Estate has had or could reasonably be
expected to have a Material Adverse Effect, nor is there any basis for such a
claim.

 

§6.20                    Subsidiaries; Organizational Structure.
Schedule 6.20(a) sets forth, as of the date hereof, all of the Subsidiaries of
REIT, the form and jurisdiction of organization of each of the Subsidiaries, and
REIT’s direct and indirect ownership interests therein. Schedule 6.20(b) sets
forth, as of the date hereof, all of the Unconsolidated Affiliates of REIT and
its Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, REIT’s or its Subsidiary’s ownership interest therein
and the other owners of the applicable Unconsolidated Affiliate. No Person owns
any legal, equitable or beneficial interest in any of the Persons set forth on
Schedules 6.20(a) and 6.20(b) except as set forth on such Schedules.

 

§6.21                    Property. Subject to Schedule 6.21, (i) all of the Real
Estate of the Borrower, the Guarantors and their respective Subsidiaries is
structurally sound, in good condition and working order, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant and where such defects have not had and could not reasonably be
expected to have a Material Adverse Effect, (ii) the Real Estate, and the use
and operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands and
tidelands (but excluding for purposes of this §6.21, Environmental Laws) except
where a failure to so comply has not and could not reasonably be expected to
have a Material Adverse Effect, (iii) there are no unpaid or outstanding real
estate or other taxes or assessments on or against any of the Real Estate which
are payable by the Borrower, any Guarantor or any of their respective
Subsidiaries (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement),
(iv) each Real Estate asset is separately assessed for purposes of real estate
tax assessment and payment, (v) there are no unpaid or outstanding real estate
or other taxes or assessments on or against any other property of the Borrower,
the Guarantors or any of their respective Subsidiaries which are payable by any
of such Persons in any material amount (except only real estate or other taxes
or assessments, that are not yet delinquent or are being protested as permitted
by this Agreement), (vi) there are no pending, or to the knowledge of the
Borrower, threatened or contemplated, eminent domain proceedings against any
Real Estate, (vii) none of the Real Estate is now damaged as a result of any
fire,

 

57

--------------------------------------------------------------------------------


 

explosion, accident, flood or other casualty, (viii) none of the Borrower, the
Guarantors or any of their respective Subsidiaries has received any outstanding
notice from any insurer or its agent requiring performance of any work with
respect to any of the Real Estate or canceling or threatening to cancel any
policy of insurance, and each of the Real Estate complies with the material
requirements of all of the Borrower’s, Guarantors’ and their respective
Subsidiaries’ insurance carriers and (ix) no person or entity has any right or
option to acquire any Real Estate or any Building thereon or any portion thereof
or interest therein, except for certain tenants of such Real Estate pursuant to
the terms of their Leases and tenants in common under applicable tenant in
common agreements.

 

§6.22                    Brokers. None of REIT, the Borrower nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

§6.23                    Other Debt. As of the date hereof, none of the
Borrower, any Guarantor nor any of their respective Subsidiaries is in default
of the payment of any Indebtedness or the performance of any material obligation
under any related agreement, mortgage, deed of trust, security agreement,
financing agreement or indenture to which any of them is a party. Neither the
Borrower nor any Guarantor is a party to or bound by any agreement, instrument
or indenture that may require the subordination in right or time or payment of
any of the Obligations to any other indebtedness or obligation of the Borrower
or any Guarantor. Schedule 6.23 hereto sets forth all agreements, mortgages,
deeds of trust, financing agreements or other material agreements binding upon
the Borrower and each Guarantor or their respective properties and entered into
by the Borrower and/or such Guarantor as of the date of this Agreement with
respect to any Indebtedness of the Borrower or any Guarantor in an amount
greater than $1,000,000.00, and the Borrower has provided the Agent with such
true, correct and complete copies thereof as Agent has requested.

 

§6.24                    Solvency. As of the Closing Date and after giving
effect to the transactions contemplated by this Agreement and the other Loan
Documents, including all Loans made or to be made hereunder, neither the
Borrower nor any Guarantor is insolvent on a balance sheet basis such that the
sum of such Person’s assets exceeds the sum of such Person’s liabilities, the
Borrower and each Guarantor is able to pay its debts as they become due, and the
Borrower and each Guarantor has sufficient capital to carry on its business.

 

§6.25                    No Bankruptcy Filing. Neither the Borrower nor any
Guarantor is contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Borrower has no knowledge of any Person contemplating the
filing of any such petition against it.

 

§6.26                    No Fraudulent Intent. Neither the execution and
delivery of this Agreement or any of the other Loan Documents nor the
performance of any actions required hereunder or thereunder is being undertaken
by the Borrower, any Guarantor or any of their respective Subsidiaries with or
as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.

 

58

--------------------------------------------------------------------------------


 

§6.27                    Transaction in Best Interests of Borrower and
Guarantors; Consideration. The transaction evidenced by this Agreement and the
other Loan Documents is in the best interests of the Borrower, each Guarantor
and their respective Subsidiaries. The direct and indirect benefits to inure to
the Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration,” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Borrower, the Guarantors and their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents, and but
for the willingness of each Guarantor to guaranty the Loan, the Borrower would
be unable to obtain the financing contemplated hereunder which financing will
enable the Borrower, each Guarantor and their respective Subsidiaries to have
available financing to conduct and expand their business.

 

§6.28                    Contribution Agreement. The Borrower and the Guarantors
have executed and delivered the Contribution Agreement, and the Contribution
Agreement constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 

§6.29                    OFAC. None of the Borrower or the Guarantors (i) is (or
will be) a person with whom any Lender is restricted from doing business under
OFAC (including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action or (ii) is engaged (or will engage) in any dealings or transactions or
otherwise be associated with such persons. In addition, the Borrower hereby
agrees to provide to the Lenders any additional information that a Lender
reasonably deems necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities.

 

§7.                                AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1                          Punctual Payment. The Borrower will duly and
punctually pay or cause to be paid the principal and interest on the Loans and
all interest and fees provided for in this Agreement, all in accordance with the
terms of this Agreement and the Notes, as well as all other sums owing pursuant
to the Loan Documents.

 

§7.2                          Maintenance of Office. The Borrower and each
Guarantor will maintain their respective chief executive office at 15601 Dallas
Parkway, Suite 600, Addison, Texas  75001-6206, or at such other place in the
United States of America as the Borrower or any

 

59

--------------------------------------------------------------------------------


 

Guarantor shall designate upon thirty (30) days prior written notice to the
Agent and the Lenders, where notices, presentations and demands to or upon the
Borrower or such Guarantor in respect of the Loan Documents may be given or
made.

 

§7.3                          Records and Accounts. The Borrower and each
Guarantor will (a) keep, and cause each of their respective Subsidiaries to keep
true and accurate records and books of account in which full, true and correct
entries will be made in accordance with GAAP and (b) maintain adequate accounts
and reserves for all taxes (including income taxes), depreciation and
amortization of its properties and the properties of their respective
Subsidiaries, contingencies and other reserves. Neither the Borrower, any
Guarantor nor any of their respective Subsidiaries shall, without the prior
written consent of the Agent, (x) except as may be required by GAAP or by
law, make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4, or (y) change its fiscal year. Agent and the Lenders acknowledge
that REIT’s fiscal year is a calendar year.

 

§7.4                          Financial Statements, Certificates and
Information. The Borrower will deliver or cause to be delivered to the Agent
with sufficient copies for each of the Lenders:

 

(a)                                  (i) within fifteen (15) days of the filing
of REIT’s Form 10-K with the SEC, but in any event not later than one hundred
twenty (120) days after the end of each calendar year, the audited Consolidated
balance sheet of REIT and its Subsidiaries at the end of such year, and the
related audited consolidated statements of income, changes in capital and cash
flows for such year, setting forth in comparative form the figures for the
previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by the chief
financial officer or accounting officer of REIT, on its behalf, that the
information contained in such financial statements fairly presents the financial
position of REIT and its Subsidiaries, and accompanied by an auditor’s report
prepared without qualification as to the scope of the audit by a nationally
recognized accounting firm reasonably approved by Agent, and (ii) within a
reasonable period of time following request therefor, any other information the
Lenders may reasonably request to complete a financial analysis of REIT and its
Subsidiaries;

 

(b)                                 within fifteen (15) days of the filing of
REIT’s Form 10-Q with the SEC, if applicable, but in any event not later than
sixty (60) days after the end of each calendar quarter of each year, copies of
the unaudited consolidated balance sheet of REIT and its Subsidiaries, as at the
end of such quarter, and the related unaudited consolidated statements of income
and cash flows for the portion of REIT’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or accounting officer of REIT, on
its behalf, that the information contained in such financial statements fairly
presents the financial position of REIT and its Subsidiaries on the date thereof
(subject to year-end adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(a “Compliance Certificate”) certified by the chief financial officer or chief
accounting officer of REIT, on its behalf, in the form of Exhibit G hereto (or
in such other form as the Agent may approve from time to time) setting forth in
reasonable detail computations evidencing compliance or non-compliance (as the
case may be)

 

60

--------------------------------------------------------------------------------


 

with the covenants contained in §9 and the other covenants described in such
certificate and (if applicable) setting forth reconciliations to reflect changes
in GAAP since the Balance Sheet Date. All income, expense and value associated
with Real Estate or other Investments disposed of during any quarter will be
eliminated from calculations, where applicable. The Compliance Certificate shall
be accompanied by copies of the statements of Funds from Operations and Net
Operating Income for such calendar quarter, prepared on a basis consistent with
the statements furnished to the Agent prior to the date hereof and otherwise in
form and substance reasonably satisfactory to the Agent, together with a
certification by the chief financial officer or chief accounting officer of
REIT, on its behalf, that the information contained in such statement fairly
presents the Funds from Operations and Net Operating Income for such periods;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in clause (a) above, the statement of all
contingent liabilities involving amounts of $1,000,000.00 or more of the REIT
and its Subsidiaries which are not reflected in such financial statements or
referred to in the notes thereto (including, without limitation, all guaranties
and other contingent obligations in respect of the indebtedness of others, and
obligations to reimburse the issuer in respect of any letters of credit);

 

(e)                                  promptly following a request by the Agent,
as of such date or for such period or periods of time as Agent may reasonably
request, (i) a Rent Roll for each Real Estate asset and a summary thereof in
form satisfactory to Agent, together with a listing of each tenant that has
taken occupancy of such Real Estate, (ii) an operating statement for each Real
Estate asset and a consolidated operating statement for the Real Estate assets
(such statements and reports to be in form reasonably satisfactory to Agent),
and (iii) a copy of each Lease or amendment to any Lease entered into with
respect to a Real Estate asset;

 

(f)                                    simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(i) listing the Real Estate owned by REIT, the Borrower and their respective
Subsidiaries (or in which REIT, the Borrower or any of their respective
Subsidiaries owns an interest) and stating the location thereof, the date
acquired and the acquisition cost, (ii) listing the Indebtedness of REIT, the
Borrower and their respective Subsidiaries (excluding Indebtedness of the type
described in §8.1(b)-(e)), which statement shall include, without limitation, a
statement of the original principal amount of such Indebtedness and the current
amount outstanding, the holder thereof, the maturity date and any extension
options, the interest rate, the collateral provided for such Indebtedness and
whether such Indebtedness is Recourse Indebtedness or Non-Recourse Indebtedness,
(iii) listing the properties of REIT, the Borrower and their Subsidiaries which
are Development Properties and providing a brief summary of the status of such
development, and (iv) attaching copies of any new material mortgage loan
documents and amendments to existing mortgage loan documents entered into by any
Company subsequent to the date of this Agreement or the last statement delivered
pursuant to this §7.4(f), whichever is later;

 

(g)                                 contemporaneously with the filing or mailing
thereof, copies of all material of a financial nature, reports or proxy
statements sent to the owners of the Borrower or REIT;

 

61

--------------------------------------------------------------------------------


 

(h)                                 promptly after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower and REIT;

 

(i)                                     promptly upon the filing hereof, copies
of any registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and any annual, quarterly
or monthly reports and other statements and reports which the Borrower or REIT
shall file with the SEC;

 

(j)                                     notice of any audits pending or
threatened in writing with respect to any tax returns filed by the Borrower or
REIT promptly following notice of such audit;

 

(k)                                  within seven (7) Business Days of notice or
receipt, copies of any and all notices of default under any of the
organizational agreements of any Company in which the Borrower or a Pledgor is a
member, shareholder or partner or of any failure by the Borrower or such Pledgor
to perform any obligation under any of such organizational agreements;

 

(l)                                     promptly upon receipt thereof, copies of
any and all notices of default under any loan document securing or evidencing a
mortgage loan made to the Borrower or any of its Subsidiaries secured by a Lien
on Real Estate;

 

(m)                               within five (5) Business Days of becoming
aware of the occurrence thereof, notice of and a description of any material
reduction, dilution or diminution of any interest of the Borrower or a Pledgor
in any of the Companies;

 

(n)                                 not later than January 31 of each year, a
budget and business plan for the Borrower and its Subsidiaries for the
then-current calendar year; and

 

(o)                                 from time to time such other financial data
and information in the possession of REIT, the Borrower or their respective
Subsidiaries (including without limitation auditors’ management letters, status
of litigation or investigations against REIT, the Borrower or any of their
respective Subsidiaries and any settlement discussions relating thereto (to the
extent that disclosure of any such letters, litigation or investigation status
or settlement discussions would not waive any applicable privilege), property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting the Borrower or any of its Subsidiaries)
as the Agent may reasonably request.

 

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, the Borrower shall deliver paper copies thereof to Agent
and the Lenders. The Borrower authorizes Agent and Arranger to disseminate any
such materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system, and the Borrower releases Agent and the
Lenders from any liability in connection therewith. Unless otherwise requested
by Agent, any materials to be delivered pursuant to §7.4(g) or (i) may be
delivered to Agent by posting such materials to the Borrower’s website (at
www.berhingerharvard.com) or on EDGAR (www.sec.gov/edgar) and

 

62

--------------------------------------------------------------------------------


 

simultaneously notifying the Agent of the availability of such materials at such
website (or such other website as the Borrower may designate in writing to the
Agent).

 

§7.5                          Notices.

 

(a)                                  Defaults. The Borrower will promptly upon
becoming aware of same notify the Agent in writing of the occurrence of any
Default or Event of Default, which notice shall describe such occurrence with
reasonable specificity and shall state that such notice is a “notice of
default”. If any Person shall give any notice of the existence of a claimed
default or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which the Borrower, any Guarantor or any of their respective Subsidiaries is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or have a Material Adverse Effect, the Borrower shall forthwith give
written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

 

(b)                                 Environmental Events. The Borrower will give
notice to the Agent within five (5) Business Days of becoming aware of (i) any
potential or known Release, or threat of Release, of any Hazardous Substances in
violation of any applicable Environmental Law; (ii) any violation of any
Environmental Law that the Borrower, any Guarantor or any of their respective
Subsidiaries reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any inquiry, proceeding,
investigation, or other action, including a written notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in any case involves (A)  any Real Estate and could
reasonably be expected to have a Material Adverse Effect, or (B) or the Agent’s
liens or security title on the Collateral pursuant to the Security Documents.

 

(c)                                  Notification of Claims Against Collateral.
The Borrower will give notice to the Agent in writing within seven (7) Business
Days of becoming aware of any material setoff, claims, withholdings or other
defenses to which any of the Collateral, or the rights of the Agent or the
Lenders with respect to the Collateral, are subject.

 

(d)                                 Notice of Litigation and Judgments. The
Borrower will give notice to the Agent in writing within five (5) Business Days
of becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings affecting the Borrower, any Guarantor or any
of their respective Subsidiaries or to which the Borrower, any Guarantor or any
of their respective Subsidiaries is or is to become a party involving an
uninsured claim against the Borrower, any Guarantor or any of their respective
Subsidiaries that could either reasonably be expected to cause a Default or
could reasonably be expected to have a Material Adverse Effect and stating the
nature and status of such litigation or proceedings. The Borrower will give
notice to the Agent, in writing, in form and detail reasonably satisfactory to
the Agent and each of the Lenders, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against the Borrower or any of
their respective Subsidiaries in an amount in excess of $10,000,000.00.

 

63

--------------------------------------------------------------------------------

 


 

(e)           ERISA.  The Borrower will give notice to the Agent within five
(5) Business Days after the Borrower or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice of complete or partial withdrawal liability under Title IV
of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of
an intent to terminate or appoint a trustee to administer any such plan.

 

(f)            Notification of Lenders.  Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

 

§7.6         Existence; Maintenance of Properties.

 

(a)           Except as permitted under §8.4 and §8.8, the Borrower and each
Guarantor will and will cause each of their respective Subsidiaries to preserve
and keep in full force and effect their legal existence in the jurisdiction of
its incorporation or formation.  The Borrower and each Guarantor will preserve
and keep in full force all of their rights and franchises and those of their
Subsidiaries, the preservation of which is necessary to the conduct of their
business and the failure to have which could reasonably be expected to have a
Material Adverse Effect.  REIT shall at all times comply with all requirements
and applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status.  From and after the IPO Event, the common stock
of REIT shall at all times be listed for trading and be traded on the New York
Stock Exchange or another national exchange approved by Agent, unless otherwise
consented to by the Required Lenders.

 

(b)           The Borrower and each Guarantor (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted) and
supplied with all necessary equipment, and (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof
in all cases in which the failure so to do would have a material adverse effect
on the condition of any Real Estate or would cause a Material Adverse Effect. 
Without limitation of the obligations of the Borrower and the Guarantors under
this Agreement with respect to the maintenance of the Real Estate, the Borrower
and the Guarantors shall promptly and diligently comply with the recommendations
of the Environmental Engineer retained by Agent or Borrower, Guarantors or their
respective Subsidiaries concerning the maintenance, operation or upkeep of the
Real Estate contained in the building inspection and environmental reports
delivered to the Agent or otherwise obtained by the Borrower or any Guarantor
with respect to the Real Estate.

 

64

--------------------------------------------------------------------------------


 

§7.7         Insurance.  The Borrower, the Guarantors and their respective
Subsidiaries (as applicable) will, at their expense, procure and maintain
insurance covering such Person and its properties and assets in such amounts and
against such risks and casualties as are customary for properties and assets of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy.

 

§7.8         Taxes; Liens.  The Borrower and the Guarantors will, and will cause
their respective Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become delinquent, all taxes, assessments
and other governmental charges imposed upon them or upon their properties, sales
and activities, or any part thereof, or upon the income or profits therefrom as
well as all claims for labor, materials or supplies that if unpaid might by law
become a lien or charge upon any of its property or other Liens affecting any of
the Collateral or other property of the Borrower, the Guarantors or their
respective Subsidiaries, provided that any such tax, assessment, charge or levy
or claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property, neither such property nor any
portion thereof or interest therein would be in any danger of sale, forfeiture
or loss by reason of such proceeding and the Borrower, such Guarantor or any
such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

 

§7.9         Inspection of Properties and Books.  The Borrower and the
Guarantors will, and will cause their respective Subsidiaries to, permit the
Agent and the Lenders, at the Borrower’s expense (to the extent provided for
below) and upon reasonable prior notice, to visit and inspect any of the
properties of the Borrower, each Guarantor or any of their respective
Subsidiaries (subject to the rights of tenants under their Leases), to examine
the books of account of the Borrower, any Guarantor and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, any Guarantor and their
respective Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Event of Default shall have occurred and be continuing, the Borrower
shall not be required to pay for such visits and inspections.  The Lenders shall
use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of such Persons.

 

§7.10       Compliance with Laws, Contracts, Licenses, and Permits.  The
Borrower and the Guarantors will, and will cause each of their respective
Subsidiaries to, comply in all respects with (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for

 

65

--------------------------------------------------------------------------------


 

the conduct of its business or the ownership, use or operation of its
properties, except where a failure to so comply with any of clauses (i) through
(v) could not reasonably be expected to have a Material Adverse Effect.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, any Guarantor or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, such Guarantor or such
Subsidiary will promptly take or cause to be taken all steps necessary to obtain
such authorization, consent, approval, permit or license and furnish the Agent
and the Lenders with evidence thereof.  The Borrower shall develop and implement
such programs, policies and procedures as are necessary to comply with the
Patriot Act and shall promptly advise Agent in writing in the event that the
Borrower shall determine that any investors in the Borrower are in violation of
such act.

 

§7.11       Further Assurances.  The Borrower and each Guarantor will and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12       Business Operations.  REIT, the Borrower and their respective
Subsidiaries shall operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and in compliance with the terms and conditions of
this Agreement and the Loan Documents.  Neither REIT nor the Borrowers will, and
will not permit any Subsidiary to, directly or indirectly, engage in any line of
business other than the ownership, operation and development of office
properties, non-office properties and other activities and businesses to the
extent permitted under §8.3, or businesses incidental thereto.

 

§7.13       Subordination of Advisory Fees.  The Borrower shall cause the
advisory fees payable to the Advisor under the Advisory Agreement and any and
all other similar agreements, whether written or oral, to be subordinated to the
prior payment in full of the Obligations on terms and conditions reasonably
satisfactory to the Agent.   Neither Borrower nor REIT shall (i) amend,
supplement or otherwise modify in any material respect the Advisory Agreement to
impose additional obligations on the REIT without the prior written consent of
the Agent (which consent shall not be unreasonably withheld) or (ii) enter into
any agreement in replacement of the Advisory Agreement with an advisor without
the prior written consent of the Agent (which consent shall not be unreasonably
withheld), and after such approval, no such replacement management agreement
shall be amended, supplemented or otherwise modified in any material respect
without Agent’s prior written approval, such approval not to be unreasonably
withheld.  Agent may condition any approval of a new advisor upon the execution
and delivery to Agent of a subordination of the advisor’s rights thereunder to
the rights of the Agent and the Lenders under the Loan Documents in
substantially the form of the Subordination of Advisory Fees executed in
connection with the closing.  The Advisor shall be permitted to delegate any of
its responsibilities under the Advisory Agreement to other Affiliates of Advisor
(who shall also be the “Advisor” under this Agreement), provided that such other
Person acknowledges and agrees that its rights to compensation under the
Advisory Agreement are subject to, and agrees to be bound by, the Subordination
of Advisory Agreement.  The Borrower shall provide prompt

 

66

--------------------------------------------------------------------------------


 

written notice to Agent of each such delegation together with evidence that such
delegation was in compliance with the preceding sentence.

 

§7.14       Ownership of Real Estate.  Without the prior written consent of
Agent, all Real Estate and all interests (whether direct or indirect) of REIT or
the Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by REIT, the Borrower or
a Wholly Owned Subsidiary of the Borrower; provided, however that REIT and the
Borrower shall be permitted to own or lease interests in Real Estate through
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates as permitted by
§8.3.

 

§7.15       Distributions of Income to Borrower.  The Borrower shall cause all
of its Subsidiaries (subject to applicable law, the terms of any loan documents
under which such Subsidiary is the borrower, and the terms of any organizational
documents of a joint venture with a Person that is not an Affiliate of REIT or
Borrower entered into in the ordinary course of business) to promptly distribute
to the Borrower (but not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements and tenant improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the course of its business consistent with its past practices.

 

§7.16       Plan Assets.  The Borrower, the Guarantors and each of their
respective Subsidiaries will do, or cause to be done, all things necessary to
ensure that none of its Real Estate will be deemed to be Plan Assets at any
time.

 

§8.           NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1         Restrictions on Indebtedness.  The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

 

(a)           Indebtedness to the Lenders arising under any of the Loan
Documents;

 

(b)           current liabilities of the Borrower, the Guarantor or their
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

67

--------------------------------------------------------------------------------


 

(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.8;

 

(d)           Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;

 

(e)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business; and

 

(f)            subject to the provisions of §9, Indebtedness in respect of
Derivatives Contracts that are entered into in the ordinary course of business
and not for speculative purposes;

 

(g)           subject to the provisions of §9, Indebtedness in respect of
Capitalized Leases and claims under environmental indemnities or with respect to
Non-Recourse Exclusions not to exceed $15,000,000.00 (excluding environmental
claims covered by insurance) in the aggregate at any one time;

 

(h)           subject to the provisions of §9, Non-Recourse Indebtedness that is
secured by Real Estate and related assets;

 

(i)            subject to the provisions of §9, Secured Debt that is Recourse
Indebtedness, provided that the aggregate amount of such Indebtedness (excluding
the Obligations) shall not exceed ten percent (10%) of Gross Asset Value; and

 

(j)            unsecured Indebtedness of Subsidiaries of Borrower to Borrower;
provided that any such Indebtedness of a Subsidiary of Borrower that is a
Guarantor shall be subordinate to the repayment of the Obligations on terms
reasonably acceptable to Agent.

 

Notwithstanding anything in this Agreement to the contrary, none of the
Borrower, the Guarantors or their respective Subsidiaries shall create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to (x) any Indebtedness (other than Indebtedness to the Lenders arising
under the Loan Documents) with respect to which there is a Lien on any Equity
Interests, right to receive Distributions or similar right in any Subsidiary or
Unconsolidated Affiliate of such Person or (y) any Unsecured Debt other than
Indebtedness permitted under clauses (b)-(g) of this §8.1.

 

§8.2         Restrictions on Liens, Etc.  The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to (a) create or incur or
suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, negative pledge, charge, restriction or other
security interest of any kind upon any of their respective property or assets of
any character whether now owned or hereafter acquired, or upon the income or
profits therefrom; (b) transfer any of their property or assets or the income or
profits therefrom for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (c) acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement; (d) suffer to exist for a
period of more than thirty (30) days

 

68

--------------------------------------------------------------------------------


 

after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; or (f) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower, any
Guarantor or any such Subsidiary may create or incur or suffer to be created or
incurred or to exist:

 

(i)            (A) Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents
and (B) Liens on assets other than (I) the Collateral and (II) any direct or
indirect interest of the Borrower and any Subsidiary of the Borrower in any
Guarantor or any Company in respect of judgments permitted by §8.1(d);

 

(ii)           deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iii)          Liens consisting of mortgage liens on Real Estate (including the
rents, issues and profits therefrom), or any interest therein (including the
rents, issues and profits therefrom), and related personal property securing
Indebtedness which is permitted by §8.1(h) or (i);

 

(iv)          encumbrances on properties consisting of easements, tenant leases,
rights of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto, landlord’s or lessor’s liens
under leases to which the Borrower or any such Subsidiary is a party, and other
non-monetary liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect;

 

(v)           cash deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), purchase contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(vi)          rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(vii)         Liens of Capitalized Leases; and

 

(viii)        Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations.

 

69

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary
Guarantor shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§8.2(i), (iv), (v), (vi) and
(vii) and (y) REIT shall not create or suffer to be created or incurred or to
exist any Lien on any of its properties or assets or those of the general
partner of the Borrower, other than Liens contemplated in §8.2(i)(A), (v) and
(vi), and any assignment of claims which REIT may have against Borrower or any
Subsidiary or Unconsolidated Affiliate in a bankruptcy proceeding of Borrower,
such Subsidiary or Unconsolidated Affiliate to a lender contained in a guaranty.

 

§8.3         Restrictions on Investments.  Neither the Borrower nor any
Guarantor will, nor will it permit any of its Subsidiaries to, make or permit to
exist or to remain outstanding any Investment except Investments in:

 

(a)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by Borrower
or its Subsidiary;

 

(b)           marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

(c)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000.00; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000.00
will not exceed $500,000.00;

 

(d)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

 

(e)           mortgage-backed securities guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds (excluding those
backed by single family residential mortgages) which at the time of purchase are
rated by Moody’s Investors Service, Inc. or by Standard & Poor’s Corporation at
not less than “Aa” if then rated by Moody’s Investors Service, Inc. and not less
than “AA” if then rated by Standard & Poor’s Corporation;

 

(f)            repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing subsection (a),
(b) or (e) with banks described in the foregoing subsection (c) or with
financial institutions or other corporations having total assets in excess of
$500,000,000.00;

 

(g)           shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally

 

70

--------------------------------------------------------------------------------


 

in investments described in the foregoing subsections (a) through (f) and have
total assets in excess of $50,000,000.00;

 

(h)           the acquisition of fee interests or long-term ground lease
interests by the Borrower or its Subsidiaries in (i) Real Estate which is
utilized for income-producing office properties located in the United States or
the District of Columbia and businesses and investments incidental thereto, and
(ii) subject to the restrictions set forth in §8.3(j), the acquisition of Land
Assets to be developed for the foregoing purposes and Development Properties to
be used for the purposes set forth in §8.3(h)(i);

 

(i)            Investments by the Borrower or Wholly Owned Subsidiaries of the
Borrower in Wholly Owned Subsidiaries of the Borrower;

 

(j)            Investments in Land Assets, provided that the aggregate
Investment therein shall not exceed five percent (5%) of Gross Asset Value;

 

(k)           Investments in Mortgage Receivables and mezzanine loans secured by
properties (or equity interests in Persons owning properties) of the types
described in §§8.3(h)(i), (m) or (o), and in the Multifamily Facility, provided
that the aggregate Investment therein shall not exceed five percent (5%) of
Gross Asset Value;

 

(l)            Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates, provided that the aggregate Investment therein shall not exceed ten
percent (10%) of Gross Asset Value;

 

(m)          Investments in Development Properties in respect of Construction in
Progress for properties of the type described in §8.3(h)(i), provided that the
aggregate construction and development budget for Construction in Progress
(including land), together with any Investments in Mortgage Receivables secured
by real estate in respect of Construction in Progress (which amount shall
include any amounts to be advanced under such Mortgage Receivable), shall not
exceed ten percent (10%) of Gross Asset Value;

 

(n)           Investments in Tenant In Common Assets, provided that the
aggregate Investment therein shall not exceed seven and one-half percent (7.5%)
of Gross Asset Value; and

 

(o)           Investments in income-producing Real Estate (other than office
properties) located in the United States or the District of Columbia and
businesses and investments incidental thereto, provided that the aggregate
Investment therein shall not exceed five percent (5%) of Gross Asset Value.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, the Guarantors and their respective Subsidiaries in
the Investments described in §8.3(j)-(o) exceed twenty-five percent (25%) of
Gross Asset Value at any time.

 

For the purposes of this §8.3, the Investment of the Borrower, any Guarantor or
its Subsidiaries in any non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates will equal (without duplication) the sum of (i) such Person’s pro
rata share of Investment in Land Assets;

 

71

--------------------------------------------------------------------------------


 

plus (ii) such Person’s pro rata share of any other Investments valued at the
GAAP book value; plus (iii) such Person’s pro-rata share of Construction in
Progress.

 

§8.4         Merger, Consolidation.  Other than with respect to or in connection
with any disposition permitted under §8.8, the Borrower will not, nor will it
permit the Guarantors or any of their respective Subsidiaries to, become a party
to any dissolution, liquidation, disposition of all or substantially all of its
assets or business, merger, reorganization, consolidation or other business
combination or agree to effect any asset acquisition, stock acquisition or other
acquisition individually or in a series of transactions which may have a similar
effect as any of the foregoing, in each case without the prior written consent
of the Required Lenders.  Notwithstanding the foregoing, so long as no Default
or Event of Default has occurred and is continuing immediately before and after
giving effect thereto, the following shall be permitted: (i) the merger or
consolidation of one or more of the Subsidiaries of the Borrower with and into
the Borrower (it being understood and agreed that in any such event the Borrower
will be the surviving Person), (ii) the merger or consolidation of two or more
Subsidiaries of the Borrower; provided that no such merger or consolidation
shall involve any Subsidiary that is a Guarantor unless such Guarantor will be
the surviving Person or (iii) the acquisition of all or substantially all of the
assets of another Person in a bona fide arm’s length transaction that otherwise
satisfies the requirements of §7.12 and §8.3 and which does not create or result
in a Default or Event of Default.

 

§8.5         Sale and Leaseback.  The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate without the prior written consent of Agent, such
consent not to be unreasonably withheld.

 

§8.6         Compliance with Environmental Laws.  None of the Borrower nor any
Guarantor will, nor will any of them permit any of their respective Subsidiaries
or any other Person to, do any of the following: (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating office properties and non-office
properties as permitted under this Agreement and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, (d) conduct any activity at any Real Estate
or use any Real Estate in any manner that could reasonably be contemplated to
cause a Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances which
might give rise to liability under CERCLA or any other Environmental Law, or
(e) directly or indirectly transport or arrange for the transport of any
Hazardous Substances (except in compliance with all Environmental Laws), except
where any such use, generation, conduct or other activity has not had and could
not reasonably be expected to have a Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

 

(i)            in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, which change either adds
any Hazardous Substances to its applicability, decreases any threshold at which
any action must be taken with respect to remediation of any Hazardous
Substances, or institutes more burdensome requirements with respect to testing
for or storage or containment of any Hazardous Substances (or has the effect of
any of the foregoing), take all reasonable action (including, without
limitation, the conducting of engineering tests at the sole expense of the
Borrower) determine whether such Hazardous Substances are or ever were Released
or disposed of on any Real Estate in violation of applicable Environmental Laws;
and

 

(ii)           if any Release or disposal of Hazardous Substances which any
Person may be legally obligated to contain, correct or otherwise remediate or
which may otherwise expose it to liability shall occur or shall have occurred on
any Real Estate (including without limitation any such Release or disposal
occurring prior to the acquisition or leasing of such Real Estate by the
Borrower, any such Guarantor or any such Subsidiary), the Borrower shall, after
obtaining knowledge thereof, cause the prompt containment and removal of such
Hazardous Substances and remediation of the Real Estate in full compliance with
all applicable Environmental Laws; provided, that the Borrower, the Guarantors
and their respective Subsidiaries shall be deemed to be in compliance with
Environmental Laws for the purpose of this clause (ii) so long as it or a
responsible third party with sufficient financial resources is taking reasonable
action to remediate or manage any event of noncompliance in accordance with
applicable law to the reasonable satisfaction of the Agent and no legal or
administrative action shall have been commenced or filed by any enforcement
agency to require remediation, containment, mitigation or other action.  The
Agent may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

 

(iii)          At any time during the continuance of an Event of Default
hereunder the Agent may at its election (and will at the request of the Required
Lenders) obtain such environmental assessments of any or all of the Real Estate
prepared by an Environmental Engineer as may be necessary or advisable for the
purpose of evaluating or confirming (i) whether any Hazardous Substances are
present in the soil or water at or adjacent to any such Real Estate and
(ii) whether the use and operation of any such Real Estate complies with all
Environmental Laws to the extent required by the Loan Documents.  Additionally,
at any time that the Agent or the Required Lenders shall have reasonable and
objective grounds to believe that a Release or threatened Release of Hazardous
Substances which any Person may be legally obligated to contain, correct or
otherwise remediate or which otherwise may expose such Person to liability may
have occurred, relating to any Real Estate, or that any of the Real Estate is
not in compliance with Environmental Laws to the extent required by the Loan
Documents, and such Release or threatened Release or non-compliance involves
estimated or potential liabilities for remediation or compliance of $500,000.00
or more, as determined by the Agent in its sole and absolute discretion, the
Borrower shall promptly upon the request of Agent obtain and deliver to Agent
such environmental assessments of such Real Estate prepared by an Environmental
Engineer as may be necessary or advisable for the purpose of evaluating or
confirming (i) whether any Hazardous Substances are present in the soil or water
at or adjacent to such Real

 

73

--------------------------------------------------------------------------------


 

Estate and (ii) whether the use and operation of such Real Estate comply with
all Environmental Laws to the extent required by the Loan Documents. 
Environmental assessments may include detailed visual inspections of such Real
Estate including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, as well as
such other investigations or analyses as are reasonably necessary or appropriate
for a complete determination of the compliance of such Real Estate and the use
and operation thereof with all applicable Environmental Laws.  All environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower.

 

§8.7         Distributions.

 

(a)           (i) The Borrower shall not pay any Distribution to the partners,
members or other owners of the Borrower, and REIT shall not pay any Distribution
to its partners, members or other owners, during any period of four
(4) consecutive calendar quarters to the extent that such Distribution would
cause the aggregate Distributions (less any amount of such Distribution
constituting Dividend Reinvestment Proceeds) paid or declared during such period
to exceed ninety-five percent (95%) of such Person’s Funds from Operations for
such period; provided that so long as no Default or Event of Default shall be
continuing or would arise as a result thereof, an amount not to exceed
$15,000,000.00 in any period of four (4) consecutive fiscal quarters paid to
redeem Equity Interests in Borrower or REIT shall not be considered
Distributions for the purpose of the foregoing limit; and  provided further that
the limitations contained in this §8.7(a) shall not preclude the Borrower from
making Distributions in an amount equal to the minimum distributions required
under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the principal financial or accounting officer of REIT
containing calculations in detail reasonably satisfactory in form and substance
to the Agent.

 

(b)           If an Event of Default shall have occurred and be continuing, the
Borrower shall make no Distributions, and REIT shall not pay any Distribution to
its partners, members or other owners, other than Distributions in an amount
equal to the minimum distributions required under the Code to maintain the REIT
Status of REIT, as evidenced by a certification of the principal financial or
accounting officer of REIT containing calculations in detail reasonably
satisfactory in form and substance to the Agent.

 

(c)           Notwithstanding the foregoing, at any time when an Event of
Default under §12.1(a) or (b) shall have occurred, an Event of Default as to
Borrower or REIT under §12.1 (g), (h) or (i) shall have occurred, or the
maturity of the Obligations has been accelerated, neither the Borrower nor REIT
shall make any Distributions whatsoever, directly or indirectly.

 

§8.8         Asset Sales.  The Borrower will not, and will not permit the
Guarantors or their respective Subsidiaries to, sell, transfer or otherwise
dispose of any material asset other than pursuant to a bona fide arm’s length
transaction.  Neither the Borrower, any Guarantor nor any Subsidiary thereof
shall sell, transfer or otherwise dispose of any Real Estate in one transaction
or a series of transactions during any four (4) consecutive fiscal quarters in
excess of an amount equal to twenty percent (20%) of Gross Asset Value as at the
beginning of such four (4) quarter period, except as the result of a
condemnation or casualty, without the prior written consent of Agent and the
Required Lenders.

 

74

--------------------------------------------------------------------------------


 

§8.9         Restriction on Prepayment of Indebtedness.  The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) during the existence of any Event of Default, prepay, redeem, defease,
purchase or otherwise retire (except for regularly scheduled installments of
principal) the principal amount, in whole or in part, of any Indebtedness other
than the Obligations; provided, that the foregoing shall not prohibit (x) the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of §8.1; and (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale of the Real Estate securing such Indebtedness or proceeds resulting
from a casualty or condemnation relating to such Real Estate (and such insurance
or condemnation proceeds are not otherwise required by the terms of any
applicable loan documents to be applied to the restoration or rebuilding of such
Real Estate); or (b) modify any document evidencing any Indebtedness (other than
the Obligations) to accelerate the maturity date or required payments of
principal of such Indebtedness during the existence of an Event of Default.

 

§8.10       Derivatives Contracts.  Neither the Borrower, the Guarantors nor any
of their respective Subsidiaries shall contract, create, incur, assume or suffer
to exist any Derivatives Contracts except for interest rate swap, collar, cap or
similar agreements providing interest rate protection and currency swaps and
currency options made in the ordinary course of business and permitted pursuant
to §8.1.

 

§8.11       Transactions with Affiliates.  The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
any Subsidiary of REIT, the Borrower or any other Guarantor), except (i) 
transactions set forth on Schedule 6.14 attached hereto and (ii) transactions
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.

 

§8.12       Equity Pledges.  Except for Liens permitted under §8.2(i)(A), (ii),
(v), (vi) and (viii), neither REIT nor Borrower will create or incur or suffer
to be created or incurred any Lien on any of its direct or indirect legal,
equitable or beneficial interest in the Borrower or any Subsidiary of Borrower,
including, without limitation, any Distributions or rights to Distributions on
account thereof (provided that the foregoing shall not be deemed to prohibit a
Subsidiary that owns Real Estate to have Liens permitted pursuant to §8.2(iii)).

 

75

--------------------------------------------------------------------------------


 

§8.13       Advisory Fees.  The Borrower and the Guarantors shall not, and shall
not permit any of their respective Subsidiaries to, pay any advisory fees or
other payments under the Advisory Agreement or any replacement thereof to any
advisor that is an Affiliate of the Borrower, such Guarantor or such Subsidiary
in the event that a Default or Event of Default shall have occurred and be
continuing.

 

§9.           FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

 

§9.1         Consolidated Total Indebtedness to Gross Asset Value.  The Borrower
will not permit Consolidated Total Indebtedness to exceed seventy percent (70%)
of Gross Asset Value.

 

§9.2         Adjusted Consolidated EBITDA to Consolidated Fixed Charges.  The
Borrower will not permit the ratio of Adjusted Consolidated EBITDA determined as
of the end of the most recently ended calendar quarter to Consolidated Fixed
Charges for the most recently ended calendar quarter annualized, to be less than
1.45 to 1.00.

 

§9.3         Minimum Consolidated Tangible Net Worth.  The Borrower will not at
any time permit Consolidated Tangible Net Worth to be less than the sum of
(i) $1,000,000,000.00, plus (ii) seventy-five percent (75%) of the sum of
(A) any additional Net Offering Proceeds after the date hereof, plus (B) the
value of interests in the Borrower or interests in REIT issued upon the
contribution of assets to the Borrower or its Subsidiaries.

 

§9.4         Unhedged Variable Rate Debt.  The Borrower shall not permit the
Unhedged Variable Rate Debt of the Borrower, the Guarantors and their respective
Subsidiaries to exceed twenty percent (20%) of Gross Asset Value.

 

§10.         CLOSING CONDITIONS.

 

The obligation of the Lenders to make the initial Loans or issue the initial
Letter(s) of Credit shall be subject to the satisfaction of the following
conditions precedent:

 

§10.1       Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.  The Agent shall have received a fully executed counterpart of
each such document.

 

§10.2       Certified Copies of Organizational Documents.  The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and a duly authorized officer, partner or member of such Person, as applicable,
to be true and complete, of the partnership agreement, corporate charter or
operating agreement and/or other organizational agreements of the Borrower and
each such Guarantor, as applicable, and its qualification to do business, as
applicable, as in effect on such date of certification.

 

§10.3       Resolutions.  All action on the part of the Borrower and each
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this

 

76

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents to which such Person is or is to become a
party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

 

§10.4       Incumbency Certificate; Authorized Signers.  The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party.  The Agent shall have
also received from the Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of the Borrower and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Loan Requests, Letter of Credit Requests and Conversion/Continuation
Requests and to give notices and to take other action on behalf of the Borrower
under the Loan Documents.

 

§10.5       Opinion of Counsel.  The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to the Borrower and each Guarantor in form and substance reasonably
satisfactory to the Agent.

 

§10.6       Payment of Fees.  The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

 

§10.7       Performance; No Default.  The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

§10.8       Representations and Warranties.  The representations and warranties
made by the Borrower and each Guarantor in the Loan Documents or otherwise made
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the Closing Date.

 

§10.9       Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

§10.10     Compliance Certificate.  The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which REIT has provided financial statements under §6.4 adjusted in
the best good faith estimate of REIT as of the Closing Date.

 

§10.11     Consents.  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection

 

77

--------------------------------------------------------------------------------


 

with the consummation of the transactions contemplated by this Agreement and the
other Loan Documents have been obtained.

 

§10.12     Contribution Agreement.  The Agent shall have received an executed
counterpart of the Contribution Agreement.

 

§10.13     Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.         CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1       Prior Conditions Satisfied.  All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made or any
Letter of Credit is to be issued.

 

§11.2       Representations True; No Default.  Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents and except as previously disclosed in writing by the Borrower to Agent
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in this Agreement)
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date), and no Default or Event of Default shall have
occurred and be continuing.

 

§11.3       Borrowing Documents.  The Agent shall have received a fully
completed Loan Request for such Loan and the other documents and information
(including, without limitation, a Compliance Certificate) as required by §2.7,
or a fully completed Letter of Credit Request required by §2.10 in the form of
Exhibit F hereto fully completed, as applicable.

 

§12.         EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1       Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

78

--------------------------------------------------------------------------------


 

(b)           the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

(c)           the Borrower shall fail to perform any other term, covenant or
agreement contained in §9;

 

(d)           the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this §12 or in
the other Loan Documents);

 

(e)           any representation or warranty made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, Letter of Credit Request, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(f)            the Borrower, any Guarantor or any of their Subsidiaries shall
fail to pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any principal, interest or other amount on account
any obligation for borrowed money or credit received or other Indebtedness, or
shall fail to observe or perform any term, covenant or agreement contained in
any agreement by which it is bound, evidencing or securing any obligation for
borrowed money or credit received or other Indebtedness (including under any
Derivatives Contract) for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof; provided
that the events described in §12.1(f) shall not constitute an Event of Default
unless such failure to perform, together with other failures to perform as
described in §12.1(f), involve singly or in the aggregate obligations for
Recourse Indebtedness totaling in excess of $10,000,000.00 or Non-Recourse
Indebtedness totaling in excess of $50,000,000.00;

 

(g)           the Borrower, any Guarantor or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

 

(h)           a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of the Borrower, any
Guarantor or any of their respective

 

79

--------------------------------------------------------------------------------


 

Subsidiaries or any substantial part of the assets of any thereof, or a case or
other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within sixty (60) days following the
filing or commencement thereof;

 

(i)            a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for the Borrower, any Guarantor or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;

 

(j)            there shall remain in force, undischarged, unsatisfied and
unstayed, for more than forty-five (45) days, one or more uninsured or unbonded
final judgments against (x) the Borrower or any Guarantor that, either
individually or in the aggregate, exceed $25,000,000.00 in any calendar year or
(y) any Subsidiary of the Borrower that is not a Subsidiary Guarantor that,
either individually or in the aggregate, exceed $50,000,000.00 in any calendar
year;

 

(k)           any of the Loan Documents or the Contribution Agreement shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or any Guarantor,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

 

(l)            any dissolution, termination, partial or complete liquidation,
merger or consolidation of the Borrower, any Guarantor or any of their
respective Subsidiaries shall occur or any sale, transfer or other disposition
of the assets of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur, in each case, other than as permitted under the terms
of this Agreement or the other Loan Documents;

 

(m)          with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Required Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $10,000,000.00 and (x) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (y) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;

 

80

--------------------------------------------------------------------------------


 

(n)           the Borrower, any Guarantor or any of their respective
Subsidiaries or any shareholder, officer, director, partner or member of any of
them shall be indicted for a federal crime, a punishment for which could include
the forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Required Lenders could
reasonably be expected to have a Material Adverse Effect, or (ii) the
Collateral;

 

(o)           any Guarantor denies that it has any liability or obligation under
the Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document;

 

(p)           the Borrower, any Guarantor or any of their respective
Subsidiaries shall fail to comply with the covenants set forth in §8.6 hereof;
provided, however, no Event of Default shall occur hereunder as a result of such
failure if such failure relates solely to a parcel or parcels of Real Estate
whose book value, either individually or in the aggregate, does not exceed
$50,000,000.00;

 

(q)           any Change of Control shall occur; or

 

(r)            an Event of Default under any of the other Loan Documents shall
occur;

 

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(g), §12.1(h) or §12.1(i) as to
Borrower or REIT, all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent.  Upon demand by
Agent or the Majority Revolving Credit Lenders in their absolute and sole
discretion after the occurrence and during the continuance of an Event of
Default, and regardless of whether the conditions precedent in this Agreement
for a Revolving Credit Loan have been satisfied, the Revolving Credit Lenders
will cause a Revolving Credit Loan to be made in the undrawn amount of all
Letters of Credit.  The proceeds of any such Revolving Credit Loan will be
pledged to and held by Agent as security for any amounts that become payable
under the Letters of Credit and all other Obligations.  In the alternative, if
demanded by Agent in its absolute and sole discretion after the occurrence and
during the continuance of an Event of Default, the Borrower will deposit with
and pledge to Agent cash in an amount equal to the amount of all undrawn Letters
of Credit.  Such amounts will be pledged to and held by Agent for the benefit of
the Lenders as security for any amounts that become payable under the Letters of
Credit and all other Obligations.  Upon any draws under Letters of Credit, at
Agent’s sole discretion, Agent may apply any such amounts to the repayment of
amounts drawn thereunder and upon the expiration of the Letters of Credit any
remaining amounts will be applied to the payment of all other Obligations or if
there are no outstanding Obligations and Lenders have no further obligation to
make Revolving Credit Loans or issue Letters of Credit or if such excess no
longer exists, such proceeds deposited by the Borrower will be released to the
Borrower.

 

81

--------------------------------------------------------------------------------


 

§12.2       Certain Cure Periods; Limitation of Cure Periods.

 

(a)           Notwithstanding anything contained in §12.1 to the contrary,
(i) no Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due, provided that no such
cure period shall apply to any payments due upon the maturity of the Notes, and
(ii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(d) in the event that the Borrower cures (or causes to
be cured) such Default within thirty (30) days following receipt of written
notice of such default, provided that the provisions of this clause (ii) shall
not pertain to any default (whether of Borrower, Guarantor or any Subsidiary
thereof) consisting of a failure to comply with §7.4(c), §7.12, §7.16, §8.1,
§8.2, §8.3, §8.4, §8.7, §8.8 or to any Default excluded from any provision of
cure of defaults contained in any other of the Loan Documents.

 

§12.3       Termination of Commitments.  If any one or more Events of Default
specified in §12.1(g), §12.1(h) or §12.1(i) shall occur with respect to Borrower
or REIT, then immediately and without any action on the part of the Agent or any
Lender any unused portion of the credit hereunder shall terminate and the
Lenders shall be relieved of all obligations to make Loans or issue Letters of
Credit to the Borrower.  If any other Event of Default shall have occurred, the
Agent may, and upon the election of the Majority Revolving Credit Lenders shall,
by notice to the Borrower terminate the obligation to make Revolving Credit
Loans to and issue Letters of Credit for the Borrower.  No termination under
this §12.3 shall relieve the Borrower of its obligations to the Lenders arising
under this Agreement or the other Loan Documents.

 

§12.4       Remedies.  In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent on behalf of
the Lenders may, and upon the direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof.  No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law. 
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default.  If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within

 

82

--------------------------------------------------------------------------------


 

five (5) days after demand bear interest at the rate for overdue amounts as set
forth in this Agreement.  In the event that all or any portion of the
Obligations is collected by or through an attorney-at-law, the Borrower shall
pay all costs of collection including, but not limited to, reasonable attorney’s
fees.

 

§12.5       Distribution of Collateral Proceeds.  In the event that, following
the occurrence and during the continuance of any Event of Default, any monies
are received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of the Borrower or the Guarantors, such monies shall be distributed for
application as follows:

 

(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of, all reasonable out-of-pocket
costs, expenses and disbursements which shall have been paid or incurred by the
Agent to protect or preserve the Collateral or in connection with the collection
of such monies by the Agent, for the exercise, protection or enforcement by the
Agent of all or any of the rights, remedies, powers and privileges of the Agent
or the Lenders under this Agreement or any of the other Loan Documents or in
respect of the Collateral or in support of any provision of adequate indemnity
to the Agent against any taxes or liens which by law shall have, or may have,
priority over the rights of the Agent or the Lenders to such monies;

 

(b)           Second, to all other Obligations (including any interest, expenses
or other obligations incurred after the commencement of a bankruptcy) in such
order or preference as the Required Lenders shall determine; provided, that
(i) Swing Loans shall be repaid first, (ii) distributions in respect of such
other Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (iii) in the event that any Lender shall have wrongfully
failed or refused to make an advance under §2.5(d), §2.7 or §2.10(f) and such
failure or refusal shall be continuing, advances made by other Lenders during
the pendency of such failure or refusal shall be entitled to be repaid as to
principal and accrued interest in priority to the other Obligations described in
this subsection (b), and (iv) except as otherwise provided in clause (iii),
Obligations owing to the Lenders with respect to each type of Obligation such as
interest, principal, fees and expenses (but excluding the Swing Loans) shall be
made among the Lenders pro rata and as between Revolving Credit Loans and Term
Loans shall be made pro rata; and provided, further that the Required Lenders
may in their discretion make proper allowance to take into account any
Obligations not then due and payable; and

 

(c)           Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

 

§13.         SETOFF.

 

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each

 

83

--------------------------------------------------------------------------------


 

Guarantor) but with the prior written approval of Agent, be applied to or set
off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents.  Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

 

§14.         THE AGENT.

 

§14.1       Authorization.  The Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent, together with such powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Agent.  The obligations of
the Agent hereunder are primarily administrative in nature, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Lender or to create an
agency or fiduciary relationship.  Agent shall act as the contractual
representative of the Lenders hereunder, and notwithstanding the use of the term
“Agent”, it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any Lender by reason of this Agreement or any
other Loan Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

 

§14.2       Employees and Agents.  The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.

 

§14.3       No Liability.  Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the

 

84

--------------------------------------------------------------------------------


 

case may be, shall be liable for losses due to its willful misconduct or gross
negligence as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods or (b) any action taken or not taken
by Agent with the consent or at the request of the Required Lenders.  The Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Agent for the account of
the Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.

 

§14.4       No Representations.  The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents.  The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete.  The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of the Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents.  Agent’s Special Counsel has only
represented Agent and KeyBank in connection with the Loan Documents and the only
attorney client relationship or duty of care is between Agent’s Special Counsel
and Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents and the granting and
perfecting of liens in the Collateral.

 

§14.5       Payments.

 

(a)           A payment by the Borrower or any Guarantor to the Agent hereunder
or under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender.  The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Lender’s pro
rata share of payments received by the Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents.

 

85

--------------------------------------------------------------------------------


 

In the event that the Agent receives payment prior to 2:00 p.m. (Cleveland time)
on a Business Day and fails to distribute such amounts the same Business Day,
the Agent shall pay interest on such amount at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.

 

(b)           If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.  In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails (i) to make
available to the Agent its pro rata share of any Loan or participation in a
Letter of Credit or Swing Loan, (ii) to comply with the provisions of §13 with
respect to making dispositions and arrangements with the other Lenders, where
such Lender’s share of any payment received, whether by setoff or otherwise, is
in excess of its pro rata share of such payments due and payable to all of the
Lenders, in each case as, when and to the full extent required by the provisions
of this Agreement, or (iii) to perform any other obligation within the time
period specified for performance, or if no time period is specified, if such
failure continues for a period of five (5) Business Days after notice from the
Agent shall be deemed delinquent (a “Delinquent Lender”) and shall be deemed a
Delinquent Lender until such time as such delinquency is satisfied.  In addition
to the rights and remedies that may be available to the Agent at law and in
equity, a Delinquent Lender’s right to participate in the administration of the
Loan Documents, including, without limitation, any rights to consent to or
direct any action or inaction of the Agent pursuant to this Agreement or
otherwise, or to be taken into account in the calculation of Majority Revolving
Credit Lenders, Required Lenders or any matter requiring approval of all of the
Lenders, shall be suspended while such Lender is a Delinquent Lender.  A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower or the Guarantors, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans.  The Delinquent Lender hereby authorizes the Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Loans.  The provisions of this
Section shall apply and be effective regardless of whether an Event of Default
occurs and is then continuing, and notwithstanding (i) any other provision of
this Agreement to the contrary or (ii) any instruction of the Borrower as to its
desired application of payments.  The Agent shall be entitled to (i) withhold or
set off, and to apply to the payment of the obligations of any Delinquent Lender
any amounts to be paid to such Delinquent Lender under this Agreement, (ii) to
collect interest from such Lender for the period from the date on

 

86

--------------------------------------------------------------------------------


 

which the payment was due at the rate per annum equal to the Federal Funds
Effective Rate plus one percent (1%), for each day during such period, and
(iii) bring an action or suit against such Delinquent Lender in a court of
competent jurisdiction to recover the defaulted obligations of such Delinquent
Lender.  A Delinquent Lender shall be deemed to have satisfied in full a
delinquency when and if, as a result of application of the assigned payments to
all outstanding Loans of the nondelinquent Lenders or as a result of other
payments by the Delinquent Lenders to the nondelinquent Lenders, the Lenders’
respective pro rata shares of all outstanding Loans have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

 

§14.6       Holders of Notes.  Subject to the terms of §18, the Agent may deem
and treat the payee of any Note as the absolute owner or purchaser thereof for
all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.

 

§14.7       Indemnity.  The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods.  The agreements in this §14.7 shall survive
the payment of all amounts payable under the Loan Documents.

 

§14.8       Agent as Lender.  In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

 

§14.9       Resignation.  The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. 
The Required Lenders may remove the Agent from its capacity as Agent in the
event of the Agent’s willful misconduct or gross negligence.  The Commitment
Percentage of the Lender that is acting as Agent shall not be taken into account
in the calculation of the Required Lenders for the purpose of removing the Agent
in the event of the Agent’s gross negligence or willful misconduct.  Any such
resignation or removal may at Agent’s option also constitute Agent’s resignation
as Issuing Lender and Swing Loan Lender.  Upon any such resignation or removal,
the Required Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, any Lender or any bank whose senior debt obligations are rated not less
than “A” or its equivalent by Moody’s or not less than “A” or its equivalent by
S&P and which has a net worth of not less than $500,000,000.00.  Unless a Event
of Default shall have occurred and be continuing, such successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, shall be reasonably acceptable
to the Borrower.  If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of Agent, then

 

87

--------------------------------------------------------------------------------


 

the retiring or removed Agent may, on behalf of the Lenders, and, so long as no
Event of Default shall have occurred and be continuing, with the Borrower’s
consent (such consent not to be unreasonably withheld, delayed or conditioned)
appoint a successor Agent, which shall be any Lender or any financial
institution whose senior debt obligations are rated not less than “A2” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00.  Upon the acceptance of any
appointment as Agent and, if applicable, Issuing Lender and Swing Loan Lender,
hereunder by a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, such successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring or removed Agent and, if
applicable, Issuing Lender and Swing Loan Lender, and the retiring or removed
Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall be
discharged from its duties and obligations hereunder as Agent and, if
applicable, Issuing Lender and Swing Loan Lender.  After any retiring or removed
Agent’s resignation or removal, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent, Issuing
Lender and Swing Loan Lender.  If the resigning or removed Agent shall also
resign as the Issuing Lender, such successor Agent shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or shall make other arrangements satisfactory to the current
Issuing Lender, in either case, to assume effectively the obligations of the
current Agent with respect to such Letters of Credit.  Upon any change in the
Agent under this Agreement, the resigning or removed Agent shall execute such
assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning or removed Agent.

 

§14.10     Duties in the Case of Enforcement.  In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.  Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action.  Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by the Borrower or the Guarantors
or out of the Collateral within such period.  The Required Lenders may direct
the Agent in writing as to the method and the extent of any such exercise, the
Lenders hereby agreeing to indemnify and hold the Agent harmless in accordance
with their respective Commitment Percentages from all liabilities incurred in
respect of all actions taken or omitted in accordance with such directions,
except to the extent that any of the same shall be directly caused by the
Agent’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable

 

88

--------------------------------------------------------------------------------


 

appeal periods, provided that the Agent need not comply with any such direction
to the extent that the Agent reasonably believes the Agent’s compliance with
such direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

 

§14.11     Bankruptcy.  In the event a bankruptcy or other insolvency proceeding
is commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders.  Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement.  Each Lender irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings unless Agent fails to file such
claim within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

 

§14.12     Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

§14.13     Approvals.  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Revolving Credit Lenders or the Required Lenders is required or
permitted under this Agreement, each Lender agrees to give the Agent, within ten
(10) Business Days of receipt of the request for action together with all
reasonably requested information related thereto (or such lesser period of time
required by the terms of the Loan Documents), notice in writing of approval or
disapproval (collectively “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof.  To the extent that any Lender
does not approve any recommendation of Agent, such Lender shall in such notice
to Agent describe the actions that would be acceptable to such Lender.  If
consent is required for the requested action, any Lender’s failure to respond to
a request for Directions within the required time period shall be deemed to
constitute a Direction to take such requested action.  In the event that any
recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by Agent, then for
the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such
request.  Agent and each Lender shall be entitled to assume that any officer of
the other Lenders delivering any notice, consent, certificate or other writing
is authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

 

89

--------------------------------------------------------------------------------


 

§14.14     Borrower Not Beneficiary.  Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.

 

§15.         EXPENSES.

 

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any imposed taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income, except
that the Agent and the Lenders shall be entitled to indemnification for any and
all amounts paid by them in respect of taxes based on income or other taxes
assessed by any State in which Collateral is located, such indemnification to be
limited to taxes due solely on account of the granting of Collateral under the
Security Documents and to be net of any credit allowed to the indemnified party
from any other State on account of the payment or incurrence of such tax by such
indemnified party), including any recording, mortgage, documentary or
intangibles taxes in connection with the Loan Documents, or other taxes payable
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Lenders after the Closing Date
(the Borrower hereby agreeing to indemnify the Agent and each Lender with
respect thereto), (c) all environmental reviews and the reasonable fees,
expenses and disbursements of the counsel to the Agent and any local counsel to
the Agent incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the out-of-pocket fees, costs, expenses and disbursements of Agent incurred
in connection with the syndication and/or participation (by KeyBank) of the
Loans, (e) all other reasonable out of pocket fees, expenses and disbursements
of the Agent incurred by the Agent in connection with the preparation or
interpretation of the Loan Documents and other instruments mentioned herein, the
addition or substitution of additional Collateral, the making of each advance
hereunder, the issuance of Letters of Credit, and the syndication of the
Commitments pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including attorneys’
fees and costs) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s or any of the Lenders’ relationship with the Borrower or the Guarantors
in respect of the Loan and the Loan Documents (provided that any attorneys fees
and costs pursuant to this clause (f)(ii) shall be limited to those incurred by
the Agent and one other counsel with respect to the Lenders as a group), (g) all
reasonable fees, expenses and disbursements of the Agent incurred in connection
with UCC searches, UCC filings, title rundowns, title searches or mortgage
recordings, (h) all reasonable out-of-pocket fees, expenses and disbursements
(including reasonable attorneys’ fees and costs) which may be incurred by
KeyBank in connection with the execution and delivery of this Agreement and the
other Loan Documents (without duplication of any of the items listed above), and
(i) all expenses relating to the use of Intralinks, SyndTrak or any other
similar system for the dissemination and sharing of

 

90

--------------------------------------------------------------------------------


 

documents and information in connection with the Loans.  The covenants of this
§15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

§16.         INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent and Affiliate thereof
and Person who controls the Agent or any Lender or the Arranger against any and
all claims, actions and suits, whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of or relating to this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby including,
without limitation, (a) any and all claims for brokerage, leasing, finders or
similar fees which may be made relating to the Real Estate or the Loans, (b) any
condition of the Real Estate, (c) any actual or proposed use by the Borrower of
the proceeds of any of the Loans or Letters of Credit, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, any Guarantor or any of their respective Subsidiaries, (e) the
Borrower and the Guarantors entering into or performing this Agreement or any of
the other Loan Documents, (f) with respect to the Borrower, the Guarantors and
their respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (g) any use of Intralinks, SyndTrak or any other system for
the dissemination and sharing of documents and information, in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrower shall not be obligated under
this §16 to indemnify any Person for liabilities arising from such Person’s own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.  In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel.  If, and to the extent that the obligations of the
Borrower under this §16 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law.  The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

§17.         SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan

 

91

--------------------------------------------------------------------------------


 

Documents remains outstanding or any Letters of Credit remain outstanding or any
Lender has any obligation to make any Loans or issue any Letters of Credit.  The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein.  All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of the
Borrower, any Guarantor or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

§18.         ASSIGNMENT AND PARTICIPATION.

 

§18.1       Conditions to Assignment by Lenders.  Except as provided herein,
each Lender may assign to one or more banks or other entities all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment Percentage and Commitment and the same portion of
the Loans at the time owing to it and the Notes held by it); provided that
(a) the Agent, the Issuing Lender and, so long as no Default or Event of Default
exists hereunder, the Borrower shall have each given its prior written consent
to such assignment, which consent shall not be unreasonably withheld or delayed
(provided that such consent shall not be required for any assignment to another
Lender, to a lender or an Affiliate of a Lender which controls, is controlled by
or is under common control with the assigning Lender or to a wholly-owned
Subsidiary of such Lender), (b) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Revolving Credit Commitment in the
event an interest in the Revolving Credit Loans is assigned, or of a constant,
and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan Commitment in the
event an interest in the Term Loans is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit H annexed hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or any Guarantor, (e) such assignee of a portion of the
Revolving Credit Loans shall have a net worth as of the date of such assignment
of not less than $100,000,000.00 (unless otherwise approved by Agent and, so
long as no Default or Event of Default exists hereunder, the Borrower), and
(f) such assignee shall acquire an interest in the Loans of not less than
$5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or if
less, the remaining Loans of the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, the Borrower.  Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder, (ii) the assigning Lender shall, upon payment to the Agent of the
registration fee referred to in §18.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to reflect
such assignment.  In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such

 

92

--------------------------------------------------------------------------------


 

assignee is controlling, controlled by, under common control with or is not
otherwise free from influence or control by, the Borrower and/or any Guarantor.

 

§18.2       Register.  The Agent shall maintain on behalf of the Borrower a copy
of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of and principal amount of the Loans owing to the
Lenders from time to time.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Guarantors, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice.  Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.00.

 

§18.3       New Notes.  Upon its receipt of an Assignment and Acceptance
Agreement executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall record the information contained
therein in the Register.  Within five (5) Business Days after receipt of notice
of such assignment from Agent, the Borrower, at its own expense, shall execute
and deliver to the Agent, in exchange for each surrendered Note, a new Note to
the order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.

 

§18.4       Participations.  Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9, §4.10 and §13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all applicable laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor; provided, however, such Lender may agree with the
participant that it will not, without the consent of the participant, agree to
(i) increase, or extend the term or extend the time or waive any requirement for
the reduction or termination of, such Lender’s Commitment, (ii) extend the date
fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Revolving Credit Maturity Date pursuant to §2.12), (iii) reduce the amount of
any such payment of principal, (iv) reduce the rate at which interest is payable
thereon or (v) release any Guarantor or any material Collateral (except as
otherwise permitted

 

93

--------------------------------------------------------------------------------


 

under this Agreement).  Any Lender which sells a participation shall promptly
notify the Agent of such sale and the identity of the purchaser of such
interest.

 

§18.5       Pledge by Lender.  Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
§4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the
Agent may approve to secure obligations of such lenders.  No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§18.6       No Assignment by Borrower.  The Borrower shall not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each of the Lenders.

 

§18.7       Disclosure.  The Borrower agrees to promptly cooperate with any
Lender in connection with any proposed assignment or participation of all or any
portion of its Commitment.  The Borrower agrees that in addition to disclosures
made in accordance with standard banking practices any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder.  Each Lender
agrees for itself that it shall use reasonable efforts in accordance with its
customary procedures to hold confidential all information obtained from the
Borrower or any Guarantor that has not been identified in writing as public by
any of them, and shall use reasonable efforts in accordance with its customary
procedures to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information.  In addition, each Lender may make disclosure of
such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7).  Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such information is not known
by such Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower

 

94

--------------------------------------------------------------------------------


 

or the Guarantors, or is disclosed with the prior approval of the Borrower. 
Nothing herein shall prohibit the disclosure of non-public information to the
extent necessary to enforce the Loan Documents.

 

§18.8       Mandatory Assignment.  In the event the Borrower requests that
certain amendments, modifications or waivers be made to this Agreement or any of
the other Loan Documents which request is approved by Agent but is not approved
by one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) Business
Days after the Borrower’s receipt of notice of such disapproval by such
Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within thirty (30) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Commitment.  The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent).  In the event that the Lenders do not
elect to acquire all of the Non-Consenting Lender’s Commitment, then the Agent
shall endeavor to find a new Lender or Lenders to acquire such remaining
Commitment.  Upon any such purchase of the Commitment of the Non-Consenting
Lender, the Non-Consenting Lender’s interests in the Obligations and its rights
hereunder and under the Loan Documents shall terminate at the date of purchase,
and the Non-Consenting Lender shall promptly execute and deliver any and all
documents reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement in the
form attached hereto as Exhibit H and such Non-Consenting Lender’s original
Note.  The purchase price for the Non-Consenting Lender’s Commitment shall equal
any and all amounts outstanding and owed by Borrower to the Non-Consenting
Lender, including principal and all accrued and unpaid interest or fees, plus
any applicable amounts payable pursuant to §4.7 which would be owed to such
Non-Consenting Lender if the Loans were to be repaid in full on the date of such
purchase of the Non-Consenting Lender’s Commitment (provided that the Borrower
may pay to such Non-Consenting Lender any interest, fees or other amounts (other
than principal) owing to such Non-Consenting Lender).

 

§18.9       Amendments to Loan Documents.  Upon any such assignment, the
Borrower and the Guarantors shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.

 

§18.10     Titled Agents.  The Titled Agents shall not have any additional
rights or obligations under the Loan Documents, except for those rights, if any,
as a Lender.

 

§19.         NOTICES.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the

 

95

--------------------------------------------------------------------------------


 

United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association
800 Superior
Cleveland, Ohio  44114-1306
Attn:  Real Estate Capital Services

 

With a copy to:

 

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attn:  Mr. Kevin Murray
Telecopy No.:  (216) 689-5819

 

and

 

McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198

 

If to the Borrower:

 

c/o Behringer Harvard Operating Partnership I LP
15601 Dallas Parkway
Suite 600
Addison, TX 75001-6206
Attn:  Gerald J. Reihsen, III, Esq.
Telecopy No.:  (469) 655-1610

 

With a copy to:

 

Luce, Forward, Hamilton & Scripps
600 W. Broadway
Suite 2600
San Diego, CA 92101
Attn:  Darryl Steinhause
Telecopy No.:  (619) 645-5340

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement,

 

96

--------------------------------------------------------------------------------


 

at such address as may be designated by such Lender.  Each Notice shall be
effective upon being personally delivered or upon being sent by overnight
courier or upon being deposited in the United States Mail as aforesaid, or if
transmitted by telegraph, telecopy, telefax or telex is permitted, upon being
sent and confirmation of receipt.  The time period in which a response to such
Notice must be given or any action taken with respect thereto (if any), however,
shall commence to run from the date of receipt if personally delivered or sent
by overnight courier, or if so deposited in the United States Mail, the earlier
of three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt.  Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent.  By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or Agent shall have the
right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.

 

§20.         RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21.         GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN).  THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) SUBJECT TO AVAILABLE RIGHTS TO APPEAL, AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS AND (ii) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS
AN INCONVENIENT FORUM.  THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN
ANY SUCH SUIT MAY BE MADE UPON THE BORROWER BY REGISTERED OR CERTIFIED MAIL AT
THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.  IN ADDITION TO THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER
MAY BRING ACTION(S) FOR

 

97

--------------------------------------------------------------------------------


 

ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS OF THE
BORROWER EXISTS AND THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER BY REGISTERED OR CERTIFIED MAIL AT THE ADDRESS SPECIFIED IN SECTION 19
HEREOF.

 

§22.         HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.         COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.         ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.         WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN

 

98

--------------------------------------------------------------------------------


 

DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §25.  THE BORROWER ACKNOWLEDGES THAT IT HAS HAD
AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE BORROWER
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26.         DEALINGS WITH THE BORROWER.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder.  The Lenders acknowledge that, pursuant to such activities, KeyBank
or its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

§27.         CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders.  Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender:  (a) a reduction in the rate of interest on the Notes (other than a
reduction or waiver of default interest); (b) an increase in the amount of the
Commitments of the Lenders (except as provided in §2.11 and §18.1); (c) a
forgiveness, reduction or waiver of the principal of any unpaid Loan or any
interest thereon or fee payable under the Loan Documents; (d) a change in the
amount of any fee payable to a Lender hereunder; (e) the postponement of any
date fixed for any payment of principal of or interest on the Loan; (f) an
extension of the Revolving Credit Maturity Date (except as provided in §2.12) or
the Term Loan Maturity Date (except as provided in §2.13); (g) a change in the
manner of distribution of any payments to the Lenders or the Agent; (h) the
release of the Borrower, any Guarantor or any Collateral except as otherwise
provided in this Agreement; (i) an amendment of the definition of Majority
Revolving Credit Lenders, Required Lenders or of any requirement for consent by
all of the Lenders; (j) any modification to require a Lender to fund a pro rata
share of a request for an advance of the Loan made by the Borrower other than
based on its Commitment Percentage; (k) an amendment to this §27; or (l) an
amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders, the Majority Revolving Credit
Lenders or the Required Lenders to require a lesser number of Lenders to approve
such action.  The provisions of §14 may not be amended without the written
consent of the Agent.  There shall be no amendment, modification or waiver of
any provision in the Loan Documents with respect to Swing Loans without the
consent of the Swing Loan Lender, nor any amendment, modification or waiver of
any provision in the Loan Documents with respect to Letters of Credit without
the consent of the Issuing Lender.  The

 

99

--------------------------------------------------------------------------------


 

Borrower agrees to enter into such modifications or amendments of this Agreement
or the other Loan Documents as reasonably may be requested by KeyBank in
connection with the syndication of the Loan, provided that no such amendment or
modification materially affects or increases any of the obligations of the
Borrower hereunder.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon.  No course of dealing
or delay or omission on the part of the Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

 

§28.         SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.         TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

 

§30.         NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

§31.         REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

§32.         NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal

 

100

--------------------------------------------------------------------------------


 

beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.  All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans and issue Letters
of Credit, are imposed solely and exclusively for the benefit of the Agent and
the Lenders and no other Person shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans or issue Letters of Credit in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so.  In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrower or any of its Subsidiaries of any
development or the absence therefrom of defects.

 

§33.         PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

[remainder of page intentionally left blank]

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its General
Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

(SEAL)

102

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually
and as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

103

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Wachovia Bank, National Association
301 S. College Street
16th Floor, NC0172
Charlotte, NC 28288

Attention:

 

Cindy Bean

Telephone:

 

(704) 383-7534

Facsimile:

 

(704) 715-0065

 

104

--------------------------------------------------------------------------------


 

 

AAREAL BANK AG

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Aareal Bank AG

Paulinenstrasse 15

65189 Wiesbaden

Germany

Attention:

 

Markus Obenland

Telephone:

 

+49-(0)611-348-3594

Facsimile:

 

+49-(0)611-348-2757

 

105

--------------------------------------------------------------------------------


 

 

WESTDEUTSCHE IMMOBILIENBANK AG

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

1211 Avenue of the Americas

24th Floor

New York, NY 10036

Attention:

 

David McGannon

Telephone:

 

(212) 588-0065

Facsimile:

 

(212) 588-0992

 

106

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A. d/b/a CHARTER ONE

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

RBS Citizens, N.A. d/b/a Charter One

1215 Superior Avenue

6th Floor

Cleveland, OH 44114

Attention:

 

Don Woods

Telephone:

 

(216) 277-0199

Facsimile:

 

(216) 277-4607

 

107

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, a Michigan banking
corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Fifth Third Bank

MD C82111

3821 Ruckriegel Parkway

Louisville, KY 40299

Attention:

 

Tammy Leachman

Telephone:

 

(502) 297-6199

Facsimile:

 

(502) 267-7747

 

108

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

National City Bank

2000 Auburn Drive, Suite 400

Beachwood, OH 44122

Attention:

 

Sean Apicella

Telephone:

 

(216) 488-3687

Facsimile:

 

(216) 488-3160

 

109

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS, P.L.C.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

Allied Irish Banks, P.L.C.

405 Park Avenue

New York, NY 10022

Attention:

 

Doug Marron / Aaron Bawol

Telephone:

 

(212) 515-6763 / (212) 339-8038

Facsimile:

 

(212) 339-8325

 

110

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

PNC Bank, National Association

500 1st Avenue

Pittsburgh, PA 15219

Attention:

 

Leigh Ann Geyer

Telephone:

 

(412) 762-5600

Facsimile:

 

(412) 762-6500

 

111

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Citibank, N.A.

8401 N. Central Expressway

Suite 500

Dallas, Texas  75225

Attention:

 

Andrea L. Murry

Telephone:

 

(972) 419-3453

Facsimile:

 

(972) 419-3308

 

112

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Bank of America, N.A.

901 Main Street, 20th Floor

TX1-492-20-06

Dallas, TX 75202

Attention:

 

Brett Bell

Telephone:

 

(214) 209-2773

Facsimile:

 

(214) 209-1832

 

113

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Texas Capital Bank, National Association

500 Throckmorton Street

Suite 300

Fort Worth, TX 76102

Attention:

 

Jeffrey A. Moten

Telephone:

 

(817) 852-4005

Facsimile:

 

(817) 336-0553

 

114

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

 

$                          

 

 

                     , 2007

 

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                                      (“Payee”),
or order, in accordance with the terms of that certain Credit Agreement, dated
as of December 11, 2007, as from time to time in effect, by and among Behringer
Harvard Operating Partnership I LP, KeyBank National Association, for itself and
as Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the principal sum of                                   
($                    ), or such amount as may be advanced by the Payee under
the Credit Agreement as a Revolving Credit Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement.  The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

A-1

--------------------------------------------------------------------------------


 

Maker.  All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

 

 

By:

BHR, Inc., a Delaware corporation,
its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

(SEAL)

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LOAN NOTE

 

$50,000,000.00

 

 

                     , 2007

 

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                                      (“Payee”),
or order, in accordance with the terms of that certain Credit Agreement, dated
as of December 11, 2007, as from time to time in effect, by and among Behringer
Harvard Operating Partnership I LP, KeyBank National Association, for itself and
as Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the principal sum of Fifty Million and No/100 Dollars
($50,000,000.00), or such amount as may be advanced by the Payee under the
Credit Agreement as a Swing Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement.  Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

B-1

--------------------------------------------------------------------------------


 

Maker.  All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its
General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

(SEAL)

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF TERM LOAN NOTE

 

$                          

 

 

                     , 2007

 

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                                      (“Payee”),
or order, in accordance with the terms of that certain Credit Agreement, dated
as of December 11, 2007, as from time to time in effect, by and among Behringer
Harvard Operating Partnership I LP, KeyBank National Association, for itself and
as Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Term Loan
Maturity Date, the principal sum of                                   
($                    ), or such amount as may be advanced by the Payee under
the Credit Agreement as a Term Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement.  Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan Maturity Date and is subject to mandatory prepayment
in the amounts and under the circumstances set forth in the Credit Agreement,
and may be prepaid in whole or from time to time in part, all as set forth in
the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

C-1

--------------------------------------------------------------------------------


 

Maker.  All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its
General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

(SEAL)

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                                    , 20    , by
                                                              , a
                                                     (“Joining Party”), and
delivered to KeyBank National Association, as Agent, pursuant to §5.2 of the
Credit Agreement dated as of December 11, 2007, as from time to time in effect
(the “Credit Agreement”), by and among Behringer Harvard Operating Partnership I
LP (the “Borrower”), KeyBank National Association, for itself and as Agent, and
the other Lenders from time to time party thereto.  Terms used but not defined
in this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

 

RECITALS

 

A.                                   Joining Party is required, pursuant to §5.2
of the Credit Agreement, to become an additional Subsidiary Guarantor under the
Guaranty, the Indemnity Agreement and the Contribution Agreement.

 

B.                                     Joining Party expects to realize direct
and indirect benefits as a result of the availability to the Borrower of the
credit facilities under the Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

1.                                       Joinder.  By this Joinder Agreement,
Joining Party hereby becomes a “Subsidiary Guarantor” and a “Guarantor” under
the Credit Agreement, the Guaranty, the Indemnity Agreement, and the other Loan
Documents with respect to all the Obligations of the Borrower now or hereafter
incurred under the Credit Agreement and the other Loan Documents, and a
“Subsidiary Guarantor” under the Contribution Agreement.  Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Credit
Agreement, the Guaranty, the Indemnity Agreement, the other Loan Documents and
the Contribution Agreement.

 

2.                                       Representations and Warranties of
Joining Party.  Joining Party represents and warrants to Agent that, as of the
Effective Date (as defined below), except as disclosed in writing by Joining
Party to Agent on or prior to the date hereof and approved by the Agent in
writing (which disclosures shall be deemed to amend the Schedules and other
disclosures delivered as contemplated in the Credit Agreement), the
representations and warranties contained in the Credit Agreement and the other
Loan Documents applicable to a “Guarantor” or “Subsidiary Guarantor” are true
and correct in all material respects as applied to Joining Party as a Subsidiary
Guarantor and a Guarantor on and as of the Effective Date as though made on that
date.  As of the Effective Date, all covenants and agreements in the Loan
Documents and the Contribution Agreement of the Subsidiary Guarantors apply to
Joining Party and no Default or Event of Default shall exist or might exist upon
the Effective Date in the event that Joining Party becomes a Subsidiary
Guarantor.

 

D-1

--------------------------------------------------------------------------------


 

3.             Joint and Several.  Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Contribution Agreement and the Indemnity
Agreement heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of Joining Party to the same extent as if executed and
delivered by Joining Party, and upon request by Agent, will promptly become a
party to the Guaranty, the Contribution Agreement and the Indemnity Agreement to
confirm such obligation.

 

4.             Further Assurances.  Joining Party agrees to execute and deliver
such other instruments and documents and take such other action, as the Agent
may reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

5.             GOVERNING LAW.  THIS JOINDER AGREEMENT SHALL BE DEEMED TO BE A
CONTRACTUAL OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.             Counterparts.  This Joinder Agreement may be executed in any
number of counterparts which shall together constitute but one and the same
agreement.

 

7.             The effective date (the “Effective Date”) of this Joinder
Agreement is                                   , 20    .

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

“JOINING PARTY”

 

 

 

 

, a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[SEAL]

 

ACKNOWLEDGED:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

[Printed Name and Title]

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent

800 Superior

Cleveland, Ohio 44114-1306

Attn: Diana D’Aquila

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of the Credit Agreement dated as of
December 11, 2007 (as the same may hereafter be amended, the “Credit
Agreement”), by and among Behringer Harvard Operating Partnership I LP (the
“Borrower”), KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies as follows:

 

1.                                       Revolving Credit Loan.  The undersigned
Borrower hereby requests a [Revolving Credit Loan under §2.1] [Swing Loan under
§2.5] of the Credit Agreement:

 

Principal Amount:  $                    
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for Revolving Credit LIBOR Rate Loans:

 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

 

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:                                  ]

 

2.                                       Use of Proceeds.  Such Loan shall be
used for purposes permitted by §2.9 of the Credit Agreement.

 

3.                                       No Default.  The undersigned chief
financial officer or chief accounting officer of Borrower certifies that the
Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing.

 

4.                                       Representations True.  The undersigned
chief financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf of the Borrower (and not in his individual
capacity) that each of the representations and warranties made by or on behalf
of the Borrower, the Guarantors or their respective Subsidiaries, contained in
the Credit Agreement, in the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with the Credit Agreement was
true in all material respects as of the date on which it was made and, is true
in all material respects as of the date hereof and shall also be true at and as
of the Drawdown Date for the Loan requested hereby, with the same effect as if
made at and as of such Drawdown Date, except to the extent of changes resulting
from transactions permitted by

 

E-1

--------------------------------------------------------------------------------


 

the Loan Documents and except as previously disclosed in writing by the Borrower
to Agent and approved by the Agent in writing (which disclosures shall be deemed
to amend the Schedules and other disclosures delivered as contemplated in this
Agreement (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date).

 

5.                                       Other Conditions.  The undersigned
chief financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf of the Borrower (and not in his individual
capacity) that all other conditions to the making of the Loan requested hereby
set forth in the Credit Agreement have been satisfied or waived in writing.

 

6.                                       Definitions.  Terms defined in the
Credit Agreement are used herein with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this
           day of                           , 200    .

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its
General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF LETTER OF CREDIT REQUEST

 

[DATE]

 

KeyBank National Association, as Agent

1675 Broadway, Suite 400

Denver, Colorado 80202

Attn: Cheryl Van Klompenberg

 

Re:                             Letter of Credit Request under Credit Agreement
dated as of December 11, 2007

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of the Credit Agreement dated as of December 11, 2007, by and
among you, certain other Lenders and Behringer Harvard Operating Partnership I
LP (the “Borrower”) (the “Credit Agreement”), we hereby request that you issue a
Letter of Credit as follows:

 

(i)                                     Name and address of beneficiary:

 

(ii)                                  Face amount: $

 

(iii)                               Proposed Issuance Date:

 

(iv)                              Proposed Expiration Date:

 

(v)                                 Other terms and conditions as set forth in
the proposed form of Letter of Credit attached hereto.

 

(vi)                              Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned chief financial officer or chief accounting officer of the
Borrower certifies on behalf of the Borrower (and not in his individual
capacity) that the Borrower is and will be in compliance with all covenants
under the Loan Documents after giving effect to the issuance of the Letter of
Credit requested hereby and no Default or Event of Default has occurred and is
continuing.

 

F-1

--------------------------------------------------------------------------------


 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e).  All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

The undersigned chief financial officer or chief accounting officer of the
Borrower certifies, represents and agrees on behalf of the Borrower (and not in
his individual capacity) that each of the representations and warranties made by
or on behalf of the Borrower, the Guarantors or their respective Subsidiaries,
contained in the Credit Agreement, in the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement was true in all material respects as of the date on which it was made,
is true as of the date hereof and shall also be true at and as of the proposed
issuance date of the Letter of Credit requested hereby, with the same effect as
if made at and as of the proposed issuance date, except to the extent of changes
resulting from transactions permitted by the Loan Documents and except as
previously disclosed in writing by the Borrower to Agent and approved by the
Agent in writing (which disclosures shall be deemed to amend the Schedules and
other disclosures delivered as contemplated in this Agreement (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).

 

 

Very truly yours,

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its
GeneralPartner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Joshua Mayers

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of December 11, 2007 (as the
same may hereafter be amended, the “Credit Agreement”) by and among Behringer
Harvard Operating Partnership I LP (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto.  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith (or
has most recently furnished to you) the consolidated financial statements of the
Borrower for the fiscal period ended                                (the
“Balance Sheet Date”).  Such financial statements have been prepared in
accordance with GAAP and present fairly the consolidated financial position of
the Borrower at the date thereof and the results of its operations for the
periods covered thereby.

 

This certificate is submitted in compliance with requirements of §2.11(d),
§7.4(c), §8.1, §10.12 or §11.3 of the Credit Agreement.  If this certificate is
provided under a provision other than §7.4(c), the calculations provided below
are made using the consolidated financial statements of the Borrower as of the
Balance Sheet Date adjusted in the best good faith estimate of the Borrower to
give effect to the making of a Loan, issuance of a Letter of Credit, acquisition
or disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of the Borrower of
its effects are set forth in reasonable detail in an attachment hereto.  The
undersigned officer is the chief financial officer or chief accounting officer
of the Borrower.

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
           day of                       , 200    .

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its
General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

G-2

--------------------------------------------------------------------------------


 

APPENDIX TO COMPLIANCE CERTIFICATE

 

G-3

--------------------------------------------------------------------------------


 

WORKSHEET

 

GROSS ASSET VALUE*

 

A.

 

Stabilized Properties owned for prior six (6) fiscal quarters (other than 222
Riverside Plaza and 1325 G Street):

 

 

 

 

 

 

 

 

 

1.

 

Net Operating Income for the prior four (4) consecutive fiscal quarters:

 

$

 

 

 

 

 

 

 

 

 

2.

 

Capital Reserves for such Real Estate:

 

$

 

 

 

 

 

 

 

 

 

3.

 

1 minus 2 divided by 7.50%:

 

$

 

 

 

 

 

 

 

 

 

B.

 

Real Estate acquired during the prior six (6) fiscal quarters (other than 222
Riverside Plaza and 1325 G Street):

 

$

 

 

 

 

 

 

 

 

 

C.

 

Construction in Progress of Development Properties, until the earlier of (x) the
1 year anniversary of the project completion for such Real Estate and (y) the
first day of the first fiscal quarter following the date such Real Estate first
achieves a Lease Rate of at least 85%:

 

$

 

 

 

 

 

 

 

 

 

D.

 

Acquisition cost of 222 Riverside Plaza and 1325 G Street:

 

$

 

 

 

 

 

 

 

 

 

E.

 

Aggregate of Unrestricted Cash and Cash Equivalents:

 

$

 

 

 

 

 

 

 

 

 

F.

 

Book Value of Land Assets:

 

$

 

 

 

 

 

 

 

 

 

G.

 

Lesser of book value or outstanding principal balance of Mortgage Receivables
secured by office properties and the Multifamily Facility

 

$

 

 

 

 

 

 

 

 

 

H.

 

Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates:

 

$

 

 

 

 

 

 

 

 

 

 

 

Gross Assets Value equals sum of A.3 plus B plus C plus D plus E plus F plus G
plus H

 

$

 

 

 

--------------------------------------------------------------------------------

*  Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  All income, expense and value
associated with assets included in Gross Asset Value disposed of during the four
(4) calendar quarter period most recently ended prior to a date

 

G-4

--------------------------------------------------------------------------------


 

of determination will be eliminated from calculations. Gross Asset Value shall
be calculated in accordance with §1.2(l).

 

G-5

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                                        , by and between
                                                         (“Assignor”), and
                                                         (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain Credit Agreement, dated
December 11, 2007, by and among BEHRINGER HARVARD OPERATING PARTNERSHIP I LP
(“Borrower”), the other lenders that are or may become a party thereto, and
KEYBANK NATIONAL ASSOCIATION, individually and as Agent (the “Credit
Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.             Definitions.  Terms defined in the Credit Agreement and used
herein without definition shall have the respective meanings assigned to such
terms in the Credit Agreement.

 

2.             Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its [Revolving Credit][Term Loan]
Note in the amount of $                               representing a
$                               [Revolving Credit] [Term Loan] Commitment, and a
                                   percent (          %)[Revolving Credit][Term
Loan] Commitment Percentage, and a corresponding interest in and to all of the
other rights and obligations under the Credit Agreement and the other Loan
Documents relating thereto (the assigned interests being hereinafter referred to
as the “Assigned Interests”), including Assignor’s share of all outstanding
[Revolving Credit][Term] Loans with respect to the Assigned Interests and the
right to receive interest and principal on and all other fees and amounts with
respect to the Assigned Interests, all from and after the Assignment Date, all
as if Assignee were an original Lender under and signatory to the Credit
Agreement having a [Revolving Credit][Term Loan] Commitment Percentage equal to
the amount of the respective Assigned Interests.

 

(b)           Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of Assignor with respect to the Assigned Interests from
and after the Assignment Date as if Assignee were an original Lender under and
signatory to the Credit Agreement, which obligations shall include, but shall
not be limited to, the obligation to make [Revolving

 

H-1

--------------------------------------------------------------------------------


 

Credit][Term] Loans to the Borrower with respect to the Assigned Interests and
to indemnify the Agent as provided therein (such obligations, together with all
other obligations set forth in the Credit Agreement and the other Loan Documents
are hereinafter collectively referred to as the “Assigned Obligations”). 
Assignor shall have no further duties or obligations with respect to, and shall
have no further interest in, the Assigned Obligations or the Assigned Interests.

 

3.             Representations and Requests of Assignor.

 

(a)           Assignor represents and warrants to Assignee (i) that it is
legally authorized to, and has full power and authority to, enter into this
Agreement and perform its obligations under this Agreement; (ii) that as of the
date hereof, before giving effect to the assignment contemplated hereby the
principal face amount of Assignor’s [Revolving Credit][Term Loan] Note is
$                         and the aggregate outstanding principal balance of the
[Revolving Credit][Term] Loans made by it equals $                        , and
(iii) that it has forwarded to the Agent the [Revolving Credit][Term Loan] Note
held by Assignor.  Assignor makes no representation or warranty, express or
implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness or sufficiency
of any Loan Document or any other instrument or document furnished pursuant
thereto or in connection with the Loan, the collectability of the Loans, the
continued solvency of the Borrower or the continued existence, sufficiency or
value of the Collateral or any assets of the Borrower which may be realized upon
for the repayment of the Loans, or the performance or observance by the Borrower
of any of its obligations under the Loan Documents to which it is a party or any
other instrument or document delivered or executed pursuant thereto or in
connection with the Loan; other than that it is the legal and beneficial owner
of, or has the right to assign, the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim.

 

(b)           Assignor requests that the Agent obtain replacement notes for each
of Assignor and Assignee as provided in the Credit Agreement.

 

4.             Representations of Assignee.  Assignee makes and confirms to the
Agent, Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement.  Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the value of the assets of the Borrower,
and taking or not taking action under the Loan Documents; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents; (e) agrees that, by this Assignment, Assignee has become a party
to and will perform in accordance with their terms all the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender;
(f) represents and warrants that Assignee does not control, is not controlled
by, is not under common control with and is

 

H-2

--------------------------------------------------------------------------------


 

otherwise free from influence or control by, the Borrower or REIT,
(g) represents and warrants that if Assignee is not incorporated under the laws
of the United States of America or any State, it has on or prior to the date
hereof delivered to Borrower and Agent certification as to its exemption (or
lack thereof) from deduction or withholding of any United States federal income
taxes and (h) if Assignee is an assignee of any portion of the Revolving Credit
Notes, Assignee has a net worth as of the date hereof of not less than
$100,000,000.00 unless waived in writing by Borrower and Agent as required by
the Credit Agreement.  Assignee agrees that Borrower may rely on the
representation contained in Section 4(i).

 

5.             Payments to Assignor.  In consideration of the assignment made
pursuant to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount equal to $                         representing
the aggregate principal amount outstanding of the [Revolving Credit][Term] Loans
owing to Assignor under the Loan Agreement and the other Loan Documents with
respect to the Assigned Interests.

 

6.             Payments by Assignor.  Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by §18.2 of the Credit Agreement.

 

7.             Effectiveness.

 

(a)           The effective date for this Agreement shall be
                               (the “Assignment Date”).  Following the execution
of this Agreement, each party hereto shall deliver its duly executed counterpart
hereof to the Agent for acceptance and recording in the Register by the Agent.

 

(b)           Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Credit Agreement and, to
the extent of the Assigned Interests, have the rights and obligations of a
Lender thereunder, and (ii) Assignor shall, with respect to the Assigned
Interests, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

(c)           Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.

 

(d)           All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.

 

8.             Notices.  Assignee specifies as its address for notices and its
Lending Office for all assigned Loans, the offices set forth below:

 

H-3

--------------------------------------------------------------------------------


 

Notice Address:

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Facsimile:

 

 

 

 

Domestic Lending Office:

 

Same as above

 

 

 

Eurodollar Lending Office:

 

Same as above

 

9.             Payment Instructions.  All payments to Assignee under the Credit
Agreement shall be made as provided in the Credit Agreement in accordance with
the separate instructions delivered to Agent.

 

10.           Governing Law.  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A
SEALED INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

11.           Counterparts.  This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.           Amendments.  This Agreement may not be amended, modified or
terminated except by an agreement in writing signed by Assignor and Assignee,
and consented to by Agent.

 

13.           Successors.  This Agreement shall inure to the benefit of the
parties hereto and their respective successors and assigns as permitted by the
terms of Credit Agreement.

 

[signatures on following page]

 

H-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

 

ASSIGNEE:

 

 

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNOR:

 

 

 

 

 

By:

 

 

Title:

 

RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

Title:

 

CONSENTED TO BY:(1)

 

BEHRINGER HARVARD OPERATING

PARTNERSHIP I LP, a Texas limited partnership

 

By: BHR, Inc., a Delaware corporation, its General Partner

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1) Insert to extent required by Credit Agreement.

 

H-5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF LETTER OF CREDIT APPLICATION

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

REVOLVING CREDIT LOAN

 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

 

 

 

 

 

 

KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention:           Kevin Murray

Telephone:      216-689-5986

Facsimile:            216-689-4997

 

$

45,000,000.00

 

15

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association
201 S. College Street, CP9
NC1183
Charlotte, NC 28288
Attention:                 Vincent Massey

Telephone:            (704)-590-3321

Facsimile:               (704)-715-0094

 

$

45,000,000.00

 

15

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Aareal Bank AG
Paulinenstrasse 15
65189 Wiesbaden
Germany
Attention:                 Petra Friedhofer

Telephone:            +49-(0)611-348-2356

Facsimile:               +49-(0)611-348-2757

 

$

45,000,000.00

 

15

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

 

 

 

 

 

 

Westdeutsche Immobilienbank AG
Grosse Bleiche 46
55116 Mainz
Germany
Attention:                 Klaus May

Telephone:            +49 6131 9280 - 7428

Facsimile:               +49 6131 9280 - 7490

 

$

30,000,000.00

 

10

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

RBS Citizens, N.A. d/b/a Charter One
1215 Superior Ave, 6th Floor
Cleveland, OH 44114
Attention:                 R.J. Quinn

Telephone:            (216)-277-0744

Facsimile:               (216)-277-4607

 

$

24,000,000.00

 

8

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Fifth Third Bank, a Michigan banking corporation
MD 1MOC2B
5050 Kingsley Drive
Cincinnati, OH 45263
Attention:                 Joyce Elam

Telephone:            (513)-358-7336

Facsimile:               (513)-358-3479

 

$

24,000,000.00

 

8

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

National City Bank
CREA
2000 Auburn Drive, Suite 400
Beachwood, OH 44122
Attention:                 Peggy Cramer

Telephone:            (216)-488-9124

Facsimile:               (216)-488-0214

 

$

21,000,000.00

 

7

%

 

2

--------------------------------------------------------------------------------


 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Allied Irish Banks, P.L.C.
2nd Floor, Iona House
Shelbourne Road
Ballsbridge, Dublin 4, Ireland

 

$

18,000,000.00

 

6

%

Attention:

Berne Glynn/Peter Garvey

 

 

 

 

 

 

Telephone:

+353 1 641 6633 / 6636

 

 

 

 

 

 

Facsimile:

+353 1 641 6668

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

PNC Bank, National Association
500 1st Avenue
Pittsburgh, PA 15219

 

$

15,000,000.00

 

5

%

Attention:

Telephone:

Facsimile:

Colleen Mannerino

(412)-760-7647

(412)-705-2124

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.
8401 N. Central Expressway
Suite 500
Dallas, TX 75225

 

$

15,000,000.00

 

5

%

Attention:

Telephone:

Facsimile:

Kimberly Brand

(972)-419-3454

(972)-419-3308

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

 

 

 

 

 

 

Bank of America, N.A.
901 Main Street, 20th Floor
TX1-492-20-06
Dallas, TX 75202
Attention:                 Cindy King

Telephone:            (214)-209-1925

Facsimile:               (214)-209-1571

 

$

12,000,000.00

 

4

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Texas Capital Bank, National Association
6060 N. Central Expressway
Dallas, TX 75206
Attention:                 Claudia Watkins

Telephone:            (972)-560-4525

Facsimile:               (214) 706-6849

 

$

6,000,000.00

 

2

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

300,000,000.00

 

100

%

 

4

--------------------------------------------------------------------------------


 

TERM LOAN

 

Name and Address

 

Term Loan
Commitment

 

Term Loan
Commitment Percentage

 

 

 

 

 

 

 

KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention:                 Kevin Murray

Telephone:            216-689-5986

Facsimile:               216-689-4997

 

$

42,000,000.00

 

21

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association
201 S. College Street, CP9
NC1183
Charlotte, NC 28288

 

$

30,000,000.00

 

15

%

Attention:

Telephone:

Facsimile:

Vincent Massey

(704)-590-3321

(704)-715-0094

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Aareal Bank AG
Paulinenstrasse 15
65189 Wiesbaden
Germany

 

$

30,000,000.00

 

15

%

Attention:

Telephone:

Facsimile:

Petra Friedhofer

+49-(0)611-348-2356

+49-(0)611-348-2757

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Westdeutsche Immobilienbank AG
Grosse Bleiche 46
55116 Mainz
Germany

 

$

20,000,000.00

 

10

%

Attention:

Telephone:

Facsimile:

Klaus May

+49 6131 9280 - 7428

+49 6131 9280 - 7490

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Name and Address

 

Term Loan
Commitment

 

Term Loan
Commitment Percentage

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

RBS Citizens, N.A. d/b/a Charter One
1215 Superior Ave, 6th Floor
Cleveland, OH 44114
Attention:                 R.J. Quinn

Telephone:            (216)-277-0744

Facsimile:               (216)-277-4607

 

$

16,000,000.00

 

8

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Fifth Third Bank, a Michigan bankingcorporation
MD 1MOC2B
5050 Kingsley Drive
Cincinnati, OH 45263
Attention:                 Joyce Elam

Telephone:            (513)-358-7336

Facsimile:               (513)-358-3479

 

$

16,000,000.00

 

8

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

National City Bank
CREA
2000 Auburn Drive, Suite 400
Beachwood, OH 44122
Attention:                 Peggy Cramer

Telephone:            (216)-488-9124

Facsimile:               (216)-488-0214

 

$

14,000,000.00

 

7

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

PNC Bank, National Association
500 1st Avenue
Pittsburgh, PA 15219
Attention:                 Colleen Mannerino

Telephone:            (412)-760-7647

Facsimile:               (412)-705-2124

 

$

10,000,000.00

 

5

%

 

6

--------------------------------------------------------------------------------


 

Name and Address

 

Term Loan
Commitment

 

Term Loan
Commitment Percentage

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.
8401 N. Central Expressway
Suite 500
Dallas, TX 75225
Attention:                 Kimberly Brand

Telephone:            (972)-419-3454

Facsimile:               (972)-419-3308

 

$

10,000,000.00

 

5

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.
901 Main Street, 20th Floor
TX1-492-20-06
Dallas, TX 75202
Attention:                 Cindy King

Telephone:            (214)-209-1925

Facsimile:               (214)-209-1571

 

$

8,000,000.00

 

4

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Texas Capital Bank, National Association
6060 N. Central Expressway
Dallas, TX 75206
Attention:                 Claudia Watkins

Telephone:            (972) 560-4525

Facsimile:               (214) 706-6849

 

$

4,000,000.00

 

2

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

200,000,000.00

 

100

%

 

7

--------------------------------------------------------------------------------


 

TOTAL COMMITMENTS

 

Name

 

Total Commitment

 

Total Commitment
Percentage

 

 

 

 

 

 

 

KeyBank National Association

 

$

87,000,000.00

 

17.4

%

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

75,000,000.00

 

15.0

%

 

 

 

 

 

 

Aareal Bank AG

 

$

75,000,000.00

 

15.0

%

 

 

 

 

 

 

Westdeutsche Immobilienbank AG

 

$

50,000,000.00

 

10.0

%

 

 

 

 

 

 

RBS Citizens, N.A. d/b/a Charter One

 

$

40,000,000.00

 

8.0

%

 

 

 

 

 

 

Fifth Third Bank, a Michigan banking corporation

 

$

40,000,000.00

 

8.0

%

 

 

 

 

 

 

National City Bank

 

$

35,000,000.00

 

7.0

%

 

 

 

 

 

 

Allied Irish Banks, P.L.C.

 

$

18,000,000.00

 

3.6

%

 

 

 

 

 

 

PNC Bank, National Association

 

$

25,000,000.00

 

5.0

%

 

 

 

 

 

 

Citibank, N.A.

 

$

25,000,000.00

 

5.0

%

 

 

 

 

 

 

Bank of America, N.A.

 

$

20,000,000.00

 

4.0

%

 

 

 

 

 

 

Texas Capital Bank, National Association

 

$

10,000,000.00

 

2.0

%

 

 

 

 

 

 

TOTAL

 

$

500,000,000.00

 

100.0

%

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1.2

 

SUBSIDIARY GUARANTORS

 

(UPDATED FROM TIME TO TIME BY AGENT)

 

Behringer Harvard Cyprus, LLC, a Colorado limited liability company

 

Behringer Harvard Wayside, LLC, a Delaware limited liability company

 

Behringer Harvard Centreport Office LP, a Texas limited partnership

 

Behringer Harvard Texas Street LP, a Delaware limited partnership

 

Behringer Harvard Eldridge Land LP, a Texas limited partnership

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.3

 

ACCOUNTS

 

None.

 

1

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

FORM OF REVOLVING CREDIT NOTE

 

 

 

Exhibit B

 

FORM OF SWING LOAN NOTE

 

 

 

Exhibit C

 

FORM OF TERM LOAN NOTE

 

 

 

Exhibit D

 

FORM OF JOINDER AGREEMENT

 

 

 

Exhibit E

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

 

 

Exhibit F

 

FORM OF LETTER OF CREDIT REQUEST

 

 

 

Exhibit G

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

Exhibit H

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

 

Exhibit I

 

FORM OF LETTER OF CREDIT APPLICATION

 

 

 

Schedule 1.1

 

LENDERS AND COMMITMENTS

 

 

 

Schedule 1.2

 

SUBSIDIARY GUARANTORS

 

 

 

Schedule 4.3

 

ACCOUNTS

 

 

 

Schedule 6.3

 

LIST OF ALL ENCUMBRANCES ON ASSETS

 

 

 

Schedule 6.5

 

NO MATERIAL CHANGES

 

 

 

Schedule 6.7

 

PENDING LITIGATION

 

--------------------------------------------------------------------------------


 

Schedule 6.10

 

UNPAID TAXES

 

 

 

Schedule 6.14

 

CERTAIN TRANSACTIONS

 

 

 

Schedule 6.20(a)

 

SUBSIDIARIES OF REIT

 

 

 

Schedule 6.20(b)

 

UNCONSOLIDATED AFFILIATES REIT AND ITS SUBSIDIARIES

 

 

 

Schedule 6.21

 

PROPERTY

 

 

 

Schedule 6.23

 

MATERIAL LOAN AGREEMENTS

 

--------------------------------------------------------------------------------